 Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 1 of 181 PageID #: 72



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

 IN RE AQUA METALS, INC.
 STOCKHOLDER DERIVATIVE                           Master File No.: 1:18-cv-00201-LPS
 LITIGATION
                                                  JURY DEMANDED


               CONSOLIDATED AMENDED VERIFIED SHAREHOLDER
                         DERIVATIVE COMPLAINT

       Plaintiffs Al Lutzker, Chau Nguyen, Albert Stafford, Jerry Davis, Sherry Lu, Richard

Byrne, and Christopher Ballentine, (“Plaintiffs”), by and through their counsel, derivatively on

behalf of nominal defendant Aqua Metals, Inc. (“Aqua Metals” or the “Company”), submit this

Consolidated Amended Verified Shareholder Derivative Complaint against defendants Stephen R.

Clarke (“Clark”), Thomas Murphy (“Murphy”), Selwyn Mould (“Mould”), Vincent L. DiVito

(“DiVito”), Mark Slade (“Slade”), and Mark Stevenson (“Stevenson”) (collectively, the

“Individual Defendants”) and allege the following upon information and belief, except as to those

allegations concerning Plaintiffs, which are alleged upon personal knowledge. Plaintiffs’

information and belief is based upon, among other things, their counsels’ investigation, which

included, inter alia, review and analysis of: (i) regulatory filings made by Aqua Metals with the

U.S. Securities and Exchange Commission (“SEC”); (ii) press releases issued and disseminated by

Aqua Metals; (iii) the complaint and other pleadings filed in a consolidated class action lawsuit

captioned In re Aqua Metals, Inc. Securities Litigation, Case No. 4:17-cv-07142 (the “Securities

Class Action”), pending in the United Stated District Court for the Northern District California;

and (iv) other publicly available information, including media and analyst reports, concerning

Aqua Metals. The Securities Class Action asserts claims against Aqua Metals, Inc., and Individual

Defendants Clarke, Murphy and Mould, for violations of the anti-fraud provisions of the federal
 Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 2 of 181 PageID #: 73



securities laws arising out of the alleged issuance of false and misleading statements of material

fact and the alleged omission to state material facts necessary to make other statements made not

misleading with respect to Aqua Metals’ lead recycling operations, between May 19, 2016 and

November 9, 2017 (the “Relevant Period”).

                                 NATURE OF THE ACTION

               This is a shareholder derivative action brought on behalf of nominal defendant

Aqua Metals against certain officers and members of the Company’s Board of Directors (the

“Board”). Plaintiffs assert claims for breach of fiduciary duty, violations of Section 14(a) of the

Securities Exchange Act of 1934, as amended (the “Exchange Act”), and SEC Rule 14a-9

promulgated thereunder, insider selling, and unjust enrichment.

               Aqua Metals was purportedly formed to engage in the business of recycling lead

through a novel process called “AquaRefining,” with a focus on developing and testing the

AquaRefining process, developing a business plan, raising working capital, and developing its

initial lead acid battery (“LAB”) recycling facility in the Tahoe Regional Industrial Center in

McCarran, Nevada.

               AquaRefining is purportedly a closed-loop, room temperature, water-based

recycling method that is fundamentally non-polluting, yet able to yield nearly 100 percent lead

recovery.

               The process of LAB recycling involves breaking down and extracting certain

components from LAB batteries, the most important of which is lead, and subsequently selling the

extracted components. LAB recycling is currently a $22 billion industry, and is expected to grow

over the next several years.




                                                2
 Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 3 of 181 PageID #: 74



               LAB recycling is a highly regulated industry, largely due to the fact that smelting

and processing lead generates large amounts of noxious gases and particulate matter. During the

Relevant Period, the Individual Defendants claimed that Aqua Metals’ AquaRefining process

would produce pure and ultra-pure lead at high yield, while being more cost-effective and

environmentally-friendly than traditional lead refining methods, thereby revolutionizing the LAB

recycling industry. Critical to the AquaRefining process are lead-processing modules made up of

six electrolyzers, with each electrolyzer containing several rotating disks upon which lead is plated

and dissolved into a biodegradable solvent, which is continuously removed and gathered.

               Throughout the Relevant Period, the Individual Defendants caused the Company to

tout the success of its so-called “proven” AquaRefining technology to the investing public. The

Individual Defendants held out the Company as achieving consecutive key milestones, including

conducting successful tests, commissioning new AquaRefining facilities, and commencing

commercial production of AquaRefining.

               News of the AquaRefining technology was well-received by both the investing

public and the LAB industry. Prompted by the Individual Defendants’ representations as to the

Company’s progress and achievements, the price of the Company’s stock rose dramatically from

its Initial Public Offering (“IPO”) price of $5.00 per share in August 2015 to a high of $21.89 per

share on March 13, 2017.

               This remarkable increase in share price during the Relevant Period, however, was

based on a fallacy peddled by the Individual Defendants.

               The Individual Defendants caused the Company to make numerous false

representations and omissions of material fact regarding the success, capability and operations of

Aqua Metals’ AquaRefining technology. Throughout the Relevant Period, the Individual




                                                 3
 Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 4 of 181 PageID #: 75



Defendants purported to have achieved specific milestones when, in reality, Aqua Metals’

AquaRefining technology was unproven and had not achieved any of the specified milestones, nor

had the technology reached commercial viability.

               By the start of the Relevant Period, the Individual Defendants caused the Company

to falsely represent that Aqua Metals had “successfully tested” its AquaRefining technology at its

Oakland and Alameda facilities (the “California Testing Facilities”) and that Aqua Metals was on

track to produce 80 metric tons of recycled lead each day by the fourth quarter of 2016, which

would eventually be increased to 160 tons each day.

               On May 19, 2016, the Company announced an agreement between Interstate

Battery System International, Inc. (“Interstate Batteries”) and Aqua Metals (the “Interstate Battery

Agreement”), whereby Interstate Battery agreed to supply more than a million automotive and

other lead-acid batteries as feedstock for the Company’s AquaRefineries and to invest

approximately $10 million into Aqua Metals.

               Analysts reacted favorably to the Company’s new partnership. For instance, an

Oppenheimer & Co. Inc. (“Oppenheimer”) report commenting on the Interstate Batteries

partnership stated that the partnership was a “validation of its product quality from the global

leader in lead acid batteries.”

               Shortly thereafter, the Individual Defendants announced that the Company had

completed the construction of its first “AquaRefinery” at the Tahoe Reno Industrial Complex

(“TRIC,” or the “Reno Plant”) near Reno, Nevada. The Individual Defendants purported that the

TRIC facility was “open for business” in August 2016.

               In November 2016, the Individual Defendants caused the Company to state that the

TRIC facility had “produced” 99.99% pure AquaRefined lead, and that the facility would expand




                                                 4
 Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 5 of 181 PageID #: 76



its production of refined lead to 120 tons per day by early 2017, representing a 50% increase over

the 80 tons per day figure that had been announced previously. The Individual Defendants

reiterated the Company’s projected production rate of 160 tons of lead per day by 2018, and they

released images depicting ingots of allegedly “ultra-pure” AquaRefined lead.

               On November 21, 2016, while the investing public was being actively deceived as

to the true state of the Company’s AquaRefining technology, the Company enacted a secondary

public offering of 2.3 million shares of its common stock, priced at $10.00 per share, for which

the Company received gross proceeds of $23 million (the “November 2016 Offering”). The

Company issued a press release on November 21, 2016, which stated:

       Aqua Metals intends to use the net proceeds from the offering to accelerate its
       AquaRefining product development and licensing efforts inclusive of pre-sales and
       post-sales support staff and infrastructure, enhance processes to further improve
       operating margins, regulatory activities, working capital and other general
       corporate purposes.

               On February 9, 2017, the Individual Defendants caused the Company to announce

a battery recycling technology partnership between Johnson Controls International plc (“JCI,” or

“Johnson Controls”) and Aqua Metals (the “JCI Agreement”), whereby JCI would, among other

things, become the first licensee for the AquaRefining technology, acquire just under five (5)

percent of the Company’s outstanding shares, and purchase AquaRefined metals produced from

the Company’s facilities.

               Oppenheimer commented on this partnership, calling it “transformative,” a

“demonstration of JCI’s belief in the technology,” and “a marquee validation of AQMS’

technology and business model.”

               On February 14, 2017, the Individual Defendants announced that the Company had

achieved the crucial milestone of moving from the commissioning phase to the operational phase




                                                5
 Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 6 of 181 PageID #: 77



of the AquaRefining process. Specifically, the Individual Defendants purported that the Company

had “successfully built, commissioned and beg[un] producing products at the world’s first

AquaRefinery” and that the Company had “deepened our strategic relationships with major players

throughout the industry.”

               Shortly thereafter, the Company publicly invited investors and analysts to one of

the Company’s facilities to observe the AquaRefining process. The Individual Defendants stated

that the invitation was a way to “openly show” investors the “facility in operation” – consistent

with Aqua Metals’ “belief in transparency.” In a May 31, 2017, press release, Defendant Clarke,

the Company’s Chairman and Chief Executive Officer (“CEO”), explained that the site visit was

a “behind-the-scenes look at our process,” including the full production process of AquaRefining.

               In the wake of the site visit, the Company issued a press release stating that analysts

were expected to update their coverage of the Company to reflect observations from the site visit.

Indeed, several analysts subsequently issued favorable reports discussing their observations of the

AquaRefining process in action.

               For instance, an Oppenheimer report discussing a visit to one of the Company’s

facilities described “seeing the battery breaker, the separation process, sulfurization engaged, and

the AquaRefining process all up and operational” and stated that the Company was “tracking [its]

estimates well.” Additionally, the Oppenheimer report noted that “[w]e observed six semi

truckloads of material delivered and taken away during our four-hour visit.”

               The National Securities Corporation also issued a favorable report on the Company,

stating that the site visits were “incrementally positive for transparency” and that the “modules

were up and running and producing recycled lead.… [T]he fact that we observed trucks delivering




                                                 6
 Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 7 of 181 PageID #: 78



used batteries for off-loading and recycling, and more importantly, finished recycled lead

packaged and ready to be shipped out [is] highly encouraging.”

               By this point, the Individual Defendants were repeatedly emphasizing to the

investing public that the Company’s focus was on expansion, by way of adding additional

recycling facilities, and by licensing the Company’s technology and equipment to third parties.

The Company’s stated goal during this period was to increase output to 800 tons of refined lead

each day, with shipments of the AquaRefining equipment beginning in 2017.

               In reality, despite the Individual Defendants’ representations to the contrary during

the Relevant Period, the Company’s AquaRefining process was still in the early stages of

development and faced a number of significant roadblocks. Specifically, the AquaRefining

technology had yet to be successfully tested in the California Testing Facilities, the TRIC facility

was not operational, the modules that made up a critical part of the AquaRefining process could

not run for any meaningful length of time, and the Company had not commissioned the

AquaRefining process or begun commercially producing AquaRefined lead.

               A number of former Aqua Metals employees cited as confidential witnesses in the

Securities Class Action corroborate these facts about the AquaRefining process. For instance, one

confidential witness revealed that the AquaRefining modules “could not operate for more than

about an hour” without breaking down, and were “still in R&D mode.” Another confidential

witness disclosed that the Company “only ran the machines when investors came to the plant.”

               On May 9, 2017, after the market closed, Aqua Metals issued a press release entitled

“Aqua Metals Provides First Quarter 2017 Corporate Update.” Therein, the Company stated that

it was “currently in the process of scaling up production of AquaRefined lead to 120 tons/day by




                                                 7
 Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 8 of 181 PageID #: 79



the end of 2017.” The Individual Defendants had originally touted 120 tons/day as Aqua Metals’

target for early 2017.

               Also on May 9, 2017, however, the Company held a conference call discussing its

financial results for the fiscal quarter ended March 31, 2017, wherein Defendant Clarke stated that

Aqua Metals experienced some “challenges” and “issues” as it ramped up its recycling process,

including that “it took longer than we planned to get the breaking and separation up and running,”

and that it “needed to rethink and rework the input conveyor to the breaker to upgrade it to support

the higher feed rates that we want to achieve . . . .”

               On this news, the Company’s stock price fell $4.34 per share, or 26%, to close at

$12.31 per share on May 10, 2017, on unusually heavy trading volume.

               On August 9, 2017, after the market closed, Aqua Metals issued a press release

entitled “Aqua Metals Provides Second Quarter 2017 Corporate Update.” Therein, the Company

revealed that it was “currently in the process of scaling up AquaRefining operations to include 16

modules by the end of 2017,” but made no mention of “120 tons/day” as it did in its Q1 2017 press

release.

               On the same date, Aqua Metals held a conference call discussing its financial results

for the fiscal second quarter ended June 30, 2017, wherein Defendant Clarke stated that

“AquaRefining works. We’ve got four modules operating now,” and that Aqua Metals was

considering “operat[ing] the overall facility with an output of less than 120 tons a day” to optimize

profitability. During the same call, in contrast to earlier representations that breaking and

separation were “up and running,” Defendant Clarke noted that Aqua Metals had merely made and

installed improvements such that “breaking and separation is now operational,” and “breaking and

separation is operating reliably.”




                                                   8
 Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 9 of 181 PageID #: 80



               On this news, the Company’s stock price fell $2.56 per share, or 23.6%, to close at

$8.31 per share on August 10, 2017, on unusually heavy trading volume.

               On October 23, 2017, the Company issued a press release entitled “Aqua Metals

Provides Update on Plant’s Operations.” Therein, the Company stated that “[f]our modules are

assembled, commissioned and are being used to determine the optimal operating parameters,

including electrolyte pH, lead concentration, operating temperature, electrolyte flow rate and free

acid levels.” However, the Company disclosed that Aqua Metals had only “produced small

quantities of AquaRefined lead during the commissioning process” and that “under certain

conditions, the operators would need to periodically assist the lead removal.” The Company further

stated that “Aqua Metals’ production process has multiple stages prior to AquaRefining, including

battery breaking, separation, desulphurization, and electrolyte production” and disclosed that it

was “in the process of synchronizing all of these stages, which is critical to maximizing efficiency,

optimizing working procedures and minimizing waste.”

               On this news, the Company’s stock price fell $0.96 per share, or 17.9%, to close at

$4.41 per share on October 23, 2017, on unusually heavy trading volume. The stock price

continued to decline on the following day, falling $0.40 per share, or 9.1%, to close at $4.01 per

share on October 24, 2017, on unusually heavy trading volume.

               On November 9, 2017, after the market closed, Aqua Metals issued a press release

entitled “Aqua Metals Provides Third Quarter 2017 Corporate Update.” Therein, the Company

revealed that it “faced . . . many challenges as [it] worked to ramp up production.”

               On the same day, the Company held a conference call to discuss its Q3 2017 results.

On the call, Defendant Clarke revealed that “the four operating modules are being used to . . .

accelerate updates aimed at providing a level of robustness suitable for operating by third parties




                                                 9
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 10 of 181 PageID #: 81



with non-specialist operators,” and to “map out operating parameters and performance over the

full range of operating conditions.” An analyst asked Clarke about the “utilization rate” of the four

modules. Clarke responded by stating that “[w]e’re not providing individual tonnage per day,

utilization rates or any of that data.” Clarke also stated on the call that “the battery breaker is now

running consistently seven days a week.” An analyst asked “how many tons per day are you guys

currently running through the battery breaking system and through the entire process?” Clarke

responded: “No. At this time we have provided all the color that we’re willing to provide at this

point.”

               On this news, the Company’s stock price fell $0.08 per share, or 2.1%, to close at

$3.71 per share on November 10, 2017. The stock price continued to decline on the following

trading days, falling $0.13 per share (3.5%) on November 13, 2017, and $0.58 per share (16.2%)

on November 14, 2017, to close at $3.00 per share on November 14, 2017.

               During the Relevant Period, the Individual Defendants personally made and/or

caused the Company to make a series of materially false and misleading statements regarding the

Company’s business, operations, prospects and legal compliance. Specifically, the Individual

Defendants willfully or recklessly made and/or caused the Company to make false and misleading

statements and omissions of material fact that failed to disclose that: (1) the Individual Defendants

were aware of and ignoring material unresolved deficiencies with the AquaRefining technology

and process that prevented large scale development, including that (a) Aqua Metals’ breaking and

separating process was not operating efficiently or reliably, (b) the Company’s breaking and

separating process was facing issues due to AquaRefining’s need for a much higher degree of

separation than typical in the industry, and (c) the Company’s output was negatively impacted by

the breaking and separating issues; (2) Aqua Metals’ ramp up of its recycling process was




                                                  10
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 11 of 181 PageID #: 82



significantly hindered and delayed; (3) execution and operational issues were preventing scaling

and production ramp up at its facility; (4) four of Aqua Metals’ operating modules were primarily

being used for experimentation as opposed to production; (5) module operators were assisting with

lead removal; (6) Aqua Metals was unable to generate revenue from its core business and thus

remained unprofitable; (7) Aqua Metals was touting the business value of the Interstate Battery

Agreement and the JCI Agreement primarily because of the foregoing issues; and (8) the Company

failed to maintain internal controls.

               As a result of the foregoing, the Company’s public statements were materially false

and misleading at all relevant times. The Individual Defendants failed to correct and/or caused the

Company to fail to correct these false and misleading statements and omissions of material fact,

rendering them personally liable to the Company for breaching their fiduciary duties.

               After the Relevant Period, there was a major restructuring of the Company’s

leadership, in part due to the actions of a large group of the Company’s shareholders. Significantly,

the Board transitioned Defendant Clarke out of his roles as President, CEO and Chairman of the

Board, culminating in Clarke’s resignation in April 2018, along with the implementation of certain

corporate governance enhancements. Defendant Mould also resigned in December 2018.

Moreover, Defendant Murphy, the Company’s Chief Financial Officer (“CFO”), resigned in

August 2017, with his replacement subsequently resigning in March 2018.

               The Individual Defendants breached their fiduciary duties of loyalty, good faith,

due care, oversight, and candor by willfully engaging in the deceptions alleged herein. In addition,

Defendants Mould and Murphy breached their fiduciary duties of loyalty and good faith and were

unjustly enriched by selling shares of Company common stock while in possession and control of

material adverse non-public information that was a proprietary asset of the Company. The




                                                 11
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 12 of 181 PageID #: 83



Individual Defendants violated Section 14(a) of the Exchange Act and SEC Rule 14a-9 by

soliciting Aqua Metals shareholder votes for, inter alia, director reelection, while simultaneously

misrepresenting and/or failing to disclose the Company’s shortcomings in connection with its

AquaRefining system.

                In light of the Individual Defendants’ misconduct, which has subjected the

Company, its CEO, its CFO, and its former CFO to being named as defendants in the Securities

Class Action, the need to undertake internal investigations, the need to implement adequate

internal controls, the losses from the waste of corporate assets, the losses due to the unjust

enrichment of the Individual Defendants who were improperly over-compensated by the Company

and/or who benefitted from the wrongdoing alleged herein, the Company had and will have to

expend many millions of dollars.

                In light of the breaches of fiduciary duty engaged in by the Individual Defendants,

their collective engagement in fraud, the substantial likelihood of the directors’ liability in this

derivative action and the Company’s CEO’s and current and former CFOs’ liability in the

Securities Class Action, their being beholden to each other, their longstanding business and

personal relationships with each other, and their not being disinterested and/or independent

directors, a majority of Aqua Metals’ Board cannot consider a demand to commence litigation

against themselves on behalf of the Company with the requisite level of disinterestedness and

independence.

                                 JURISDICTION AND VENUE

                This Court has jurisdiction pursuant to 28 U.S.C. § 1331 because the Complaint

alleges a claim for violations of Section 14(a) of the Exchange Act and SEC Rule 14a-9. The Court

has supplemental jurisdiction over the pendent state law claims pursuant to 28 U.S.C. § 1367(a)




                                                12
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 13 of 181 PageID #: 84



because the state law claims form part of the same case or controversy. This action is not a

collusive action designed to confer jurisdiction on the court of the United States that it would not

otherwise have.

                This Court has jurisdiction over each defendant because they reside in this district

or have sufficient minimum contacts with this District to render the exercise of jurisdiction by the

Court permissible under traditional notions of fair play and substantial justice. The Court has

personal jurisdiction over the nominal defendant because it is authorized to do business in this

state, has consented to service in this state and is incorporated within this district.

                Venue is proper in this District pursuant to 28 U.S.C. § 1391 because one or more

of the defendants either resides in or maintains offices in this District, a substantial portion of the

transactions and wrongs complained of herein, including the defendants’ primary participation in

the wrongful acts detailed herein and violation of fiduciary duties owed to Aqua Metals occurred

in this District, and defendants have received substantial compensation in this District by doing

business here and engaging in numerous activities that had an effect in this District.

                                              PARTIES

PLAINTIFFS

                Plaintiffs are stockholders of Aqua Metals, were stockholders of Aqua Metals at

the time of the wrongdoing alleged herein and have been stockholders of Aqua Metals

continuously since that time.

NOMINAL DEFENDANT AQUA METALS

                Nominal Defendant Aqua Metals is a Delaware corporation with its principal

executive offices at 1010 Atlantic Avenue, Alameda, California 94501. Aqua Metals’ common

stock trades on the NASDAQ Stock Market (“NASDAQ”) under the symbol “AQMS.”

DEFENDANT CLARKE


                                                  13
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 14 of 181 PageID #: 85



                 Defendant Clarke served as the Company’s President, CEO and as Chairman of the

Board since the Company’s inception in June 2014 until he resigned on April 23, 2018. He is also

a co-founder of the Company. From May 2013 to June 2014, Clarke, along with Defendants Mould

and Murphy, engaged in research and development that ultimately led to their development of the

AquaRefining process. From 2008 to May 2013, Defendant Clarke was employed as the CEO of

Applied Intellectual Capital, Ltd. (“Applied Intellectual Capital”), an Isle of Jersey company co-

founded by Clarke in 1999 to engage in the business of incubating and developing electro-chemical

technologies. Applied Intellectual Capital (delisted - formerly AINC: LN) was publicly traded in

the United Kingdom on the AIM exchange (effectively a penny stock exchange in the UK) from

2007 to 2009. Like Aqua Metals, Applied Intellectual Capital was also focused on battery

technologies.

                 According to the Company’s Schedule 14A filed with the SEC on April 24, 2017

(the “2017 Proxy Statement,” or the “2017 Proxy”), as of March 31, 2017, Defendant Clarke

beneficially owned 1,786,115 shares of the Company’s common stock, which represented 8.9% of

the Company’s outstanding common stock. Given that the price per share of the Company’s

common stock at the close of trading on March 31, 2017 was $19.54, Clarke owned over $34.9

million worth of Aqua Metals stock.

                 For the fiscal year ended December 31, 2018, Defendant Clarke received $400,000

in compensation from the Company. This included $106,000 in salary and $294,000 in all other

compensation.

                 The Company’s 2017 Proxy Statement stated the following about Defendant

Clarke:

          Stephen R. Clarke is a co-founder of our company and has served as our president,
          chief executive officer and chairman of our Board since inception in June 2014.



                                                 14
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 15 of 181 PageID #: 86



         From May 2013 to June 2014, Dr. Clarke, along with Mr. Mould and others,
         engaged in research and development that ultimately lead to their development of
         the AquaRefining process. From 2008 to May 2013, Dr. Clarke was employed as
         the chief executive officer of Applied Intellectual Capital, Ltd., an Isle of Jersey
         company co-founded by Dr. Clarke in 1999 to engage in the business of incubating
         and developing electro-chemical technologies. Dr. Clarke holds a Ph.D. in
         computer simulation and manufacturing management from The University of
         Aston, UK, a BSc in mechanical engineering from Nottingham Trent University,
         UK and an MSc/MBA in engineering enterprise management from The University
         of Warwick, UK.

         Dr. Clarke has extensive knowledge of the battery industry and electro-chemical
         technologies from his senior management position with Applied Intellectual
         Capital, Ltd. As a result of these and other professional experiences, our Board has
         concluded that Dr. Clarke is qualified to serve as a director.

DEFENDANT MURPHY

                Defendant Murphy was the CFO of Aqua Metals until August 10, 2017 and a

director until August 30, 2017. He returned to serve as Interim CFO on March 5, 2018 until May

2018. He is a co-founder of Aqua Metals and worked alongside Defendants Clarke and Mould in

the development of the AquaRefining process and the Company’s current business. From

September 2009 to May 2013, Murphy served as CFO of Applied Intellectual Capital.

                According to the 2017 Proxy Statement, as of March 31, 2017, Defendant Murphy

beneficially owned 787,703 shares of the Company’s common stock, which represented 3.9% of

the Company’s outstanding common stock. Given that the price per share of the Company’s

common stock at the close of trading on March 31, 2017 was $19.54, Murphy owned over $15.3

million worth of Aqua Metals stock.

                For the fiscal year ended December 31, 2016, Defendant Murphy received

$499,000 in compensation from the Company. This included $309,000 in salary and a $190,000

bonus.




                                                 15
 Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 16 of 181 PageID #: 87



               Defendant Murphy made the following stock sales while in possession of material

inside information that the stock price of Aqua Metals was artificially inflated:

          Insider        Transaction       Type         Value          Date          Shares
          MURPHY         Automatic Sale
          THOMAS         at $17.52 per  Direct          350,400        May 7, 2017 20,000
          MICHAEL        share.



          Insider         Transaction      Type        Value           Date          Shares
          MURPHY         Automatic Sale
          THOMAS         at $17.25 per  Direct         345,000         Apr 9, 2017   20,000
          MICHAEL        share.



          Insider        Transaction       Type         Value          Date          Shares
          MURPHY
          THOMAS         Sale at $17.24
                                           Direct       344,799        Mar 7, 2017   20,000
          MICHAEL        per share.



               The Company’s 2017 Proxy Statement stated the following about Defendant

Murphy:

       Thomas Murphy is a co-founder of our company and has served as our chief
       financial officer and a member of our Board since inception in June 2014. From
       May 2013 to June 2014, Mr. Murphy worked alongside Mr. Clarke and Mr. Mould
       in the development of the AquaRefining process and our current business. From
       September 2009 to May 2013, Mr. Murphy served as chief financial officer of
       Applied Intellectual Capital, Ltd. In addition Mr. Murphy has over 30 years’
       experience in senior financial positions working in publishing, construction and
       aviation industries.

       Mr. Murphy has extensive knowledge of accounting issues and business operations
       in the markets in which we operate from his experience as chief financial officer of
       Applied Intellectual Capital, Ltd. As a result of these and other professional
       experiences, our Board has concluded that Mr. Murphy is qualified to serve as a
       director.

DEFENDANT MOULD



                                                16
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 17 of 181 PageID #: 88



                Defendant Mould is a co-founder of the Company and served as Chief Operating

Officer (“COO”) from June 2014 until he resigned in December 2018. From May 2013 to June

2014, Mould, along with Defendants Clarke and Murphy, engaged in research and development

that ultimately lead to their development of our AquaRefining process. On August 30, 2017,

Defendant Murphy resigned from the Board. On the same day, the Board, acting on the

recommendation of the Board’s Nominating and Corporate Governance Committee, appointed

Defendant Mould to fill the vacancy on the Board created by Murphy’s resignation. Defendant

Mould left the Board on May 2, 2018. From 2008 to May 2013, Mould served as COO of Applied

Intellectual Capital.

                According to the 2017 Proxy Statement, as of March 31, 2017, Defendant Mould

beneficially owned 787,703 shares of the Company’s common stock, which represented 3.9% of

the Company’s outstanding common stock. Given that the price per share of the Company’s

common stock at the close of trading on March 31, 2017 was $19.54, Mould owned over $15.3

million worth of Aqua Metals stock.

                For the fiscal year ended December 31, 2018, Defendant Mould received $428,000

in compensation from the Company. This included $391,000 in salary and $38,000 in all other

compensation.

                Defendant Mould made the following stock sales while in possession of inside

information that the stock price of Aqua Metals was artificially inflated:

          Insider        Transaction       Type        Value          Date         Shares
          MOULD          Automatic
          SELWYN         Sale at $16.53    Direct      330,600        Apr 30, 2017 20,000
                         per share.


          Insider        Transaction       Type        Value          Date         Shares




                                                17
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 18 of 181 PageID #: 89




           MOULD          Automatic Sale
           SELWYN         at $18.92 per  Direct          378,400         Apr 2, 2017    20,000
                          share.


           Insider        Transaction        Type        Value           Date           Shares
           MOULD          Sale at $17.03
           SELWYN                            Direct      340,600         Mar 6, 2017    20,000
                          per share.


                The Company’s 2017 Proxy Statement stated the following about Defendant

Mould:

         Selwyn Mould is a co-founder of our company and has served as our chief operating
         officer since inception in June 2014. From May 2013 to June 2014, Mr. Mould,
         along with Mr. Clarke and others, engaged in research and development that
         ultimately lead to their development of the AquaRefining process. From 2008 to
         May 2013, Mr. Mould served as chief operating officer of Applied Intellectual
         Capital, Ltd. From 1999 to 2007, Mr. Mould served as head of supply chain for
         Group Lotus Plc, the sports car manufacturer and engineering consultant. Prior to
         that he was head of logistics for Pilkington Plc. In his earlier career, Mr. Mould was
         a production manager for Chloride Industrial Batteries Ltd. Mr. Mould holds an
         MA in natural sciences from the University of Cambridge with a major in
         chemistry.

DEFENDANT DIVITO

                Defendant DiVito has served as a member of the Company’s Board since May

2015. He also serves as Chairperson of the Audit Committee and as a member of the Compensation

Committee and the Nominating and Corporate Governance Committee.

                 According to the Company’s Schedule 14A filed with the SEC on March 4, 2019

(the “2019 Proxy Statement”), as of February 22, 2019, Defendant DiVito beneficially owned

99,586 shares of the Company’s common stock. Given that the price per share of the Company’s

common stock at the close of trading on February 22, 2019 was $2.93, DiVito owned

approximately $291,786 worth of Aqua Metals stock.




                                                  18
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 19 of 181 PageID #: 90



              For the fiscal year ended December 31, 2018, Defendant DiVito received $180,000

worth of compensation from the Company. This included $98,000 in fees earned or cash paid,

$63,000 in option awards, and $25,000 in stock awards.

              The Company’s 2019 Proxy Statement stated the following about Defendant

DiVito:

       Vincent L. DiVito has served as a member of our Board since May 2015. From April
       19, 2018 to May 2, 2018, Mr. DiVito served as non-executive Chairman of the
       Board. Since April 2010, Mr. DiVito has served as the owner and chief executive
       officer of Vincent L. DiVito, Inc., a financial and management consulting firm.
       From January 2008 to April 2010, Mr. DiVito served as president of Lonza
       America, Inc., a global life sciences chemical business headquartered in Allendale,
       New Jersey, and also served as chief financial officer and treasurer of Lonza
       America, Inc. from September 2000 to April 2010. Lonza America, Inc. is part of
       Lonza Group, whose stock is traded on the Swiss Stock Exchange. From 1990 to
       September 2000, Mr. DiVito was employed by Algroup Wheaton, a global
       pharmaceutical and cosmetics packaging company, first as its director of business
       development and later as its vice president and chief financial officer. Mr. DiVito
       is a certified public accountant and certified management accountant and is a
       National Association of Corporate Directors Board Leadership Fellow. He served
       on the board of directors and chairman of the audit committee of Entertainment
       Gaming Asia Inc., a Nasdaq listed gaming company, from October 2005 until its
       acquisition in July 2017, and also served as a member of the board of directors of
       Riviera Holdings Corporation, formerly an AMEX listed gaming and resort
       company, from July 2002 until the consummation of a change in control of the
       corporation in March 2011.

DEFENDANT SLADE

              Defendant Slade served as a member of the Company’s Board from June 2015 until

he resigned on January 29, 2019.

              According to the 2017 Proxy Statement, as of March 31, 2017, Defendant Slade

beneficially owned 45,796 shares of the Company’s common stock. Given that the price per share

of the Company’s common stock at the close of trading on March 31, 2017 was $19.54, Slade

owned over $894,853 worth of Aqua Metals stock.




                                               19
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 20 of 181 PageID #: 91



              For the fiscal year ended December 31, 2016, Defendant Slade received $125,000

worth of compensation from the Company. This included $75,000 in fees earned or cash paid and

$50,000 in option awards.

              The Company’s 2017 Proxy Statement stated the following about Defendant Slade:

       Mark Slade has served as a member of our Board since June 2015. Mr. Slade was
       the chief executive officer and founder of Marex Financial Ltd, one of Europe’s
       leading independent commodity brokers, from January 2006 to January 2011.
       Marex was a member of the London Metal Exchange, Intercontinental Exchange,
       The London International Financial Futures and Options Exchange and Eurex
       Exchange, with offices in London, Geneva and New York. Since leaving Marex
       Financial, Mr. Slade has held a number of advisory and executive roles. From
       December 2011 to December 2012, he was an advisor on international business
       development to the Hong Kong Mercantile Exchange. From January 2013 to July
       2013, Mr. Slade was chief executive officer of London Capital Group. Since
       January 2015, Mr. Slade has served as an advisor on strategy and business
       development to Tower Trading Group Ltd. In addition to his corporate roles, Mr.
       Slade also held a number of board and committee appointments within the
       commodity futures industry, including being a board member of the London Metal
       Exchange (1999 - 2006) and the Futures and Options Association (2005-2008).

       Mr. Slade has extensive knowledge of the metals and other commodity markets
       from his experience serving as a senior executive officer and consultant to
       commodity trading and brokerage firms. As a result of these and other professional
       experiences, our Board has concluded that Mr. Slade is qualified to serve as a
       director.
DEFENDANT STEVENSON

              Defendant Stevenson served as a member of the Company’s Board from December

2016 until he resigned on August 5, 2019.

              According to the 2019 Proxy Statement, as of February 22, 2019, Defendant

Stevenson beneficially owned 58,212 shares of the Company’s common stock. Given that the price

per share of the Company’s common stock at the close of trading on February 22, 2019 was $2.93,

Stevenson owned approximately $139,807 worth of Aqua Metals stock.

              The Company’s 2019 Proxy Statement stated the following about Defendant

Stevenson:


                                              20
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 21 of 181 PageID #: 92



       Mark Stevenson has served as a member of our Board since December 2016. Mr.
       Stevenson was the technical marketing director - Asia for Ecobat Technologies
       Ltd., a global company that produces and recycles lead, from March 2010 to April
       2016. He currently serves as Technical Director for Global Lead Technologies and
       is a non-executive director for Metallic Waste Solutions, trading as Metsol Pty Ltd,
       a start-up company. He also serves as chairman and organizer of the two Asian
       battery and international secondary lead conferences held biennially across Asia.

       Mr. Stevenson has extensive knowledge of the metals and other commodity
       markets from his experience serving as an executive officer, director and consultant
       to businesses in the lead industry. As a result of these and other professional
       experiences, our Board has concluded that Mr. Stevenson is qualified to serve as a
       director.

                       DUTIES OF THE INDIVIDUAL DEFENDANTS

               By reason of their positions as officers and/or directors of the Company and because

of their ability to control the business and corporate affairs of the Company, the Individual

Defendants owed the Company and its stockholders the fiduciary obligations of good faith, loyalty,

and candor and were and are required to use their utmost ability to control and manage the

Company in a fair, just, honest, and equitable manner.

               The Individual Defendants were and are required to act in furtherance of the best

interests of the Company and its stockholders so as to benefit all stockholders equally and not in

furtherance of their personal interest or benefit. Each director and officer of the Company owes to

the Company and its stockholders the fiduciary duty to exercise good faith and diligence in the

administration of the affairs of the Company and in the use and preservation of its property and

assets, and the highest obligations of fair dealing.

               The Individual Defendants, because of their positions of control and authority as

directors and/or officers of the Company, were able to and did, directly and/or indirectly, exercise

control over the wrongful acts complained of herein.




                                                  21
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 22 of 181 PageID #: 93



                To discharge their duties, the officers and directors of the Company were required

to exercise reasonable and prudent supervision over the management, policies, practices and

controls of the Company. By virtue of such duties, the officers and directors of Aqua Metals were

required to, among other things:

                a)       ensure that the Company complied with its legal obligations and

requirements, including acting only within the scope of its legal authority and disseminating

truthful and accurate statements to the SEC and the investing public;

                b)       conduct the affairs of the Company in a lawful, efficient, business-like

manner so as to make it possible to provide the highest quality performance of its business, to

avoid wasting the Company’s assets, and to maximize the value of the Company’s stock;

                c)       properly and accurately guide investors and analysts as to the true financial

condition of the Company at any given time, including making accurate statements about the

Company’s financial results and prospects, and ensuring that the Company maintained an adequate

system of financial controls such that the Company’s financial reporting would be true and

accurate at all times;

                d)       remain informed as to how the Company conducted its operations, and,

upon receipt of notice or information of imprudent or unsound conditions or practices, make

reasonable inquiry in connection therewith, and take steps to correct such conditions or practices

and make such disclosures as necessary to comply with federal and state securities laws; and

                e)       ensure that the Company was operated in a diligent, honest, and prudent

manner in compliance with all applicable federal, state, and local laws, rules, and regulations.

                Each Individual Defendant, as a director and/or officer, owed to the Company and

its stockholders the fiduciary duties of loyalty, good faith and candor in the management and




                                                  22
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 23 of 181 PageID #: 94



administration of the affairs of the Company, as well as in the use and preservation of its property

and assets. The conduct of the Individual Defendants complained of herein involves a knowing

and culpable violation of their obligations as directors and officers of the Company, the absence

of good faith on their part, and a conscious disregard for their duties to the Company and its

stockholders that Individual Defendants were aware or should have been aware posed a risk of

serious injury to the Company.

               In addition, the Company has also adopted a Code of Conduct (the “Code”). The

Code states in its preamble:

       We Comply with the Law

       As employees, officers and directors of a publicly-traded company, each of us must
       comply with the letter and spirit of every applicable local, state, federal and foreign
       law or regulation. Violations of these laws can be extremely costly to Aqua Metals,
       Inc. and its subsidiaries (collectively, the “Company”) and can subject us to both
       civil and criminal penalties. Each of us is responsible for understanding the laws
       and regulations that relate to our responsibilities.

               The Code goes on to state:

       We Acknowledge Special Ethical Obligations for Financial Reporting

       As a public company, it is of critical importance that the Company’s filings with
       the Securities and Exchange Commission are accurate and timely. Depending on
       our position with the Company, any of us, whether employees, officers or directors,
       may be called upon to provide information to assure that the Company’s public
       reports and other public communications are complete, fair and understandable.
       The Company expects all of us to take this responsibility seriously and to provide
       prompt and accurate answers to inquiries related to its public disclosure
       requirements. The Chief Executive Officer and Chief Financial Officer have a
       special role both to adhere to these principles themselves and also to insure that a
       culture exists throughout the Company as a whole that insures [sic] the fair and
       timely reporting of the Company’s financial results and condition. The Chief
       Executive Officer and Chief Financial Officer, in addition to adhering to all other
       provisions of this Code of Conduct, are responsible for promptly bringing to the
       attention of the Audit Committee any material information of which he or she may
       become aware that affects the disclosures made by the Company in its public filings
       or otherwise assisting the Audit Committee in fulfilling its responsibilities as
       specified in its Chart.



                                                 23
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 24 of 181 PageID #: 95




                                                ***
       Compliance with the Code of Conduct

       We all have a responsibility to comply with the letter and spirit, understand and
       follow the Code of Conduct. In addition, we are all expected to perform our work
       with honesty and integrity in any areas not specifically addressed by the Code of
       Conduct. A violation of this Code of Conduct may result in appropriate disciplinary
       action including the possible termination from employment with the Company,
       without additional warning.

               As noted in the Company’s 2017 Proxy Statement:

       Our Board has an active role in overseeing our areas of risk. While the full Board
       has overall responsibility for risk oversight, the Board has assigned certain areas of
       risk primarily to designated committees, which report back to the full Board.
               One such “designated committee” is the Audit Committee. The Audit Committee’s

Charter states in pertinent part:

       The primary purpose of the Committee is to oversee on behalf of the Board: (i) the
       integrity of the Company’s financial statements and financial reporting process, the
       Company’s systems of internal accounting and financial controls and other
       financial information provided by the Company; (ii) the performance of the internal
       audit services function (if any); (iii) the annual independent audit of the Company’s
       financial statements, the engagement of the independent auditors and the evaluation
       of the independent auditors’ qualifications, independence and performance; (iv) the
       compliance by the Company with legal and regulatory requirements, including the
       Company’s disclosure controls and procedures; (v) the evaluation of risk
       assessment and risk management policies; and (vi) the fulfillment of the other
       responsibilities set out herein.

                                                ***

       To fulfill its responsibilities, the Committee shall:

       With respect to the annual financial statements:

       •   review and discuss with management, the Company’s internal auditor (if any)
           and the independent auditors, the Company’s annual audited financial
           statements, including specific disclosures made in “Management’s Discussion
           and Analysis of Financial Condition and Results of Operations.” This review
           shall include a discussion of major issues regarding accounting principles and
           financial statement presentations, including a review of any analyses prepared
           by management and/or the independent auditors setting forth significant
           financial reporting issues and judgments made in connection with the


                                                 24
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 25 of 181 PageID #: 96



         preparation of the financial statements, including analyses of the effects of
         alternative generally accepted accounting principles (“GAAP”) methods on the
         Company’s financial statements. The review shall also include a discussion of
         the independent auditors’ judgments about the quality and appropriateness of
         the Company’s accounting principles and financial disclosure practices, as
         applied in its financial reporting, including, without limitation, a review of
         critical accounting policies, estimates, reserves and accruals, judgmental areas,
         audit adjustments, whether or not recorded, any significant changes in the
         Company’s selection or application of accounting principles, the effects of
         significant policies in controversial or emerging areas for which there is a lack
         of authoritative guidance, all material off-balance sheet transactions,
         arrangements, obligations (including contingent obligations) and other
         relationships of the Company with unconsolidated entities or other persons, that
         may have a material current or future effect on financial condition, changes in
         financial condition, results of operations, liquidity, capital resources, capital
         reserves or significant components of revenues or expenses and such other
         inquiries as may be appropriate. Based on this review, the Committee shall
         make its recommendation to the Board as to the inclusion of the Company’s
         audited financial statements in the Company’s annual reports to stockholders,
         or Annual Reports on Form 10-K, if and when applicable, for filing with the
         SEC;

     •   discuss with the independent auditors the matters required to be discussed by
         Statement on Auditing Standards No. 61, as amended, relating to the conduct
         of the audit and any other material written communications between the
         independent auditor and management, including but not limited to, the
         management representation letter and schedule of adjusted differences and a
         listing of adjustments and reclassifications not recorded, if any;

     •   prepare the report required, if and when applicable, by the SEC to be included
         in the Company’s annual proxy statement and any other reports of the
         Committee that may be required by applicable securities laws or the Nasdaq
         listing requirements or rules; and

     •   discuss with the independent auditors and internal auditor (if any) whether they
         are aware of any action by any officer or director, or any other person acting
         under the direction thereof, that may have violated Rule 13b2-2(b)(1) under the
         Exchange Act, which prohibits improper influence on the conduct of audits,
         after the Company registers as a reporting company under the Exchange Act.

     With respect to quarterly financial statements:

     •   review and discuss with management, the internal auditor (if any) and the
         independent auditors the Company’s quarterly financial statements, including
         specific disclosures made in “Management’s Discussion and Analysis of
         Financial Condition and Results of Operations,” and the independent auditors’



                                              25
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 26 of 181 PageID #: 97



           review of the quarterly financial statements (including a review of the matters
           included in paragraph 8 above), prior to submission to shareholders, any
           governmental body, the Nasdaq or the public. The Chairman of the Committee
           or any subcommittee of the Committee may represent the entire Committee for
           the purpose of this review; and

       •   discuss with the independent auditors the matters required to be discussed by
           Statement on Auditing Standards No. 61, as amended, relating to the conduct
           of their review.

       Discussions with management:

       •   review and discuss with management the Company’s earnings press releases or
           other written communications with stockholders regarding financial results,
           including the use, if any, of “pro forma” or “adjusted” non-GAAP financial
           measures (as defined in Regulation G), as well as any financial information and
           earnings guidance that may be provided to analysts and rating agencies, and the
           Company’s Current Reports on Form 8-K, if any, or reports of similar
           substance, that contain historical or pro forma financial statements. Such
           discussions may be done generally (i.e., discussion of the types of information
           to be disclosed and the types of presentations to be made). The Chairman of the
           Committee or any subcommittee of the Committee may represent the entire
           Committee for the purpose of this review.

               The Individual Defendants failed to comply with the standards laid out by both the

law and the Company, resulting in, inter alia, the breaches of fiduciary duty and the violations of

Section 14(a) and Rule 14a-9 described herein.

                              SUBSTANTIVE ALLEGATIONS

BACKGROUND

               Defendants Clarke, Murphy and Mould founded Aqua Metals after their prior joint

venture, Applied Intellectual Capital, failed. Aqua Metals was incorporated in 2014.

               Aqua Metals was purportedly formed to engage in the business of recycling lead

through a novel process called AquaRefining. The Individual Defendants claimed that the

Company has focused its efforts on developing and testing the AquaRefining process, developing

a business plan, raising working capital, and developing its LAB recycling facility in the Tahoe




                                                 26
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 27 of 181 PageID #: 98



Regional Industrial Center, in McCarran, Nevada. As such, the Company’s whole business is

centered on AquaRefining, and it is the Company’s only product.

               The Individual Defendants claim that AquaRefining is an alternative to smelting.

They claim AquaRefining produces ultra-pure lead at a high yield with a reduced environmental

impact and at a lower cost than smelting. The AquaRefining process purportedly begins in a similar

fashion to traditional LAB recycling. First, used LABS are crushed, and metallic lead, lead

compounds, plastic, and sulfuric acid are separated from the LABs and extracted for recycling.

The metallic lead is then cast into ingots and sold.

               Subsequently, the AquaRefining process diverges from the traditional LAB

recycling model. At this stage, the AquaRefining process uses proprietary machines called

“modules” to recycle the remaining lead compounds. Each of these modules contain six

electrolyzers, which engage in a process called “electroplating” to continuously remove lead as

the modules operate. Purportedly, the process makes use of disk cathodes lightly plated with soft

lead, which makes the lead extracted from the LABs easier to gather for recycling. Next, a

biodegradable solvent is used to dissolve the extracted lead, after which the lead, now a lead paste,

is stripped from the solvent and converted via an electro-chemical process into pure, primary grade

lead. The pure lead is then scraped off the electrolyzer disks onto chutes, which deposit the lead

onto conveyor belts to be ingoted, and later sold as pure and ultra-pure lead. According to the

Company, the AquaRefining process is completely automated, cheaper than traditional smelting

methods, and does not generate any toxic or otherwise harmful emissions. The AquaRefining

process is also low-temperature and utilizes a water-based approach, meaning the process does not

produce lead dust, unlike traditional smelting methods.




                                                 27
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 28 of 181 PageID #: 99



              Daniel Carlson, the founder of Tailwinds Research Group, LLC (“Tailwinds”)

interviewed Defendant Clarke on the subject of the AquaRefining process on August 15, 2016.

During the interview, Defendant Clarke distinguished the AquaRefining process from the

traditional LAB recycling process as follows:

       The incumbent technology is called smelting and it traces back to about 6,000 years
       ago. It’s a very high temperature thermal process in which lead and lead compounds
       are heated up to 2200 degrees Fahrenheit and then reacted with a series of chemicals
       to pull the compounds off the lead and convert lead sulfite, lead oxide back into
       metallic lead. Our process is a low temperature, water-based approach. It uses a
       mild acid that is biodegradable and non-toxic. So whereas smelting occurs at very
       high temperatures, our process occurs at essentially room temperature. Whereas
       smelting requires the addition of quite nasty reducing agents, our technology is a
       very simple electro-chemical process. Overall, we use less than half the energy to
       make the transition from lead compounds to metallic lead.

              In July 2015, the Company completed the IPO and its shares began trading publicly

on NASDAQ. The Company stated that the proceeds from the IPO would be used to construct a

new recycling facility at the Tahoe Reno Industrial Complex in McCarran, Nevada.

              On August 17, 2015, construction began on the Company’s TRIC facility. On July

28, 2016, approximately one year later, Aqua Metals held an open house at its TRIC facility. The

TRIC facility would open for business shortly afterward on August 10, 2016.

              Even prior to the Relevant Period, the Company marketed that its AquaRefining

process had been tested successfully at the Company’s California Testing Facilities. During a

conference call held on May 24, 2016 to discuss the Company’s earnings for the first quarter of

2016, Defendant Clarke stated that the Company’s “full-sized electrolyzed test facility” allowed

the Company “to demonstrate our process to third-party license[e]s without having to take [them]

into Reno to show the process there”.

THE AQUAREFINING PROCESS WAS MALFUNCTIONING AND NOT COMMERCIALLY VIABLE
PRIOR TO AND THROUGHOUT THE RELEVANT PERIOD




                                                28
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 29 of 181 PageID #: 100



               In reality, the AquaRefining process was far from being commercially viable, and

the technology faced a number of serious problems beginning in 2015, and continuing throughout

the Relevant Period. These problems were so extensive that the AquaRefining modules barely

operated throughout the Relevant Period, contrary to the Individual Defendants’ representations.

               Specifically, the problems with the AquaRefining process included a “hard lead”

issue, whereby lead would become hardened and stick to the modules’ disk cathodes, which had

to be manually scraped clean, as well as a “sticky lead” issue, whereby lead would stick to the

chutes leading to the conveyor belts, which also had to be manually cleaned. These issues were

the result of, inter alia: (a) the Company not getting the correct chemical ratios so the lead was the

wrong consistency – it would not stay soft as the process required, and instead would re-solidify

and compact upon itself; (b) design flaws with the modules; and (c) electrical voltage.

Additionally, the lead tested at the California Testing Facilities was “laboratory” or “virgin” lead,

i.e., not the same type of lead that would be extracted from LABs in the ordinary course of the

AquaRefining process.

               Given these and other problems, the AquaRefining technology was not ready for

commercial production. Despite this, the Individual Defendants prematurely pushed ahead with

operations at the TRIC facility, touting to the investing public that operations would commence in

no time. Although chemists and engineers at the California Testing Facilities scrambled to come

up with solutions to the aforementioned problems before the TRIC facility opened, the problems

were not resolved.

               Unsurprisingly, the same issues, including the sticky lead and hard lead problems

experienced at the California Testing Facilities, also occurred at the TRIC facility. Additional

problems were also encountered during each step of the AquaRefining process at the TRIC facility,




                                                 29
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 30 of 181 PageID #: 101



including problems with the breakers, used in traditional lead recycling, which repeatedly broke

down.

               These facts about the AquaRefining process are corroborated by the testimony of a

number of former Aqua Metals employees cited as confidential witnesses in the Securities Class

Action.

               A former engineer employed by the Company from 2015 through 2017, cited in the

Securities Class Action as “CW 1,” stated that the “sticky lead” and “hard lead” problems were

among the most significant issues facing the AquaRefining process, and were present throughout

CW 1’s employment with the company. CW 1 further stated that the Company tried to solve these

problems both while the Reno Plant was being constructed, and after the Reno Plant had opened,

at which point the facility became a test bed for testing solutions to the problems with the

AquaRefining Process.

               A former Environment Systems Supervisor at the Reno Plant from the opening of

the plant until Fall 2017, cited in the Securities Class Action as “CW 2,” revealed that the

AquaRefining modules would only work for approximately an hour before breaking down, and

that Defendants Clarke and Mould were aware that the Reno Plant was inoperable as a result of

the problems with the AquaRefining process. Importantly, CW 2 described the investor visits the

Company hosted at the Reno Plant, and stated that the Company “only ran the machines when

investors came to the plant.”

               A former Production Supervisor at the Reno Plant from 2016 through the end of

the Relevant Period, cited in the Securities Class Action as “CW 3,” disclosed that the

AquaRefining modules would break down during the AquaRefining process, and that the

Company was not producing any quantity of AquaRefined lead that could be cast into ingots.




                                              30
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 31 of 181 PageID #: 102



                A former Production Manager at the Reno Plant during 2017, cited in the Securities

Class Action as “CW 4,” revealed that the Company’s publicly stated figures for revenue and

production were entirely unrealistic, and that the Reno Plant was unable to produce any more than

5 gallons worth of AquaRefined lead over the course of a several-day period. CW 4 also

corroborated CW 2’s statements about the investor visits, stating that the Company would start

running the modules shortly before the investors arrived, so that the machines would run while the

investors were present without breaking down.

                A former Senior Process Engineer at the Reno Plant, cited in the Securities Class

Action as “CW 5,” also corroborated facts about the “sticky lead” problem with the AquaRefining

modules, and stated that Defendants Clarke and Mould attended meetings at the Reno Plant

whenever they came into town, to discuss problems with the machinery at the Reno Plant, among

other things.

                Despite these consistent and extensive problems, which rendered the AquaRefining

process unusable for large-scale commercial lead processing, the Individual Defendants repeatedly

touted throughout the Relevant Period that the AquaRefining technology had been successfully

tested, and repeatedly insisted that the commercialization of the AquaRefining process was

progressing as promised. Additionally, the Individual Defendants invited investors, analysts,

potential licensees, and potential strategic partners to visit the Reno Plant and staged “dog and

pony show[s],” whereby they would make the process appear to be functional. Similarly, the

Individual Defendants displayed pictures on the Company’s website of purportedly ultra-pure

AquaRefined lead ingots, when, in reality, the ingots were not made of pure AquaRefined lead.

                Judge Haywood S. Gilliam, Jr. entered an order on August 14, 2019 denying in part

the motion to dismiss filed in the Securities Class Action. Judge Gilliam held that what the




                                                31
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 32 of 181 PageID #: 103



confidential witnesses cited to in the Securities Class Action consolidated class action complaint

described as the “true state of affairs” was a different picture than that painted by the defendants.

Judge Gilliam held, in pertinent part, as follows:

       The Court finds that the alleged misconduct is distinct from and goes beyond the
       making of the alleged misrepresentations. The purportedly deceptive conduct at
       issue here is the “orchestrat[ed] on-site visits and demonstrations” that “deliberately
       concealed problems concerning the commercialization of the Company’s
       AquaRefining process.” CCAC ¶ 367. As alleged, Defendants used these
       invitational site visits to assuage analysts’ concerns in response to skepticism in the
       market about whether the AquaRefining process was viable. Id. ¶¶ 224–25
       (Defendant Clarke stating: “We believe the best way to address this misinformation
       is to openly show analysts and investors our facility in operation as we continue to
       scale it up.” (emphasis in original)). However, according to CWs, the modules were
       not actually able to operate for more than an hour before they broke down. Id. ¶¶
       75, 78, 95. Plaintiff alleges that in light of that fact, employees were told not to run
       the “machines until [the visitors] show up” and would receive a call to start the
       machines about five minutes before visitors arrived. Id. ¶¶ 82, 84; see also id. ¶¶
       82 (CW2 claiming they “only ran the machines when investors came to the plant”),
       100 (“CW4 said, because the module could not operate for more than about an hour
       before it would break down, CW4 had to start it at a time where it would run during
       the investors’ visit and not break down.”). Defendants Clarke and Mould “ran the
       show” and would escort visitors around the plant for only five to ten minutes and
       spend their remaining time in a conference room. Id. ¶¶ 90, 100. As alleged, these
       staged glimpses of the Company’s facilities and processes presented a different
       picture than what the CWs describe as the true state of affairs. Despite Defendants’
       arguments to the contrary, these acts are sufficiently alleged to have been fraudulent
       in and of themselves, without depending on the alleged misrepresentations. See
       Reply at 3 n.3.

       Plaintiff also claims that Defendants orchestrated these sham visits with the
       deliberate aim of artificially inflating the value of Aqua Metals stock. CCAC ¶ 365.
       According to Plaintiff, after these visits, Defendants issued press releases informing
       the market that visitors “were able to view the critical processes at the
       AquaRefinery as they happened,” and requested that “analysts who attended the
       visitor day [ ] update their coverage reports to reflect findings from the site visit.”
       Id. ¶¶ 249–51. Defendant Clarke, in an apparent response to an accusation that the
       AquaRefining process did not work, responded by saying that there have been
       “about 90 people through the facility watching [the AquaRefining modules] work
       now at some point, [and] some of those 90 people will start communicating … and
       explaining actually it does work.” Id. ¶ 279. These alleged sham visits purportedly
       led analysts, with the encouragement of Defendants, to disseminate reports
       containing misleading information about the process, when in truth the visits




                                                 32
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 33 of 181 PageID #: 104



       concealed “problems” with the viability of the AquaRefining process, such as the
       inability of the modules to operate for more than an hour. Id. ¶ 367.

       Plaintiff has sufficiently alleged that Defendants intentionally engaged in a
       fraudulent scheme to conceal material facts, thereby leading to the dissemination
       of untrue statements about the commercial viability of the process. This alleged
       scheme went beyond the making of any alleged misrepresentations and statements.
       Accordingly, the Court DENIES Defendants’ motion to dismiss Plaintiff’s Section
       10(b) and Rule 10b–5(a) and (c) scheme liability claim.

THE INDIVIDUAL DEFENDANTS’ REPRESENTATIONS TO THE MARKET

               Even before the Relevant Period began, in a January 25, 2016 press release issued

by the Company titled “Aqua Metals Issues Annual Letter to Shareholders” (“January 25, 2016

Press Release”), defendants Clark, Murphy, Mould, DiVito and Slade described Aqua Metals as

“commercializing     a   non-polluting    electrochemical    lead   recycling   technology    called

AquaRefining.” Defendants Clark, Murphy, Mould, DiVito and Slade touted that the Company

had successfully tested AquaRefining and that the Reno Plant would produce 80 metric tons of

lead per day by the end of 2016. Specifically, the January 25, 2016 Press Release stated: “[w]e

remain on track to begin lead production in the second quarter of 2016, with plans to increase

production to 80 metric tons of lead per day by the fourth quarter of 2016.”

               On May 19, 2016, the Individual Defendants caused Aqua Metals to issue a press

release (“May 2016 Press Release”) announcing a partnership between Interstate Battery and Aqua

Metals (“Interstate Battery Partnership”). The press release stated in relevant part:

       ALAMEDA, Calif., May 19, 2016 (GLOBE NEWSWIRE) -- Aqua Metals, Inc.
       (NASDAQ: AQMS) (Aqua Metals), which is commercializing a non-polluting
       electrochemical lead recycling technology called AquaRefining™, today
       announced the signing of definitive agreements with Interstate Batteries. Interstate
       Batteries is the No. 1 replacement battery brand, the largest independent battery
       distribution system in North America and the country’s leading battery recycler.

       Upon the closing of these agreements, Interstate Batteries has agreed to supply
       more than a million automotive and other lead-acid batteries as feedstock for Aqua
       Metals’ AquaRefineries. This partnership will start with Aqua Metals’ first



                                                 33
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 34 of 181 PageID #: 105



       AquaRefinery, which will be located in Nevada’s TahoeReno Industrial Complex
       (TRIC) and is set to open in July 2016. Interstate Batteries will also make a strategic
       investment of approximately $10 million into Aqua Metals.

                                                ***

       “Interstate Batteries seeks out innovation, pursues opportunities and invests in the
       technology we need to succeed not just today, but also tomorrow,” said Scott
       Miller, president and CEO of Interstate Batteries. “Our focus is on the future of our
       industry and continued growth. Aqua Metals’ breakthrough technology is a
       promising new way for recycling lead-acid batteries.”

       Aqua Metals’ patent-pending AquaRefining process is an environmentally friendly
       electrochemical process for recycling lead-acid batteries. AquaRefining is a closed-
       loop, room temperature, water-based recycling method that is fundamentally non-
       polluting, yet able to yield nearly 100 percent lead recovery.

       “With its forward-thinking environmental goals, broad distribution network and
       strong brand name, Interstate Batteries is an ideal partner for us as we scale our
       business,” said Dr. Stephen Clarke, chairman and CEO of Aqua Metals. “As we
       grow, we are able to create a more sustainable ecosystem for lead as a power source.
       We look forward to growing our partnership with Interstate Batteries.”

              Also, at the market open on May 19, 2016, Aqua Metals filed a Form 10-Q for its

first quarter of 2016 (“Q1 2016”) ended March 31, 2016 with the SEC (“Q1 2016 Form 10-Q”).

Defendants Clark, Murphy, Mould, DiVito and Slade stated that “we have built and operated both

a small-scale unit of our AquaRefining process and a full-size production prototype [and that]

[t]hrough the operation of such units we have successfully produced 99.99% pure lead on a limited

scale.” In addition, defendants Clark, Murphy, Mould, DiVito and Slade reported that the “testing

of our AquaRefining process has been successful to date.”

              In the Q1 2016 Form 10-Q, the Company laid out its plan to produce 80 tons of

recycled lead per day by Q4 2016 and to ramp that up to 160 tons per day:

       As of the date of this report, we believe that interest in our first recycling facility
       and demand for our recycling capacity is strong. Consequently, we have
       implemented a plan to achieve production at the rate of 80 tons of recycled lead per
       day by the fourth quarter of 2016 and, over time, expand to 160 tons per day. Our
       TRIC [Tahoe-Reno Industrial Center] facility is designed and is being constructed



                                                 34
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 35 of 181 PageID #: 106



       in order to accommodate a total of 32 AquaRefining modules and additional battery
       breaking and component separations equipment sufficient to support expansion to
       160 tons of recycled lead per day.

       Construction of the TRIC facility began on August 17, 2015 and is progressing with
       a completion expected in the second quarter of 2016. We expect to install our first
       AquaRefining modules in approximately the second quarter of 2016 and to install
       a total of 16 AquaRefining modules to support an initial lead production capacity
       of 80 tons per day by the close of the third quarter of 2016. In keeping with our
       modular approach, we intend to commence commercial LAB recycling operations
       shortly after the first AquaRefining module is delivered.

               The Q1 2016 Form 10-Q also reported that the Interstate Batteries Partnership

would provide Aqua Metals with “working capital [] sufficient to fund … the completion of [its

facility] and attainment of production at a rate of 80 tons of recycled lead per day.”

               The Q1 2016 Form 10-Q also included certifications signed by defendants Clarke

and Murphy, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002, which represented that

the Q1 2016 Form 10-Q did not contain material misstatements or omissions. In this regard, the

Q1 2016 Form 10-Q contained a certification signed by Defendant Murphy stating:

                CERTIFICATION OF PRINCIPAL FINANCIAL OFFICER
                             Section 302 Certification

       I, Thomas Murphy, certify that:

       1) I have reviewed this quarterly report on Form 10-Q of Aqua Metals, Inc.;

       2) Based on my knowledge, this quarterly report does not contain any untrue
          statement of a material fact or omit to state a material fact necessary to make
          the statements made, in light of the circumstances under which such statements
          were made, not misleading with respect to the period covered by this report;

       3) Based on my knowledge, the financial statements and other financial
          information included in this report, fairly present in all material respects the
          financial condition, results of operations and cash flows of the registrant as of,
          and for, the periods presented in this report;

       4) The registrant’s other certifying officer and I are responsible for establishing
          and maintaining disclosure controls and procedures (as defined in Exchange
          Act Rules 13a-15(e) and 15d-15(e)) and internal control over financial reporting



                                                 35
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 36 of 181 PageID #: 107



        (as defined in Exchange Act Rules 13a-15(f) and 15d-15(f)) for the registrant
        and have:

     5) Designed such disclosure controls and procedures, or caused such disclosure
        controls and procedures to be designed under our supervision, to ensure that
        material information relating to the registrant, including its consolidated
        subsidiaries, is made known to us by others within those entities, particularly
        during the period in which this report is being prepared;

     6) Designed such internal control over financial reporting, or caused such internal
        control over financial reporting to be designed under our supervision, to provide
        reasonable assurance regarding the reliability of financial reporting and the
        preparation of financial statements for external purposes in accordance with
        generally accepted accounting principles;

     7) Evaluated the effectiveness of the registrant’s disclosure controls and
        procedures and presented in this report our conclusions about the effectiveness
        of the disclosure controls and procedures as of the end of the period covered by
        this report based on such evaluation; and

     8) Disclosed in this report any change in the registrant’s internal control over
        financial reporting that occurred during the registrant’s fiscal quarter presented
        in this report that has materially affected, or is reasonably likely to materially
        affect, the registrant’s internal control over financial reporting; and

     9) The registrant’s other certifying officer and I have disclosed, based on our most
        recent evaluation of internal control over financial reporting, to the registrant’s
        auditors and the audit committee of the registrant’s board of directors (or
        persons performing the equivalent functions):

     10) All significant deficiencies and material weaknesses in the design or operation
         of internal control over financial reporting which are reasonably likely to
         adversely affect the registrant’s ability to record, process, summarize and report
         financial data information; and

     11) Any fraud, whether or not material, that involves management or other
        employees who have a significant role in the registrant’s internal control over
        financial reporting.

     Date: May 19, 2016

     By: /s/ Thomas Murphy
     Thomas Murphy, Chief Financial Officer




                                              36
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 37 of 181 PageID #: 108



               The Q1 2016 Form 10-Q contained a separate certification signed by Clarke which

contained a verbatim reproduction of Murphy’s certification statements.

               The Q1 Form 10-Q also contained certifications pursuant to 18 U.S.C. Section

1350, as adopted by Section 906 of the Sarbanes-Oxley Act of 2002, signed by defendants Clarke

and Murphy, which stated:

                CERTIFICATION PURSUANT TO SECTION 906 OF THE
                         SARBANES-OXLEY ACT OF 2002

       In connection with the Quarterly Report of Aqua Metals, Inc. (the “Company”) on
       Form 10-Q for the quarterly period ended March 31, 2016, as filed with the
       Securities and Exchange Commission on the date hereof (the “Report”), we,
       Stephen R. Clarke, President and Chief Executive Officer, and Thomas Murphy,
       Chief Financial Officer, of the Company, certify, pursuant to 18 U.S.C. Section
       1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that:

       1) The Report fully complies with the requirements of Section 13(a) or 15(d) of
          the Securities Exchange Act of 1934; and

       2) The information contained in the Report fairly presents, in all material respects,
          the financial condition and result of operations of the Company.

       By: /s/ Stephen R. Clarke                              Dated: May 19, 2016
        Stephen R. Clarke
       Title: President and Chief Executive Officer

       By: /s/ Thomas Murphy                                  Dated: May 19, 2016
        Thomas Murphy
       Title: Chief Financial Officer

               Following these statements, the price per share of Aqua Metals’ stock increased

$2.26, or roughly 29%, from a close of $7.80 on May 18, 2016, to a close of $10.06 on May 19,

2016, on heavy trading volume of 895,344 shares.

               Analysts reacted extremely positively to the Interstate Batteries Partnership. For

example, a May 19, 2016 Oppenheimer report stated that the partnership was a “big step forward”

and, as Interstate Batteries is 49% owned by Johnson Controls, a “validation of its product quality

from the global leader in lead acid batteries.” Oppenheimer further stated that it expects the funding


                                                 37
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 38 of 181 PageID #: 109



to provide the capital to “double capacity at the [Reno Plant] to 160 tons/day” and estimated it

would generate revenue of $32.5 million in 2017. Likewise, on May 26, 2016, a Northland Capital

Markets (“Northland”) report stated that “this strategic relationship with a meaningful[] player in

battery recycling helps de-risk and validate AQMS’ business.”

                On May 24, 2016, at the market open, Aqua Metals issued a press release titled

“Aqua Metals Provides First Quarter 2016 Corporate Update” (“Q1 2016 Press Release”)

announcing its results for Q1 2016. Murphy was identified as the “Company Contact” on this press

release. The Company stated it is “commercializing a non-polluting electrochemical lead recycling

technology called AquaRefining,” and that the “modular systems allow the lead acid battery

industry to simultaneously improve environmental impact and scale production to meet demand.”

The Company again touted its “strategic relationship” with Interstate Batteries.

                In the Q1 2016 Press Release, defendant Clarke told investors that the Interstate

Batteries deal “validate[d]” Aqua Metals’ technology and would allow the Company to begin

production in Q3 2016 and attain production of “80 metric tons of recycled lead per day by the

end of 2016”:

       Over the last year, we have spent significant time deepening our strategic
       relationships and advancing discussions with major players throughout the lead
       industry. These players include lead-acid battery recyclers, distributors,
       manufacturers and end users. To this end, last week we announced a major strategic
       partnership with Interstate Batteries, the largest battery distributor and recycler in
       the U.S., which has agreed to invest $10 million in our Company and agreed to
       supply more than a million automotive and other lead-acid batteries as feedstock.

       We believe this serves as a strong validation of our technology and we continue to
       see a tremendous amount of interest in our environmentally friendly and
       economically efficient recycling equipment and processes to supplement, and in
       some cases, replace conventional recycling and smelting operations altogether. Our
       goal for the remainder of us to rapidly gain market share after a successful
       commercial production launch. We also expect to be in a position to license our
       equipment and processes and related services to qualified third parties, with whom
       we are already advancing discussions, beginning in 2017.



                                                38
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 39 of 181 PageID #: 110




       With the additional capital from Interstate Batteries and other investors, we have
       decided to make certain enhancements to the AquaRefinery. As a result, we now
       expect to begin recycling lead-acid batteries early in the third quarter of 2016. Our
       plan remains to increase production to 80 metric tons of lead per day by the end of
       2016. We expect to begin by taking feedstock supply from Battery Systems, Inc.,
       our next-door neighbor in the TRIC, which will allow us to ramp the facility
       effectively in the commissioning and early growth period. We will then add to that
       supply with feedstock from Interstate Batteries and other sources, which we expect
       to begin receiving in the fourth quarter of 2016.

               At the market open on May 24, 2016, Aqua Metals issued a press release titled

“Aqua Metals Wins Platts Global Metals Rising Star Award for Innovations in Lead Industry”

(“May 24, 2016 Press Release”) announcing that it won a Platts Global Metals Rising Star Award

for innovations in the metals industry. In the May 24, 2016 Press Release, defendant Clarke

remarked:

       It is an honor to earn the accolades of such a highly respected organization for our
       work to revolutionize the lead industry. As we enter a “Battery Age,” lead-acid
       technologies can experience continued market dominance with the development of
       a recycling method that is economically sustainable and environmentally
       responsible. This distinction affirms that Aqua Metals has developed just that.

               On May 24, 2016, while the market was open, Aqua Metals held its Q1 2016

earnings conference call (“Q1 2016 Conference Call”) with defendants Clarke and Murphy.

During that call, Clarke touted that the Company had started assembling the “first commercial

ready AquaRefining module … in January of this year” at the Company’s AquaRefining module

assembling test facility located at its corporate headquarters. Clarke stated that “[w]hat we’ve

added to that [testing facility] is a new full-sized electrolyzed test facility, which allows us to

demonstrate our process to third-party licenses without having to take into Reno [sic] to show the

process there.” Clarke further stated, “[w]e’re ready to compete in the global $22 billion lead

market. We’re generating strong positive interest that’s an understatement, we are generating

massive interest in the market with supplies and customers as evidence[d] by our recent



                                                39
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 40 of 181 PageID #: 111



announcement….” Clarke further stated that the Reno Plant “remain[s] on track to achieve 80

metric tons of lead per day output by the end of 2016 and on track to expand that to 160 metric

tons per day by 2018,” and that the Reno Plant “will operate 24 hours a day, seven days a week.”

              An analyst from Oppenheimer asked, “when do you expect the first startup to

happen in the first test runs?” Defendant Clarke again minimized the risk of AquaRefining:

       [S]ome of them have already been completed. So, there isn’t a first test run. It’s a
       continuing operation. So, in one sense, we’ve already done it. In the sense of when
       will the first modules be running in their base in Reno, we’re projecting late July,
       maybe early August. The timing of the first run, that’s critical, the more critical
       items are getting the much larger scale equipment installed and running
       [indiscernible] the battery breakers and all the various support equipment. There’s
       little risk associated with the actual AquaRefinery themselves. The important point
       is just the scale of the operation.

              Clarke also touted the Interstate Batteries Partnership as a “pretty significant event

and a pretty good endorsement of our business.” In discussing the significance of strategic

partnerships to the growth and expansion of the Company, he further stated:

       I’m going to talk to the recently announced strategic partnership with Interstate
       Batteries and the whole point of this relationship is to accelerate our growth. So
       those of you don’t know, Interstate Batteries is the number one replacement battery
       brand in the U.S. It’s the largest independent battery distribution system in North
       America and the country’s leading battery recycler.

                                                   ***
       But the important thing is, this provides a path for us in which we can now plan in
       detail along with a high level of surety those additional recycling facilities. And
       one of the big things it does for us is, it removes the sourcing risk that was inherent
       in expanding into an industry that is based on a number of pre-established
       relationships. So, what Interstate brings to us, importantly, is a supply of these
       batteries. And we believe it also brings a huge amounts of credibility to what we’re
       trying to build.

                                                ***

       With the strategic relationships we have in place, we now believe we can expand
       quickly with relatively low risk whilst we control IP and quality. And in parallel to
       that, we’re working to develop our own LME brand for our process. So the scope
       for that is to expand the Tahoe-Reno facility to 160 tons a day during 2017 and



                                                 40
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 41 of 181 PageID #: 112



       2018. We got the supply to do that now, and then move forward to build multiple
       additional facilities collocated with our strategic partners.… So right now, we are
       jointly evaluating multiple locations across the U.S. with our strategic partners.
       We’re not announcing where they are going to be yet, and it will be probably a few
       months before we do that, but it’s a serious ongoing exercise with a great partner.

               In response to a question posed by an analyst from Northland regarding the

Interstate Batteries Partnership, defendant Clarke stated:

       We’ve focused on building our additional facilities with Interstate as the strategic
       partner…. [O]ur focus right now is that we have a strategic partner who is
       essentially looking towards to expanding rapidly so that they can take advantage of
       lead produced that isn’t subject to a smelter. So that’s our entire focus and what it
       gives us is surety of not only supply of batteries, but of locations, so it allows us to
       accelerate. And as I said earlier, we talked a lot about our desire to build 10 facilities
       a year, which is a great statement, but how do you validate and move towards the
       end, and this relationship provides us the pathway to do that.

               During the Q&A portion of the call, defendant Clarke explained what types of lead

the Reno Plant purportedly produces:

       [W]e make two types of lead. We make specific grade alloys for specific battery
       customers and we make also pure lead, which is more typically used as an active
       material, although some modern batteries use relatively pure lead in one of the
       plates. The amount of lead that we produce in terms of active material to plate lead
       will vary somewhat depending on the mix of batteries that come in. But we
       specifically are making or we plan to make specific alloy grades for specific
       customers and ultra-pure lead for specific customers and for the auto market. The
       ultra-pure side of what we are making is equivalent to virgin lead.

               On August 2, 2016, Aqua Metals issued a press release announcing the opening of

the Tahoe-Reno Industrial Center (“TRIC”) in McCarran, Nevada (“August 2, 2016 Press

Release”). The press release stated in relevant part:

       ALAMEDA, Calif., Aug. 02, 2016 (GLOBE NEWSWIRE) -- Aqua Metals, Inc.
       (NASDAQ:AQMS) (Aqua Metals), which is commercializing a non-polluting
       electrochemical lead recycling technology called AquaRefining™, held an open
       house at its first AquaRefinery at the Tahoe-Reno Industrial Center (TRIC) in
       McCarran, Nevada. AquaRefining is the world’s first environmentally friendly
       process to recycle lead-acid batteries (LABs).

                                                 ***



                                                  41
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 42 of 181 PageID #: 113




       “The first AquaRefinery at TRIC is an exciting start to a cleaner future for the lead
       industry,” said Stephen Clarke, CEO of Aqua Metals. “Lead-acid batteries are over
       99% recyclable, but until now, there has been no way to recycle lead in an
       environmentally friendly fashion. With this AquaRefinery and more expected to
       come, Aqua Metals is doing its part to create the most sustainable battery
       technology the world has ever seen, while also providing economic benefits to
       recyclers, manufacturers and distributors.”

       The proprietary AquaRefining technology extracts lead from LABs with a room
       temperature, closed-loop, water-based process that results in vast reductions of
       hazardous waste and direct human contact with the lead itself. The process produces
       lead that is as pure as – or purer than – mined lead, requiring no secondary
       processing. Battery Systems Inc. has a 200,000 square foot battery distribution and
       collection facility adjacent to Aqua Metals’ TRIC facility. Interstate Batteries,
       which made a $10 million investment into Aqua Metals, has already committed to
       provide used LABs to recycle at the facility. Interstate Batteries controls 20 percent
       of the lead-acid battery recycling market in the United States.

                                                ***

       “This first-ever AquaRefinery has the potential to change our industry, and our
       planet,” said Scott Miller, president and CEO of Interstate Batteries. “While we’ve
       been in the battery business for more than six decades, Interstate continues to seek
       out innovation and invest in technology for today, and tomorrow. Because Aqua
       Metals’ breakthrough technology is so promising, Interstate Batteries is supplying
       more than a million automotive and other lead-acid batteries to the AquaRefinery
       over the next year. We feel we’re making a smart investment in our future, and in
       the future of our industry.”

               Defendants Clark, Murphy, Mould, DiVito and Slade caused the Company to

announce in the August 2, 2016 Press Release that the Company is “commercializing”

AquaRefining, and further explained the technology: “AquaRefining is the world’s first

environmentally friendly process to recycle lead-acid batteries (LABs)” and that “[t]he process

produces lead that is as pure as – or purer than – mined lead, requiring no secondary processing.”

Defendants Clark, Murphy, Mould, DiVito and Slade touted that these “modular systems are

expected to allow the lead acid battery industry to simultaneously improve environmental impact

and scale production to meet rapidly growing demand.” Furthermore, Defendants Clark, Murphy,




                                                42
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 43 of 181 PageID #: 114



Mould, DiVito and Slade stated that, in addition to the Company’s Reno Plant, Aqua Metals would

“sell licenses to partners for AquaRefining technology and equipment, which can be co-located

with battery manufacturers and distributors, as well as existing battery recycling facilities

globally.”

                In addition, the August 2, 2016 Press Release once again touted the Company’s

partnership with Interstate Batteries, which “controls 20 percent of the lead-acid battery recycling

market in the United States,” and quoted Interstate Batteries’ CEO as endorsing the Company:

“Because Aqua Metals’ breakthrough technology is so promising, Interstate Batteries is supplying

more than a million automotive and other lead-acid batteries to the AquaRefinery over the next

year. We feel we’re making a smart investment in our future, and in the future of our industry.”

                On August 10, 2016, at the market open, Aqua Metals issued a press release titled

“Aqua Metals Provides Second Quarter 2016 Corporate Update,” which was attached as Exhibit

99.1 to a Form 8-K filed with the SEC (“Q2 2016 Press Release”) announcing results for the second

quarter of 2016 (“Q2 2016”). Murphy was identified as the “Company Contact.” Defendants Clark,

Murphy, Mould, DiVito and Slade caused the Company to state that the Company was

“commercializing” AquaRefining and that “[c]ommissioning and testing for all key equipment

[was] to be completed with initial production commencing in October.” Defendants Clark,

Murphy, Mould, DiVito and Slade also caused the Company to state that “[l]ead production [was]

projected to scale quickly during the fourth quarter, reaching 80 metric tons per day by the of

2016.”

                Defendant Clarke further stated that production was “on track” to reach 80 tons per

day by the end of the year:

         Our key focus has remained on commercializing the world’s first AquaRefinery,
         which is now largely complete…. We’re quickly approaching a meaningful



                                                43
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 44 of 181 PageID #: 115



       inflection as we bring our first facility online and begin producing lead early in the
       fourth quarter of 2016. Most importantly, we remain on track to reach full scale
       capacity of 80 metric tons of lead output per day by the end of 2016.

               Defendants Clark, Murphy, Mould, DiVito and Slade caused the Company to state

in the Q2 2016 Press Release that six AquaRefining modules had been tested, four of which were

in place at the Reno Plant, and that AquaRefining module deliveries to third-parties were expected

to begin in third quarter of 2017 (“Q3 2017”), and that a second AquaRefinery was in the works:

       The manufacturing facility [in Alameda, California] has already assembled and
       tested six modules, four of which are in place at the TRIC AquaRefinery. The
       Company currently has the physical capacity to produce 160 modules annually, or
       enough to support 10 AquaRefineries the size of the TRIC AquaRefinery.
       Providing AquaRefining technology and equipment on a fully serviced licensing
       model is the next stage of the Company’s duel (sic) business model, and the first
       module deliveries to third parties are expected in the third quarter of 2017.

       Aqua Metals is also in advanced planning stages for a second facility, and is
       working on supply, offtake and financing options. The Company plans to build
       additional regional AquaRefining facilities that will be strategically located near
       battery manufacturers and distributors, as well as existing battery recycling
       facilities globally, thereby significantly reducing logistics costs. Subject to the
       availability of the required capital, the Company plans to operate facilities that will
       generate the equivalent of ~800 metric tons of lead output day.

               Defendants Clark, Murphy, Mould, DiVito and Slade caused the Company to tout

that the Reno Plant “is largely complete and is now moving into the commissioning and testing

phase to ensure the facility is able to rapidly and efficiently scale.” They went on to state that the

Company held “a successful grand opening ceremony at its TRIC AquaRefinery which was

attended by over 200 people, including investors, strategic partners, industry participants, key

employees and government officials. The tour highlighted the installed equipment and processing

lines, while enabling discussions with key personnel about how the production facility and the

supply chain will proceed.” Defendants Clark, Murphy, Mould, DiVito and Slade went on to state

that a “substantial majority of U.S. battery producers have visited our facility and expressed




                                                 44
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 45 of 181 PageID #: 116



interest in AquaRefining” and the Company was “[g]enerating strong interest from additional

potential strategic partners.”

               Defendant Clarke again touted the Company’s strategic partnerships as an

endorsement of its business:

       We have also concentrated on deepening our strategic relationships with key
       partners, such as Wirtz Manufacturing, Interstate Batteries and Battery Systems,
       Inc., while advancing discussions with other major players throughout the industry
       who have recognized our potential to revolutionize the $22 billion lead market.
       These players include lead-acid battery recyclers, distributors, manufacturers and
       end users that are interested in supplementing, and in some cases, replacing
       conventional recycling and smelting operations altogether. Taken together, we are
       well positioned to rapidly gain market share upon the successful launch of our first
       facility and look forward to driving further value for shareholders.

               On August 10, 2016, after the market closed, Aqua Metals filed a Form 10-Q for

Q2 2016 ended June 30, 2016 with the SEC (“Q2 2016 Form 10-Q”). The Q2 2016 Form 10-Q

contained identical Sarbanes Oxley Section 302 and 906 certifications as those in the Q1 2016

Form 10-Q, signed by defendants Clarke and Murphy. In the filing, Aqua Metals reported that

“revenue-producing operations” were expected to commence in Q4 2016. The Q2 2016 Form 10-

Q also represented that, although revenue-producing operations and completion of the Reno Plant

had been postponed one quarter (as compared to what it stated in its prior 10-Q filing), the

Company’s expected production rate of 80 tons of recycled lead per day by Q4 2016, and ramping

up to 160 tons per day, remained unchanged. The Company also reiterated that the “testing of our

AquaRefining process has been successful to date.”

               The Q2 2016 Form 10-Q further stated:

       As of the date of this report, we believe that interest in our first recycling facility
       and demand for our recycling capacity is strong. Consequently, we have
       implemented a plan to achieve production at the rate of 80 tons of recycled lead per
       day by the fourth quarter of 2016 and, over time, expand to 160 tons per day. Our
       TRIC [Tahoe-Reno Industrial Center] facility is designed and is being constructed
       in order to accommodate a total of 32 AquaRefining modules and additional battery



                                                 45
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 46 of 181 PageID #: 117



         breaking and component separations equipment sufficient to support expansion to
         160 tons of recycled lead per day.

         Construction of the TRIC facility began on August 17, 2015 and is progressing with
         a completion expected in the third quarter of 2016. We began installing our first
         AquaRefining modules in June 2016 and expect to install a total of 16
         AquaRefining modules to support an initial lead production capacity of 80 tons per
         day by the close of the fourth quarter of 2016.

                 On August 10, 2016, while the market was open, Aqua Metals also hosted its Q2

2016 earnings conference call (“Q2 2016 Conference Call”) with defendants Clarke and Murphy.

During this call, Aqua Metals referred to the following commissioning and ramp up schedule,

which was attached as Exhibit 99.2 to the Form 8-K filed with the SEC on August 10, 2016, and

Clarke discussed this commissioning and ramp up schedule: 1




         And so, in terms of the time line, we broke it out to August, September, October
         through the end of the year.

                                                 ***

         The managers are on site. We’ve got a pretty extensive staff and subcontractors that
         help with the commissioning work, and we’re recruiting dayshift supervisors and
         having them start in early September. We’ll bring our dayshift operators on site and
         train them up in early October. So, by the beginning of November, we’re targeting
         to be at somewhere around 20 tons a day of lead production, while the beginning
         of December to be at 40 tons a day of lead production and by the end of the year at

1
    Murphy was identified as the “Aqua Metals Contact” in the presentation materials.


                                                 46
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 47 of 181 PageID #: 118



       80 tons of lead production. And essentially, what we’re doing is scaling by adding
       shifts. The facility will be a 24-hour day, 7 day a week, 52 weeks of the year
       operation running in four shifts, rotating. So, the scale [ph] of this about getting the
       process up and running and then adding shifts.

               When asked by an analyst, “to get up and running, which piece are you guys most

concerned about or pieces that, as you turn on, this equipment may have some hiccups along the

way?” Clarke reassured investors and analysts that “everything that we think we might have a

problem with, we’ve got contingency plans in place for. So, I don’t have a single thing that we’re

worried about. It’s really about the commissioning process itself.”

               Another query posed to Clarke during the Q2 2016 Conference Call was whether

there was “any concern that the modules will encounter problems when employed on a mass scale.”

Defendant Clarke responded, “we have been operating a single full scale electrolyzer for 12

months now. That was preproduction prototype. Then, nearly four months ago now, we took a

single electrolyzer off the production line and installed [it] in our full scale test facility and have

been operating that ever since. And we don’t anticipate any issues operating at full scale. Full scale

is just essentially 96 of the same thing.”

               During the Q2 2016 Conference Call, defendant Clarke reiterated the Reno Plant

was producing ultra-pure lead:

       [I]f we’re selling lead, we’ll be selling it at a premium because we’re producing
       ultra pure lead. LME spot price is for secondary lead, which is kind of a mongrel
       lead that’s – that needs a pure – ultra pure lead or a specific alloy. So, secondary
       lead produced by smelters needs to be further refined and alloyed into usable
       product. So, it is typically the lowest cost lead. So, we’re actually going to be selling
       at premium.

               On the Q2 2016 Conference Call, defendant Clarke explained that the Company’s

open house was strategically timed in advance of commissioning the Reno Plant, and that a “vast




                                                  47
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 48 of 181 PageID #: 119



majority of the North American lead-acid battery industry has been on site” and had not found any

“problems”:

       So, we held an open day on July 28, and we chose to do this because this is the
       latest week we could do it before we start commissioning. And when you’re
       commissioning a large chemical facility, which essentially what an AquaRefining
       facility is, there are all kinds of operations going on that you don’t really want to
       have people wandering around you.

                                              ***
       It seemed what we’ve got the overwhelming response is wow, you guys really
       thought this through. Yet, yet – and we ticked all the boxes and even some
       companies have visited the site, wanting to find a problem and went away smiling
       and shaking our hands. So, basically, there is a real [audio gap] alternative to
       smelting.

               Defendant Clarke stated that the Company was “already pursuing debt financing

options for our next facility, and we have in fact the potential to pre-sell similar all of its capacity

before we even break ground. We’ve got massively strong demand for AquaRefining modules and

support equipment.”

               Clarke also touted the Company’s “strategic relationships”:

       [S]ince we started with building strategic relationships and we talked before about
       strength of our relationship with Wirtz Manufacturing who supply the battery
       breaking systems and supplied rather the battery breaking, ingoting and sort of
       water treatment facilities. Our ongoing and strong relationship with Battery
       Systems Inc., second largest distributor and collector of batteries in North America,
       they became our second strategic investor in our IPO in 2015.

       And then, not coincidentally, they operate a 200,000 square foot warehouse, less
       than a 100 yards from our facility from which they can supply dead batteries to us.
       And then, I just need to speak to the fact that we brought on board Interstate Battery
       in May of this year. They are the largest distributor and collector of batteries in the
       U.S. Their initial [audio gap] to provide a million batteries a year to help with our
       scale up, and they became our first strategic investor with a fairly significant $10
       million investment structured as straight equity and convertible in May of this year.

       What I can say is that what’s happened since then is that – and I think down to the
       commitment of Battery Systems and, in particular, Interstate Batteries has driven a
       phenomenal level of credibility and interest in our technology. So, we’re now in
       pretty significant discussions with multiple additional strategic partners.



                                                  48
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 49 of 181 PageID #: 120




               Defendant Clarke stated that “[w]e don’t see a major challenge in building,

expanding the first facility and building the next one…. We’re absolutely serious about a global

rollout ….” Clarke went on to say that the Company’s “objective is to expand our own capacity to

800 tons a day from four to five facilities”:

       And the idea behind that is 800 tons a day, we’d be at about 2% of global lead. And
       we think that gives us pretty serious commercial validation and credibility. That
       also gives us distributed training facilities to support our licensing model. In that,
       we plan to expand the Tahoe Reno facility to 160 tons a day by 2018,...

       Providing AquaRefining equipment on a fully serviced licensing model [ph] is
       stage and that’s going to run in parallel. We’re not planning to wait until we’ve
       built out all of our four to five facilities. Initially, I thought we would have to just
       to gain the credibility. But what we’re finding is this massive support for an
       alternative to smelting. So, we’re at a point now where a substantial majority of
       North American battery manufacturers and lead smelters have [ph] visited the
       facility, and I mean a substantial majority. And what the feedback we’re getting is,
       as Selwyn said it loud, cost quality and environmental permits and advantaged is
       not lost on anybody, and we’re getting really serious interest. So, we’ve been
       approached by interested parties in not only America, but also in Europe, South
       America, China and India.

                                                ***

       So, on that basis, with both the U.S. and non-U.S. licensing rollout, what we said
       to the interested parties is that we’re not going to – we don’t plan to ship any
       modules until quarter three of 2017 not because we can’t, but we just think it’s
       prudent to have got six to seven months of operating experience under our belt
       before we do that. Right now, we have indicative interest. That’s equivalent to
       about two years of module production at full scale. So, we’ve currently got the
       capacity to make 160 modules a year. We’ve got indicative interest for about 320
       modules and which we think is pretty fantastic considering the early stage that
       we’re at.

               Analysts reacted positively to the statements. For example, in an August 10, 2016

report, Oppenheimer raised its estimated revenue for Aqua Metals for 2017 to $37.8 million stating

“[w]e expect strategic relationships with Wirtz Manufacturing, Battery Systems Inc., and Interstate

Batteries to prove beneficial, as AQMS pursues discussions with other potential partners.”




                                                 49
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 50 of 181 PageID #: 121



Northland noted in an August 11, 2016 report that “AQMS provided a positive operational update

that indicates to us that its longer-term business plans are progressing well. The Company

reiterated key production capacity targets of 80 tons per day by year-end 2016 and 160 tons per

day by 2018 and also noted it is in advanced planning stages for its second facility.”

                On November 1, 2016, at the opening of the market, Aqua Metals issued a press

release titled “Aqua Metals Produces First AquaRefined Lead at World’s First AquaRefinery,”

which was attached as Exhibit 99.1 to a Form 8-K filed with the SEC after the market close

(“November 1, 2016 Press Release”), announcing production of the “first-ever AquaRefined lead”

at its Reno Plant. In the November 1, 2016 Press Release, Clarke stated, “[t]his is the most critical

step in the commissioning process of the Nevada AquaRefinery.”

                The November 1, 2016 Press Release included photographs (which were used

repeatedly by the Individual Defendants thereafter throughout the Relevant Period) with captions

of the AquaRefining process “continuously producing AquaRefined pure lead, flowing like a

waterfall of lead infused electrolytes” “conveyer belt carries pure lead to ingot casting area” and

“the first casted ingot”.

                Defendants Clark, Murphy, Mould, DiVito and Slade caused the Company to

describe the Company’s process in the November 1, 2016 Press Release:

        AquaRefining uses an entirely reusable water-based technology to produce ingots
        of ultrapure lead. Through its own on-site assay, Aqua Metals has verified that the
        lead produced in the AquaRefining module is over 99.99 percent pure. The
        Company will send its initial production samples to several U.S. battery
        manufacturing companies— which collectively represent over 50 percent of U.S.
        battery production—to allow them to conduct their own assays.

        Aqua Metals previously demonstrated the effectiveness of its technology at bench
        scale, pilot scale and with a single, full-size electrolyzer. The Company has now
        produced high-quality AquaRefined lead with a commercial-scale AquaRefining
        module at its facility in the Tahoe-Reno Industrial Center in Nevada.




                                                 50
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 51 of 181 PageID #: 122



               Defendants Clark, Murphy, Mould, DiVito and Slade caused the Company to tout

that Aqua Metals has “built and delivered a total of five modules to its Nevada AquaRefinery thus

far and currently plans to install and commission a total of 16 modules for initial production

capacity of 80 metric tons of lead per day. The Company anticipates that the Nevada AquaRefinery

will reach its initial production capacity within the coming months.”

               Defendants Clark, Murphy, Mould, DiVito and Slade also caused the Company to

reiterate Aqua Metals “strategic partnerships” with Interstate Batteries and Battery Systems Inc.

and stated that the Company “is in discussions with nearly every major U.S. based battery

manufacturer and recycler, as well as data center operators and household internet brands (which

use lead-acid batteries for backup power).”

               Before the market open on November 7, 2016, Aqua Metals filed a Form 10-Q for

Q3 2016 ended September 30, 2016, with the SEC (“Q3 2016 Form 10-Q”). The Q3 2016 Form

10-Q contained identical Sarbanes Oxley Section 302 and 906 certifications as those in the Q1

2016 Form 10-Q and Q2 2016 Form 10-Q, signed by defendants Clarke and Murphy. In the filing,

Defendants Clark, Murphy, Mould, DiVito and Slade again caused the Company to report that “the

testing of our AquaRefining process has been successful to date.” Defendants Clark, Murphy,

Mould, DiVito and Slade also caused the Company to state that:

       On October 28, 2016, we commenced limited lead-producing operations at our
       TRIC facility through the processing of recycled lead through a single
       AquaRefining module. Through our own on-site assay, the Company has verified
       that the lead produced in the AquaRefining module is over 99.99 percent pure. We
       expect to commence earning revenue through the commercial-scale recycling of
       LABs at our TRIC facility during the fourth quarter of 2016. Additionally, we have
       implemented process and other improvements which have increased the capacity
       of the TRIC facility to 120 tonnes per day. We expect to achieve a production rate
       of 120 tonnes per day early in 2017.




                                               51
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 52 of 181 PageID #: 123



                Although the Company had not even come close to reaching the 80 ton per day

production it had been touting since earlier in the year, the Company reported that its “plan of

operations for the 12-month period following the date of this report [was] to expand operations at

our first recycling facility at TRIC to 120 tonnes of lead production per day” and “expand [its]

business with additional recycling facilities and licensing of our recycling technology and

equipment to third parties.” The Company claimed that, by 2018, it could expand production to

160 tons of lead per day: “[o]ur TRIC facility is designed to accommodate additional

AquaRefining modules and has battery breaking and component separations equipment sufficient

to support expansion to 160 tonnes of recycled lead per day,” and “[o]ur goal is to increase our

production of lead at our TRIC facility to 160 tonnes per day by 2018.”

                Also, at the market open on November 7, 2016, Aqua Metals issued a press release

titled “Aqua Metals Provides Third Quarter 2016 Corporate Update,” which was attached as

Exhibit 99.1 to a Form 8-K filed with the SEC after the market close (“Q3 2016 Press Release”),

announcing results for Q3 2016. Murphy was again identified as the “Company Contact.” The

Company touted that it was “commercializing” AquaRefining and expects its modular systems to

“increase production to meet rapidly growing demand.” The Company stated that it had, among

other things:

       •   Produced the first-ever AquaRefined lead at its AquaRefinery in McCarran,
           Nevada at the Tahoe Reno Industrial Center (TRIC) and confirmed more than
           99.99% purity

       •   Commissioning activities at TRIC transitioning into lead production and first
           sales planned for Q4 2016

       •   Determined that when fully commissioned, the TRIC facility will have the
           capacity to produce 120 metric tons per day (T/day) of lead; a 50%
           improvement over the previously announced 80 T/day capacity




                                               52
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 53 of 181 PageID #: 124



       •   Furthered discussions with interested parties             regarding   expansion
           opportunities, both for licensing and future facilities

       •   Hosted a successful grand opening ceremony at its TRIC AquaRefinery, which
           was attended by over 200 people, including investors, strategic partners,
           industry participants, key employees and government official

       •   Made initial sales of lead in the Q42016

       •   Expanding planned to provide AquaRefining technology and equipment on a
           serviced licensing model, which was expected to commence in 2017.

              Defendant Clarke stated in the Q3 2016 Press Release that the Company had

produced AquaRefined lead at TRIC and that they were transitioning into commercial lead

production for sales to begin in Q4 2016:

       The primary focus throughout the third quarter has been on testing of essential
       systems and equipment to begin commercial lead production at the world’s first
       AquaRefinery. To that end, earlier this month we announced the first-ever
       AquaRefined lead produced at the facility after commissioning the first production
       module. This is a major milestone and the most critical step in the commissioning
       process. We are working to complete the integration of front-end battery-breaking
       and other supporting systems and are transitioning into commercial lead
       production. We expect to begin selling lead in the fourth quarter of 2016.

       While working to bring the AquaRefinery online, we incorporated several process
       and other improvements, and consequently, we now expect to ramp to a capacity
       of 120 T/day in early 2017, which will provide greater revenue and earnings
       potential.

       We have also accelerated discussions with US based lead-acid battery
       manufacturers and distributors, who collectively represent a substantial majority of
       the US battery industry. Most have already visited our facility and expressed
       interest in our products and technology. We are now sending our initial production
       samples to these companies, to allow them to conduct their own assays.

       With the progress that we have made and with unprecedented interest in our
       revolutionary technology, we are positioned to ramp revenue in the coming year,
       which ultimately, will contribute meaningfully to growing shareholder value.




                                                53
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 54 of 181 PageID #: 125



              Defendants Clark, Murphy, Mould, DiVito and Slade caused the Company to state

the “successful production of AquaRefined lead at the TRIC facility that is over 99.99% pure …

confirms the Company’s ability to produce premium lead.”

              Defendants Clark, Murphy, Mould, DiVito and Slade further caused the Company

to state that “Aqua Metals will begin selling lead in the fourth quarter of 2016…. [T]he Company

expects to reach initial capacity of 120T/day in early 2017, representing a 50% increase to the

previously announced capacity of 80 T/day of lead output. Aqua Metals plans to expand to 160

metric tons of lead per day at the TRIC AquaRefinery in 2018.”

              Defendants Clark, Murphy, Mould, DiVito and Slade caused the Company to state

that the Company was expanding to provide its AquaRefining technology and equipment on a

serviced licensing model, which would commence in 2017:

       Providing AquaRefining technology and equipment on a fully serviced licensing
       model is the next stage of the Company’s business strategy. The first module
       deliveries to third parties are expected in 2017. To expedite this roll out, the
       Company has already successfully tested 3rd party feed stocks from potential
       licensees in North America and expects to test others in the coming months. Aqua
       Metals has engaged in substantive discussions with highly credible potential
       partners and developed a “master license” approach for China and other large
       markets.

       In addition to licensing, the Company touted that it had the capacity to produce 160
       modules annually and that it intends to build additional regional AquaRefining
       facilities: “Aqua Metals is pursuing non-equity financing options for four to five
       facilities throughout North America which would bring lead output to ~800T/day
       and is currently evaluating sites for a second and third facility ….”

              The Company filed a slide presentation with the SEC after the market close on

November 7, 2016 (attached as Exhibit 99.2 to a Form 8-K filed with the SEC) (“November 7,

2016 Slide Presentation”) in advance of the Q3 2016 earnings conference call and used it during

the call. Statements made on the earnings conference call (described below) were also made in the

slide presentation. The presentation also included images of commissioning module 1, which the



                                               54
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 55 of 181 PageID #: 126



Company touted as having “self cleaning rotating cathodes” that “produce lead without heat which

is recovered continuously and compressed into blocks of ultra pure lead.”

                Shortly after the market close on November 7, 2016, Aqua Metals held its earnings

conference call (“Q3 2016 Conference Call”) with defendants Clarke and Murphy, to provide a

Q3 2016 update. Defendant Clarke stated the Company was “transitioning into commercial

operations now” and that “first lead samples assayed at 99%, and potential customers and licensees

have recognized this as a massive achievement.” Clarke confirmed on the call that “[w]e plan to

sell pure lead AquaRefined lead in quarter four.”

                On the Q3 2016 Conference Call, defendant Clarke stated that “we’ve made lead

now at first of what would be several AquaRefining facilities” and that “[i]t’s been a huge

milestone for us to be able to make AquaRefined lead …. We built our first lab scale AquaRefining

test nearly three years ago. More than two years ago, we had a large scale pilot and then a single

electrolyzer operating. So we all knew it works, but it doesn’t mean anything until you put into a

commercial operation and make some lead and sell it, and we’ve been able to get to that point and

it’s hugely thrilling.”

                Clarke stated that the Reno Plant has “a single six electrolyzer module installed and

commissioned, five more are being commissioned and, in total, we’ll have 16 AquaRefining

modules on site” and is “now transitioning into production has the capacity to produce 120 tonnes

of lead per day, not the 80 tonnes a day that we initially gave guidance on them.” Defendant Clarke

also stated that the Company would “expand our capacity to 120 tonnes a day in early 2017.”

Clarke touted “I think we’ve more than compensated [for its delay] with about 50% uplift in the

capacity of the facility.”




                                                 55
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 56 of 181 PageID #: 127



              Defendant Clarke further stated that the Company planned to increase its lead

production by building other facilities, “we want to build up to 800 tonnes a day of our own lead

recycling capacity and with 120 under our belt, we’re looking to expand into the remainder.”

              On the Q3 2016 Conference Call, Clarke showed a video and explained the process:

       [W]hat that video showed was a single module of six electrolyzers, each
       electrolyzer has a series of large rotating disk cathodes. They rotate during the
       plating process and are continuously scraped.

       What we plate is a very, very high surface area foam of lead that consists primarily
       of nano-structures of lead, very, very, very high surface area. The cathodes are
       continuously stripped, the lead comes off, drops on to a conveyor, then it’s taken
       off to a machine that we call [ph] applicator, that compresses that soft lead. What
       it actually does is, it consolidates the lead into solid metallic lead at room
       temperature and it’s quite a remarkable process. Then we – we’ve taken the
       decision to then put that into an ingot machine and make a standard ingot of lead
       for sale.

              Defendant Clarke also stated, “[w]e figured out how to operate the facility in a more

flexible way than we’d originally considered. And we’ve developed some intermediate products,

which allow us to accelerate revenue ramp up and accelerate into positive cash flow”:

       [T]he front-end where we break a battery and then we separate out the plastics and
       the metallics and what is referred to as lead paste. And then there is a stream of
       production in which the lead paste is what’s called desulphurized before its
       AquaRefined and then turn into ingots of high purity primary lead.

       And there’s a parallel stream that comes from the breaker in which the metallic
       lead that’s the lead alloys that are used to make the lead grids is a separate stream,
       and that goes into an ingoting process and is sold either as secondary lead or as
       lead alloys. And the most of our timing in building and planning this business, we
       viewed the process of commissioning is to be one in which we would have to get
       every single one of those processes fully commissioned in synchronization before
       we could turn on. And we came to realize that quite so obviously maintaining that
       ideal situation is difficult and unrealistic in the real world of operating large scale
       plant that’s going to consume hundreds of tonnes of batteries a day and produce
       hundreds of tonnes of lead a day.

       So we put a lot of work into looking how we can de-link those processes from each
       other. So, for example, running larger or lower quantities of metallic lead through
       the ingoting site and larger or lower quantities of lead paste through the



                                                 56
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 57 of 181 PageID #: 128



       desulfurization and ultimately into AquaRefining. And what we’d been able to do
       is actually achieve the ability to delink those processes. That’s given us a large
       degree of flexibility in how we operate the plant. And it allows us to actually
       release additional capacity that gets us to that 120 tonnes a day. In that process,
       there are a number of products that we can actually sell and sell into battery
       companies for direct use in battery production.

               Regarding licensing, defendant Clarke stated that:

       [W]e’re generating very strong interest in licensing to third parties. It’s been our
       stated goal that we would expand this business through a fully serviced license
       business model in which we will provide equipment to third parties and we’ll
       maintain it and provide spare parts and continue maintenance to third parties on
       the licensing base as well. We have taken those conservations [sic] to the point
       that we have now tested feed stocks from third parties and already successfully
       taken in feed stocks from third who parties who have expressed interest in
       licensing on equipment and we’ve made lead from them.

               Clarke also stated that “we expect to start shipping licensed AquaRefining

equipment during 2017. What we want to do before that is actually operate our own facility, make

sure we’ve learnt everything we can, and absolutely not falling to the trap of having our licensees

be our beta testers. We’re not a software company, we’re an equipment company, and we live or

breathe on the reliability of the equipment and services that we provide through that.”

               Regarding revenue, Clarke stated on the call that 160 tons of lead a day, with 32

AquaRefining modules, could generate “revenue between $100 million and $120 million a year of

that scale.” Five AquaRefineries totaling 800 tons a day, with 160 modules, “would give us

somewhere in the region of $500 million to $600 million a year in revenue.”

               During the Q&A portion of the Q3 2016 Conference Call, defendant Clarke was

asked about the move from 80 tons to 120 tons. Clarke responded that the Company “wanted to

make sure we could do it, before we told anybody. It is a theme here of make sure you can do it

before you tell anybody is kind of key within the company …. Is there an opportunity to expand




                                                57
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 58 of 181 PageID #: 129



beyond that, never say never, but we think 120 tonne to 160 tonne is optimal for that particular

site.”

              Again, analysts reacted positively to the announcements. A November 8, 2016

Northland report stated “AQMS has reached several important near-term milestones including first

lead production” and the Company “provided a positive surprise with an expansion in the near-

term capacity at its first AquaRefinery from 80 tons per day to 120 tons per day. … AQMS is also

making positive progress with follow-on AquaRefineries and 3rd party licensing potential.”

Likewise, on November 8, 2016, Oppenheimer issued a report stating the Company announced a

“50% output improvement” at the Reno Plant which is “expected to be fully ramped in early 2017

… AQMS says better than expected flexibility in the NV facility will allow it to ramp to 120 tons

a day, up from the 80 tons originally forecast. It now targets 160 tons/day by 2018 in NV.” The

report concluded, “AQMS is uniquely positioned to take share in the … lead recycling market ….”

              On November 21, 2016, the Company completed the November 2016 Offering, a

public offering of 2.3 million shares of common stock for $10.00 per share, for gross proceeds of

$23 million and net proceeds of $21.5 million. In connection with the November 2016 Offering,

on September 2, 2016, Aqua Metals filed with the SEC a Registration Statement on Form S-3 for

a proposed offering of shares of its common stock, which was subsequently amended on

September 16 and 21, 2016 (collectively, the “Registration Statement”). The Registration

Statement stated that the Company is “engaged in the business of recycling lead through a novel,

proprietary patent-pending process that we developed and named ‘AquaRefining’” which “uses an

aqueous solvent and a novel electro-chemical process to produce pure lead (i.e., higher than

99.99% purity).” The Individual Defendants also touted in the Registration Statement that the

“modular nature of AquaRefining makes it possible to start LAB recycling at a much smaller scale




                                               58
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 59 of 181 PageID #: 130



than is possible with smelters, thereby significantly reducing the investment risk associated with

building a lead production facility.”

               Also, on November 15, 2016, Aqua Metals filed a preliminary prospectus on Form

424B5 (“November 15, 2016 Prospectus”) with the SEC, and on November 17, 2016, Aqua Metals

filed a Form 424B5 Prospectus Supplement with the SEC (collectively with the preliminary

prospectus, “Prospectus”). The Prospectus reiterated verbatim all of the same statements made in

the Registration Statement (quoted in this paragraph, supra) regarding commercialization, lead

purity, and the modules making it possible to start LAB recycling at a much smaller scale and

reducing investment risk.

               In the Prospectus, Defendants Clark, Murphy, Mould, DiVito and Slade caused the

Company to assure investors that the production process was successful to date, stating, “the

testing of our AquaRefining process has been successful to date” and “on October 28, 2016, we

commenced limited operations at our TRIC facility through the processing of recycled lead

through a single AquaRefining module.”

               The Prospectus similarly repeated that “[w]e have tested our AquaRefining process

on a small scale, and on October 28, 2016 we commenced limited production of recycled lead at

our TRIC facility.”

               The Prospectus represented that the funds from the offering would be used to

accelerate the production process of AquaRefining:

       We expect to use the net proceeds from this offering for working capital and general
       corporate purposes, including the acceleration of our AquaRefining product
       development and licensing efforts inclusive of pre-sales and post-sales support staff
       and infrastructure, enhancement of processes to further improve our operating
       margins and regulatory activities.




                                                59
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 60 of 181 PageID #: 131



               The Prospectus further explained that since the Company had the necessary capital,

the AquaRefining process was ready and capable of producing 120 tons of recycled lead per day:

       As of the date of this prospectus supplement, we believe that we have working
       capital sufficient to fund our current business plan over the next 12 months,
       including attainment of production at the rate of 120 tons of recycled lead per day.

               The Prospectus repeated that commercial production was imminent:

       We expect to commence the commercial recycling of used LABs during the fourth
       quarter of 2016 and increase our production of lead to 120 tonnes per day in early
       2017.

               During a December 22, 2016 interview with Tailwinds, defendant Clarke discussed

production volumes at the Reno Plant. Clarke stated, “[w]e announced [on] the earnings call that

we are able to get better use out of the equipment on site so that we are not starting at 80 tons a

day. We are starting actually starting at 120 tons and we are expecting to be able to quickly take

that to 160 tons a day in the second half of next year.” Clarke also stated that “we remain on track

to be producing 800 tons a day from our own facilities” in five years.

               Defendant Clarke further stated during the interview that “we’re confident that

we’ll be announcing some licensing deals within quarter 1 of next year and planning a very

accelerated roll out.”

               Before the market open on February 9, 2017, Aqua Metals issued a press release

titled “Johnson Controls and Aqua Metals Sign Break-through Battery Recycling Technology

Partnership,” which was incorporated into a Form 8-K filed with the SEC on February 13, 2017

(“February 9, 2017 Press Release”). The February 9, 2017 Press Release announced a “battery

recycling technology” partnership between the world’s largest manufacturer of automotive

batteries, Johnson Controls, and Aqua Metals (“Johnson Controls Partnership”) covering North

America, China and Europe. Clarke touted that “[o]ur partnership with Johnson Controls is a




                                                60
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 61 of 181 PageID #: 132



tremendous step forward and is an opportunity for us to work with the global leader in automotive

battery manufacturing and responsible recycling. We will build on this exciting relationship in

order to enable clean and efficient battery recycling around the world.”

               The Company stated that:

       We entered into an Equipment Supply Agreement dated February 7, 2017 with
       Johnson Controls pursuant to which we agreed to collaborate on the development
       of a program for the installation of new greenfield builds and conversion of existing
       Johnson Controls’ and certain strategic partners of Johnson Controls existing lead
       smelters to a lead recycling process utilizing our proprietary and patent-pending
       AquaRefining technology and equipment, know how and services. We have agreed
       with Johnson Controls to develop an appropriate program blueprint, and enter into
       a definitive development program agreement reflecting that blueprint, pursuant to
       which we will provide to Johnson Controls and certain strategic partners of Johnson
       Controls, by way of licensing or sale, the following products and services in the
       regions of North America, Europe and China:

       •   AquaRefining technology and the related equipment, engineering and systems
           integration support sufficient to convert or retrofit existing smelter-based
           operations and/or the construction of new Johnson Controls and Johnson
           Controls strategic partners battery recycling facilities based on our
           AquaRefining technology;

       •   Training, evaluation and certification of Johnson Controls’ operations
           personnel sufficient for such personnel to competently operate our
           AquaRefining technology and equipment; and

       •   Ongoing technical support, maintenance services and warranties.

               The Company touted that “[u]nder the agreement Johnson Controls will also”:

       •   Become the first licensee for AquaRefining technology

       •   Supply Aqua Metals with batteries to recycle as a service, as part of the Johnson
           Controls closed-loop network

       •   Purchase AquaRefined metals produced from Aqua Metals’ facilities

       •   Acquire just under 5 percent of Aqua Metals outstanding shares




                                                61
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 62 of 181 PageID #: 133



               On February 9, 2017, before the market close, Bloomberg News issued an article

titled “Aqua Metals CEO Says JCI Deal Is ‘Massive Vote of Credibility’” (“February 9, 2017

Bloomberg News Article”) reporting on a 2017 phone interview with defendant Clarke. The

reporter quoted Clarke as stating that the new partnership with Johnson Controls is a “massive vote

of credibility” in the Company’s technology. The article further quoted defendant Clarke as stating

that he expects to see a “dramatic transformation” in revenue in the next two or three years, and

that the Company “can make a much better quality product with less capital equipment and so it

is purely an economic driver for us.” Clarke also stated that Aqua Metals may directly employ 800

people in the next four to five years, a ten-fold increase.

               Following the February 9, 2017 Press Release and in response to this purported

positive news, the price per share of Aqua Metals increased $4.75, or approximately 41.6%, from

a close of $11.41 per share on February 8, 2017, to a close of $16.16 per share on February 9,

2017, on highly unusual trading volume of roughly 3.5 million shares. Bloomberg News also

reported that “[s]hares of Aqua Metals jumped as much as 44 percent after Johnson Controls signed

an agreement on battery recycling technology and took an almost 5 percent stake in the company.”

               Analysts also reacted extremely positively to the Johnson Controls Partnership. For

example, a February 9, 2017 Oppenheimer report called the agreement “transformative” and a

“demonstration of JCI’s belief in the technology.” The report further stated, “we believe the

purchase commitment from JCI is enough to support three new facilities for AQMS, the non-

exclusive licensing of AQMS’ technology, and the strategic investment in AQMS are a marquee

validation of AQMS’ technology and business model.” A February 10, 2017 report by Euro Pacific

Capital noted that “[t]he deal with Johnson Controls puts AQMS on the map …. For a multi-billion




                                                  62
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 63 of 181 PageID #: 134



dollar company such as JCI to sign a partnership agreement with AQMS for its battery recycling

technology should further strengthen investor confidence ….”

                Similarly, Tailwinds issued a report on February 9, 2017, reacting to this

“incredibly exciting news” and noting that it reflects “an independent voice sounding off on the

success of [the AquaRefining] technology.”

                The next day, on February 10, 2017, in an article titled “Aqua Metals Gets Major

Battery Company Backing,” defendant Mould further touted the agreement with Johnson Controls.

In the article, Mould is quoted as saying, “Johnson Controls backing us is a great statement to the

industry and the world that aqua refining is the future …. It is major for this facility. It allows us

to build out the facility to its full capacity.” 2

                At the market open on February 14, 2017, Aqua Metals issued a press release titled

“Aqua Metals Provides Fourth Quarter and Year End Corporate Update,” which was attached as

Exhibit 99.1 to a Form 8-K filed with the SEC on the same day (“FY 2016 Press Release”),

announcing the Company’s financial and operating result for Q4 2016 and year ended December

31, 2016. Defendant Murphy was once again identified as the “Company Contact.” The FY 2016

Press Release stated that Aqua Metals was “commercializing” its AquaRefining process and had

“successfully commissioned and in the process of scaling up production of AquaRefined lead at

AquaRefinery 1 in McCarran, Nevada at the Tahoe Reno Industrial Center (TRIC).”

                In the FY 2016 Press Release, defendant Clarke also touted that 2016 was a pivotal

year for the Company:

        [W]e successfully built, commissioned and began producing products at the
        world’s first AquaRefinery and deepened our strategic relationships with major


2
       See Colin Lygren, Aqua Metals Gets Major Battery Company Backing, KOLO TV (Feb.
10, 2017), http://www.kolotv.com/content/news/Aqua-Metals-gets-major-battery-company-
backing-413473933.html (“February 10, 2017 KOLO News Article”).


                                                     63
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 64 of 181 PageID #: 135



       players throughout the industry. Our partnerships, most recently with Johnson
       Controls—the global leader in automotive battery manufacturing and responsible
       recycling— and Interstate Batteries— the largest independent battery distribution
       system in North America and the country’s leading battery recycler. — and Battery
       Systems Inc. – one of the largest independent battery distributors in the U.S.
       effectively rounds out a sustainable ecosystem for the automotive lead acid battery
       industry and provides a level of supply and off-take to support our expansion of
       AquaRefinery 1 and the construction of additional facilities.

       As we move through 2017, we will continue the expansion of AquaRefinery 1, look
       to build additional AquaRefineries and build out our licensing program.

               A slide presentation was filed and distributed on February 14, 2017 (attached as

Exhibit 99.2 to a Form 8-K filed with the SEC) (“February 14, 2017 Slide Presentation”) in

advance of the Company’s financial and operating results for Q4 2016 and year ended December

31, 2016 (“FY 2016 Conference Call”) and used during the call. In this presentation, Defendants

Clark, Murphy, Mould, DiVito, Slade and Stevenson reiterated that “our first facility is running

from breaker to AquaRefining,” touting that it had, among other things:

               •   Expanded potential capacity to 120T/day
               •   Produced and validated 99.99% pure lead – working on 99.999% pure
               •   Had added second shift and scaling up to four shifts

               Defendants Clark, Murphy, Mould, DiVito, Slade and Stevenson caused the

Company to further state in the presentation that, in light of the Johnson Controls Partnership and

the “relationships with Interstate Batteries and Battery Systems, Inc., we believe we have secured

sufficient supply and off-take to underpin our growth from 160 to 800T/day in North America.”

               The Company also held its FY 2016 Conference Call on February 14, 2017. On the

call, defendant Clarke stated that “[o]ne of the headlines today is that the first-ever AquaRefinery

located at Tahoe-Reno Industrial Center, has moved from commissioning to operational. That

means that we are breaking batteries and making lead from the batteries that we’ve broken, both




                                                64
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 65 of 181 PageID #: 136



from – both metallic lead and Aqua-refined lead. It’s continuing to ramp-up.” Clarke stated the

“first-ever AquaRefinery [is] up and running,” and “we have product ready to ship.”

                Defendant Clarke reiterated on the FY 2016 Conference Call, “let’s talk about the

Tahoe-Reno facility … it’s now running. We’ve transitioned out of a mostly start-up phase into a

– and commissioning phase into an operational phase ….” Defendant Murphy also stated on the

call that “we’re starting to – beginning commercial operations.”

                Clarke stated that the Company was expanding the AquaRefinery’s capacity from

producing 120 tons per day to 160 tons: “We’ve mentioned in the last earnings call that we have

expanded that potential capacity from 80 tonnes to 120 tonnes a day. And we’re now looking at

expanding from 120 tonnes to 160 tonnes a day. We’re producing validated 99.99% pure lead.”

                Defendant Clarke further stated that additional shifts were being added at the Reno

Plant, “[a]nd we’ve moved from a single shift production to second shift. And now, we’re scaling

up to four shifts.”

                While he was touting the Company’s increased capacity to produce 160 tons of lead

per day and adding shifts to the Reno Plant, Clarke outlined – for the first time – certain challenges

that the Company had faced, but assured investors that these challenges had been resolved. He

noted that, although the Company had “been able to run the AquaRefining systems because it’s

modular for several years now,” the process faced “challenges” and “surprises.” These challenges

included (a) jams on the conveyor belt leading up to the breaker; (b) pumps and materials issues

transporting lead paste from the breaker through desulfurization; and (c) capacity problems with

the desulfurization process. In assuring investors that these issues had been resolved, Clarke stated

that “the big news is that we’ve got that dialed in now and it’s operating. That means we can

provide feedstock to the AquaRefiners and make AquaRefined lead.”




                                                 65
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 66 of 181 PageID #: 137



               During the Q&A session of the FY 2016 Conference Call, an analyst from

Oppenheimer specifically asked about current operations at the Reno Plant, including the number

of shifts and the output per shift. Clarke’s answer was evasive, “what we’re saying is that we’re

making lead from batteries that we’ve broken. We’re currently operating a single shift. We got a

stockpile of raw materials ready to ship. We’ve got – not raw materials – products ready to ship.

As I said, we’re operating on a single shift. We brought on us a second shift.”

               Analyst Bhakti Pavani from Euro-Pacific Capital, Inc. inquired about whether the

Reno Plant was currently producing 120 tons of lead per day. Clarke stated that “we figured out

how to expand that to 120 tonnes a day with the equipment we had onsite.”

               Defendant Clarke stated that the Johnson Controls Partnership would allow the

Company to move forward with additional AquaRefineries as well as licensing: “it provides the

feed and off take for the additional facilities that we’ve been talking about for the past two years.

It fills AquaRefinery long term capacity and it moves us forward in the additional AquaRefineries

that we want to build on and upgrade ourselves. But more importantly, it transitions us to the start

of a really exciting new phase of the company, which is licensing.” Clarke stated that Johnson

Controls “has agreed to purchase pretty much all of the lead output from Aqua Metals….”

               During that call, defendant Clarke stated that the supply, demand and off-take

provided by the Company’s “strategic relationships” would allow it to scale from 160 tons to 800

tons a day:

       Well, we have been working on this agreement with JCI for a number of months
       now. And looking at the tolling/lead purchase agreement, I alluded to this a moment
       ago, it pretty much gives us all the supply. If you take what we’ve got with Interstate
       Batteries and Battery Systems, Inc., and then layer on top the demand and supply
       and off-take with JCI, it gives us everything that we need scale from 160 tonnes to
       800 tonnes a day.




                                                 66
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 67 of 181 PageID #: 138



               Defendant Clarke stated that with the announcement of the Johnson Controls

Partnership, “we’re contemplating a very significant roll out of AquaRefining equipment,” and

that the Reno Plant “is going to have two roles now. It’s going to be running as an operational

facility, but it’s also going to be the cornerstone of where we[] test things and test improvements

and implement improvements … of AquaRefining before we finalize the blueprint and start rolling

out equipment to third parties…. [W]e’ve been talking since inception about building a single

AquaRefinery and then building a total of 800 tonnes a day of capacity, and then rolling out with

the licensing model”:

       So, AquaRefinery, number one at Tahoe-Reno Industrial Complex is starting out
       with a plant capacity of 120 tonnes of lead per day. And we’re expecting to expand
       that to 160 tonnes a day. To do that will require 32 AquaRefining modules. And
       when it’s at full scale at 160 tonnes a day, that will represent just 0.2% of global
       lead production and generate revenue potential in the region of $100 million to
       $120 million a year.

       We chose and we believe it’s important to grow the company to 800 tonnes a day.
       We believe that 800 tonnes a day is a credible global supplier of lead or represents
       a credible global supplier of lead, and we started out thinking maybe we do that,
       we tend – the current thinking is we’ll do that with a total of five AquaRefineries,
       about 800 tonnes a day. That would require 160 AquaRefining modules. And when
       constructed, that would be just 2.1% of global lead production, representing $500
       million to $600 million a year in revenue.

               Defendant Clarke touted the Company’s three front expansion plan on the call: (a)

“build additional facilities in North America … to get to 800 tonnes a day”; (b) “start providing

AquaRefining equipment to third parties on a service license basis”; and (c) “move to higher value

products and markets.”

               After the market close on February 15, 2017, National Securities Corporation

issued a report initiating coverage of the Company. In this report, it estimated that the facility

would generate $46 million in 2017 revenue and stated that it believed that Aqua Metals’ “revenue

projections … are sufficiently conservative.” The report further stated, “[w]e believe that this



                                                67
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 68 of 181 PageID #: 139



facility has begun to produce lead for commercial sales as of January 2017. The facility has just

been completed and has no operating history but we believe that the equipment has been

successfully tested.” National Securities Corporation also stated: “Aqua Metals has two strategic

stake holders Johnson Controls and Interstate Battery, each owning 5% of the shares outstanding.

We believe that these two leading battery companies’ investment in Aqua Metals not only validates

Aqua Metals’ revolutionary technology but also creates a vested and integral part of the battery

recycling supply chain for the company.”

                Following the February 15, 2017 National Securities Corporation’ report, Aqua

Metals per share price increased $1.17, or approximately 6.9%, from a close of $16.94 per share

on February 15, 2017, to a close of $18.11 per share on February 16, 2017, on 469,819 shares

traded.

                On March 2, 2017, Aqua Metals filed its 2016 Form 10-K with the SEC reporting

the Company’s financial and operating results for Q4 2016 and year ended December 31, 2016. 3

The 2016 Form 10-K contained nearly identical certifications to those cited in ¶ 108 above and

those filed with the Q1 2016 Form 10-Q, Q2 2016 Form 10-Q, and Q3 2016 Form 10-Q and were

signed by defendants Murphy and Clarke.

                Further, both defendants Murphy and Clarke signed a certification pursuant to

Section 906 of the Sarbanes-Oxley Act that was nearly identical to those filed to those cited in ¶

110 above and those filed with the Q1 2016 Form 10-Q, Q2 2016 Form 10-Q, and Q3 2016 Form

10-Q.




3
    The 2016 Form 10-K was signed by defendants Clarke, Murphy, DiVito, Slade and Stevenson.


                                               68
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 69 of 181 PageID #: 140



               Defendants Clark, Murphy, Mould, DiVito, Slade and Stevenson caused the

Company to reiterate in the filing that “testing of our AquaRefining process has been successful

to date” and that:

       We produced our first AquaRefined lead in October 2016 and we verified that the
       lead produced by AquaRefining is over 99.99 percent pure. During late 2016, we
       implemented upgrades to the facility that have resulted in an initial production
       capacity of 120 metric tons per day of lead based products. Our facility is designed
       to accommodate additional AquaRefining modules to support expansion to 160
       tonnes of lead products per day.

       We commenced initial battery breaking during December 2016 and progressed to
       regular single shift operation of the battery breaker in January 2017.

               Defendants Clark, Murphy, Mould, DiVito, Slade and Stevenson caused the

Company to state in the filing that AquaRefining “is deployed as a factory built modular system

which allows the lead-acid battery industry to simultaneously improve impact and scale production

to meet rapidly growing demand.… We believe that our proprietary AquaRefining process will

provide for the recycling of LABs and the production of a pure grade lead with a significantly

lower cost of production, and with fewer environmental and regulatory issues, than conventional

methods of lead production.” The 2016 Form 10-K also stated the Company’s plan of operations:

       Our plan of operations for the 12-month period following the date of this report is
       to expand operations at our first recycling facility at TRIC to 120 tonnes of lead
       production per day. In the longer term, our goal is to increase our production of
       lead at our TRIC facility to 160 tonnes per day. Our 12-month plan of operations
       also includes our collaboration with Johnson Controls for the development of a
       program for the installation of new greenfield builds and conversion of Johnson
       Controls and certain strategic partners of Johnson Controls’ existing lead smelters
       throughout North America, China and Europe to a lead recycling process utilizing
       our proprietary and patent-pending AquaRefining technology and equipment,
       know-how and services. Finally, our 12- month plan of operations includes our
       continued pursuit of the expansion of our business with additional recycling
       facilities and licensing of our recycling technology and equipment to third parties.

               The 2016 Form 10-K also stated, “We commenced the commercial scale production

of recycled lead at our TRIC facility during January 2017.”



                                               69
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 70 of 181 PageID #: 141



               Further, in the 2016 Form 10-K, Defendants Clark, Murphy, Mould, DiVito, Slade

and Stevenson caused the Company to tout that, “[t]hrough our relationships with Battery Systems

Inc., Interstate Batteries System International, Inc., and Johnson Controls, we believe we are now

able to pursue our expansion of our directly-owned recycling facilities in the U.S. subject to our

receipt of necessary funding.” Regarding the agreements with Johnson Controls:

       [W]e agreed to work with Johnson Controls on the development of a program for
       the installation of new greenfield builds and conversion of Johnson Controls and
       certain strategic partners of Johnson Controls’ existing lead smelters throughout
       North America, China and Europe to a lead recycling process utilizing our
       proprietary and patent-pending AquaRefining technology and equipment, know-
       how and services.

               On April 19, 2017, before the market close, Bloomberg First Word issued an article

titled “Aqua Metals is ‘Just Getting Started’ on Partnerships, CEO Says.” The article reported on

a telephone interview with Clarke in which he stated that “we might do some acquisitions, but

what we’re pursing more aggressively is strategic relationships” and that more industry

partnerships will help with scale. The article also stated that “Johnson Controls signed agreement

with Aqua Metals on battery-recycling technology and took almost 5% stake.”

               On April 20, 2017, a short seller issued a report on SeekingAlpha titled “Aqua

Metals: As Toxic As The Lead It Claims To Recycle.” 4 The report asserted that:

       Aqua Metals claims to be in the business of designing and licensing the
       “technology” for lead recycling facilities that are more efficient and more
       environmentally friendly than the current process used to recycle lead known as
       smelting. However, given management’s background with a little-known UK
       penny stock called Applied Intellectual Capital, and AQMS’s capital raising ties to
       former principals of the infamous MDB Capital, we believe that the company is
       actually in the business of telling tall tales…. AQMS is unlikely to ever be
       commercially viable....




4
       See Aqua Metals: As Toxic As The Lead It Claims To Recycle, Seeking Alpha (Apr. 20,
2017), https://seekingalpha.com/article/4063485-aqua-metals-toxic-lead-claims-recycle.


                                               70
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 71 of 181 PageID #: 142



         The real exuberance in AQMS stock emerged after the company announced an
         investment and collaboration with Johnson Controls (NYSE:JCI) a few months
         ago. After announcing this to the market, AQMS stock went parabolic, with
         investors jumping for joy that AQMS was able to strike a partnership with a
         company of JCI’s clout.

         To investors who are excited about the AQMS/JCI partnership, we regretfully
         inform you that this is not the first time that Stephen Clarke has gotten investors
         excited about a brand name collaboration.

                In response, the Company announced in an April 24, 2017 press release titled

“Aqua Metals Announces ‘Visitor Days’ Beginning in May” (“April 24, 2017 Press Release”),

that it would arrange on-site visits for analysts and investors to see the AquaRefining operations

at the Reno Plant. In the April 24, 2017 Press Release, defendant Clarke stated: “We believe the

best way to address this misinformation is to openly show analysts and investors our facility in

operation as we continue to scale it up.” He reiterated that the Company “remains focused on our

primary goal – to scale commercial operations at the first AquaRefinery to 120 metric tons per day

by the end of the year, and to expand operations through our strategic relationships.”

                As discussed in ¶¶ 224-231, below, the Company was successful in dispelling the

negative short-seller report though its analyst visitor days.

                On May 9, 2017, after the market closed, Aqua Metals issued a press release titled

“Aqua Metals Provides First Quarter 2017 Corporate Update,” which was attached as Exhibit 99.1

to a Form 8-K filed with the SEC on the same day after the market close (“Q1 2017 Press

Release”), announcing results for the first quarter of 2017 (“Q1 2017”). Defendant Murphy was

identified as the “Company Contact.” In the Q1 2017 Press Release, defendant Clarke stated that

the AquaRefinery is “now in commercial operation and generating revenue, we are aggressively

scaling up operations and ramping our capacity to reach 120 metric tonnes per day by the end of

2017.”




                                                 71
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 72 of 181 PageID #: 143



                As part of this purported ramp up, defendant Clarke asserted shifts were being

added to operations: “[w]e currently have shifts A and B completely staffed, and plan to complete

our recruitment efforts for shifts C and D in the next month … which would allow us to rapidly

expand our innovative lead recycling technology and deliver better quality solutions to our partners

and the market as a whole.”

                Clarke also continued to tout “the support provided by strategic partnerships with

some of the largest players in the battery industry, we are taking the opportunity to implement the

lessons learned during commissioning of AquaRefinery 1 which will accelerate our roll-out of

additional facilities. These improvements and our ongoing work with our strategic partners is

creating a blueprint for future facilities – both for our own and for our partners. Our goal is to roll-

out facilities in the rest of North America, China, the European Union and elsewhere, based upon

this blueprint.”

                Defendant Clarke summarized by stating, “[f]or the remainder of 2017, we plan to

ramp up production at AquaRefinery 1 and to prepare for accelerated build-out of additional

facilities, while concurrently moving forward with our plans for additional AquaRefineries,

securing non-dilutive financing to accommodate our growth and finalizing our plan to retrofit a

to-be-named recycling facility with our strategic partner in 2018.”

                Yet, having touted that AquaRefining was “commerical[ly] operation[al]” and

“scaling up,” defendants Clark, Murphy, Mould, DiVito, Slade and Stevenson faced a dilemma

when they had to report the Company’s results for Q1 2017, which again showed that Aqua Metals

had not yet generated any revenue.

                Accordingly, at the Q1 2017 earnings conference call after the close of the market

on May 9, 2017 (“Q1 2017 Conference Call”), attended by defendants Clarke and Murphy,




                                                  72
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 73 of 181 PageID #: 144



defendants Clark, Murphy, Mould, DiVito, Slade and Stevenson disclosed a series of “issues” and

“challenges” at the Reno Plant. Some of these issues were the same as those defendants Clark,

Murphy, Mould, DiVito, Slade and Stevenson claimed the Company had previously resolved in

February 2017, including issues with (a) breaking and separating the batteries; and (b) the input

conveyor. Others had not been previously disclosed, including issues with (a) the holding tanks;

(b) Aqua Preparation (described by Aqua Metals as where they take the lead compound and

convert it to electrolyte that they then feed into the AquaRefining systems); (c) commissioning

more than one AquaRefining module; and (d) commissioning the ingot casting process. However,

defendants Clark, Murphy, Mould, DiVito, Slade and Stevenson touted that Aqua Metals had

overcome or was overcoming these issues and challenges:

       And what we can say is it took longer than we planned to get the breaking and
       separation up and running, but actually considerably shorter than industry norms.
       One of the challenges that was unique to us that we faced is that, because we don’t
       have a smelter, we don’t have a furnace, we needed to achieve much higher degree
       of separation than is normal in this industry. What I mean by that is, our plastic had
       to be clean plastic with no lead oxide, no lead dust on it. Our metallic lead had to
       be metallic lead with no plastic and no lead oxide, no lead sulfate on it. Our lead
       compounds had to be lead oxide, lead sulfate and other lead compounds with no
       plastic and no metallic lead in it. That’s a really tough order and we achieved it.

       And we worked very closely with Wirtz Engineering, who have been tremendous
       in this operation. We asked them to do things that no other battery breaking
       company has ever been asked to do. It took us a while to get there, but we achieved
       it and we developed and implemented numerous, far too numerous to mention,
       upgrades to support what is essentially an industry-leading level of separation. And
       we think that’s something that we are working actually on developing to knowhow
       and maybe even some IP down the line. But when we talk about breaking and
       separation, we are operating at levels of separation that we don’t know of anybody
       else in the industry even close to.

       One of the other things that we have or a couple of other things that we have done
       in the breaking and separation areas, we figured out fairly early on that to be able
       to operate over 24 hours and match timing and phasing between breaking and the
       next stages down the line, we needed to improve and upgrade our holding tanks,
       which we are doing, with higher capacity holding tanks with better mixing.




                                                73
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 74 of 181 PageID #: 145



       One of the other issues that we faced is, we needed to rethink and rework the input
       conveyor to the breaker to upgrade it, to support the higher feed rates that we want
       to achieve to manage 160 tonnes a day of lead production. Initially, we undersized
       that, because we planned for 80 tonnes a day, and rather than stop when we are at
       scale we thought would upgrade it sooner rather than later.

       Looking at the Aqua Preparation, which is where we make the electrolyte, we were
       [ph] a bit later, quite a bit later and slower in being able to bring this online, initially
       because of intermittent supply from the breaker, without consistent high quality
       lead compounds from the breaker is very difficult to commission the processes that
       turn that and turn it into electrolyte.

       We weren’t idle though, whilst we had this spare time and capacity, we actually
       used that to switch to an improved and lower cost chemistry for our desulfurization
       and [ph] separization technology which is a real big benefit down the line. And
       we’ve learned some [ph] tough lessons on tank mixing and filtration, which needed
       to be changed and upgraded to improve reliability, but the Aqua Preparation now
       is up and running.

       Similarly with AquaRefining, those of you who followed us knew that we had a
       module online in October and we were struggling with intermittent supply from
       both Aqua Preparation, which was struggling with intermittent supply from the
       breaker, to get sufficient electrolyte up and running to commission all of the
       modules.

       So we were limited to only [Technical Difficulty] of electrolyte to run a single
       module. Until that opportunity, again to learn, to improve and to implement, so we
       used that delay in commissioning the additional AquaRefining modules to test and
       implement numerous upgrades that have improved potential liability, lifetime,
       reduced cost and improved consistency of operation.

       And last but not least, again, same theme here, we were struggling to commission
       the ingot casting process, because, again, of intermittent supply of processed lead
       that – we’ve now got all of that and the ingot commissioning is underway.

               Further, while defendant Clarke reiterated that the Reno Plant continued to be “on

track to be at 120 metric tons a day by the end of the year,” he conceded for the first time that

Aqua Metals would be producing only “40 tonnes a day of [AquaRefined lead]” while the

remaining 80 tons would be “lead alloys and metallics from the breaker” – contrary to defendants

Clark, Murphy, Mould, DiVito, Slade and Stevenson repeated prior representations that the

makeup would be 50% lead alloys and 50% AquaRefined lead.



                                                   74
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 75 of 181 PageID #: 146



              In a slide presentation attached as Exhibit 99.2 to the Company’s May 9, 2017 Form

8-K filed with the SEC in advance of the Q1 2017 Conference Call (“May 9, 2017 Slide

Presentation”), and referred to during the call, defendants Clark, Murphy, Mould, DiVito, Slade

and Stevenson stated that “AquaRefinery 1 (McCarran, NV) [is] operating and in revenue”:




                                              75
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 76 of 181 PageID #: 147




              During the Q1 2017 Conference Call, defendant Clarke stated, “every single one of

the processes that we need to operate is operating” and “we’ve proven that the process overall


                                             76
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 77 of 181 PageID #: 148



works.” Clarke reassured investors that “[e]verything that we have done so far has validated our

business model…”

               Clarke also stated that:

       Sales to a strategic partner commenced in quarter two using materials that were
       made in both quarter one and quarter two. And again, we’re into the situation of
       truckloads of feedstock crushed and shipped now. For remainder of this year, we’re
       going to do ramping production to 120 metric tonnes a day of lead which we aim
       to achieve by the end of 2017 or sooner….

                                               ***

       [W]e look at AquaRefinery 1, we’re planning on having a production capacity of
       120 metric tonnes a day by the end of the year, and then expanding it to 160 metric
       tonnes a day in 2018. And that essentially means that we will have 16 AquaRefining
       modules onsite and operational at 120 tonnes a day and 32 modules on-site and
       operational 160 tonnes a day. For the mathematicians among you that doesn’t add
       up ....
       But in terms of what does that mean, 120 tonnes to 160 tonnes a day of lead
       produced, that represents about $100 million to $120 million a year of revenue, and
       it is operational. And we’ve been talking about [ph] a rollout to 800 tonnes a day
       for more than a year now, and initially that was going to be 10 to 15 smaller
       facilities.

       Now, we’re thinking, we can achieve that with 1-5 AquaRefineries, if we stop at
       800 tonnes a day, and there is really no reason why we should specifically stop at
       800 tonnes a day. But at 800 tonnes a day, that would mean, we have deployed 160
       AquaRefining modules and we will be looking at a combined potential annual
       revenue of $500 million to $600 million a year and we’re starting that process this
       year, that is we are starting that rollout this year.

                                               ***

       The headline is its running and we are scaling output. We started production in Q1
       and we have started actually moving those into sales in Q2…. [T]he breaking and
       separation is commissioned and operating. The Aqua Preparation is the next step
       … so that process is now operating. We are adding capacity to it and streamlining
       operations. AquaRefining itself, module 1 is operating, modules 2 to 4 are on-site
       and in startup mode and modules 5 to 16 are being updated to latest specifications
       and will be installed over the coming weeks and months.

               Defendant Clarke stated that “AquaRefinery 1 is commissioned in revenue and on

track. It continues to be our primary focus and we are using it to prepare for accelerated growth.”



                                                77
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 78 of 181 PageID #: 149



Regarding “strategic partners,” Clarke stated that “they de-risked our ramp up” and “provided

stability for efficient scale up.”

                Clarke touted the Company’s “invitational site visits”:

        [W]e announced earlier on that we actually are doing some invitational site visits.
        So we have arranged an invitational for sell-side analysts in May that will take place
        in May. We have been asked not to give out when that date is. I believe the analysts
        want some time to prepare and publish. Similarly, we are arranging invitationals of
        buy-side analysts and investors which will occur in June and beyond.

                In response to analyst’s question about whether the Company’s ability to finance

additional facilities would be hampered by the fact the Reno Plant was not producing 120 tons of

lead a day, defendant Clarke responded: “if we got the battery-breaking working, and we’ve got

the ingot line running, and we’ll be making electrolyte and we are producing electrolyte into lead,

and they can see modules operating effectively, that’s pretty much enough of a de-risk from the

perspective of the people we’re talking to.”

                After this May 9, 2017 news, Aqua Metals’ stock price declined $4.34 from a close

of $16.65 per share on May 9, 2017, to a close of $12.31 per share on May 10, 2017, a drop of

approximately 26%, on unusually heavy trading of 1,781,561 shares.

                Just after the market close on May 10, 2017, the Company filed a Form 10-Q for

Q1 2017 with the SEC (“Q1 2017 Form 10-Q”) reporting the Company’s financial and operating

results for the period ended March 31, 2017. The Q1 2017 Form 10-Q contained identical Sarbanes

Oxley Section 302 and 906 certifications as those in the Q1 2016 Form 10-Q, Q2 2016 Form 10-

Q, and Q3 2016 Form 10-Q, signed by defendants Clarke and Murphy. In that filing, defendants

Clark, Murphy, Mould, DiVito, Slade and Stevenson caused the Company, while confirming what

had been disclosed the day before – that the Company had sold only lead compounds and plastics

rather than AquaRefined lead (“Lead compounds and plastic produced in the quarter were not




                                                 78
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 79 of 181 PageID #: 150



shipped as details were still being worked out for delivery to customers. Shipments began in April

2017.”), the Company further stated, “[w]e expect TRIC to achieve a production rate of 120 metric

tons of recycled lead per day by the end of 2017.”

               Defendants Clark, Murphy, Mould, DiVito, Slade and Stevenson caused the

Company to reiterate the same stated plan of operations in the Q1 2017 Form 10-Q as previously

reported in the 2016 Form 10-K, including “[o]ur plan of operations for the 12-month period

following the date of this report is to expand operations at our first recycling facility at TRIC to

120 tonnes of lead production per day by the end of 2017” and “[i]n the longer term, our goal is to

increase our production of lead at our TRIC facility to 160 tonnes per day.” The Company’s 12-

month plan of “operations also includes our collaboration with Johnson Controls for the

development of a program for the installation of new greenfield builds and conversion of Johnson

Controls and certain strategic partners of Johnson Controls’ existing lead smelters throughout

North America, China and Europe to a lead recycling process utilizing our proprietary and patent-

pending AquaRefining technology and equipment, know-how and services,” and the Company’s

“continued pursuit of the expansion of our business with additional recycling facilities and

licensing of our recycling technology and equipment to third parties.”

               On May 31, 2017, after the market close, the Company issued a press release titled

“Aqua Metals Hosts First Analyst Visitor Day” (“May 31, 2017 Press Release”) announcing that

it had hosted analysts at its Reno Plant. Aqua Metals expressly touted that:

       The analysts were given a tour of AquaRefinery 1, located in the Tahoe-Reno
       Industrial Complex (TRIC), led by Aqua Metals’ executive management team.
       Analysts were able to view the critical processes at the AquaRefinery as they
       happened, including: battery feedstock deliveries; battery breaking and separation;
       desulfurization and pre-AquaRefining digestion processes; AquaRefining on
       simultaneously running AquaRefining modules; and shipments of lead products to
       customers.




                                                79
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 80 of 181 PageID #: 151



               Clarke stated in the May 31, 2017 Press Release:

       It has been a busy few months for our team as we continue to pursue our production
       milestones and step ever closer to full output of AquaRefined lead at TRIC. We
       aim to be as transparent as possible while protecting our IP, as we expand our
       operations and collaborate with new partners. This was a valuable opportunity to
       open our doors to the analyst community, providing a behind-the-scenes look at our
       process.

               The May 31, 2017 Press Release further stated that the “Company expects all the

analysts who attended the visitor day to update their coverage reports to reflect findings from the

site visit in the coming days. AquaRefinery 1 is ramping towards a total production output of 120

metric tonnes of lead products per day by the end of 2017. Aqua Metals is currently also working

on plans to build a second AquaRefinery and integrating AquaRefining into a to-be-named existing

lead smelter with its strategic partner, Johnson Controls.”

               In response to the on-site visits at the Reno Plant and at the direct invitation of the

Company to report on them, several analysts issued reports after their visits.

               Indeed, on June 1, 2017, Oppenheimer reported (“June 1, 2017 Oppenheimer

Report”) a favorable site visit stating:

       •    “We visited AQMS’s Reno facility yesterday, seeing the battery breaker, the
           separation process, sulfurization engaged, and the AquaRefining process all up
           and operational. We believe the biggest issue facing AQMS shares is
           fundamentally whether the process can be balanced to deliver the cost numbers
           management has guided to. Our visit suggests the company is tracking those
           estimates well. We expect there is a significant amount of additional margin for
           higher purity lead and believe mix could drive upside to our expectations.”

       •   “We observed six semi truckloads of material delivered and taken away during
           our four-hour visit. We saw spent batteries loaded into the recycling line and
           being processed with fully recycled lead coming out of the end of the process
           flow. There appeared to be a week or more of spent batteries as inputs and
           finished goods inventory.”

       •    “We remain constructive on shares as we believe the company will
           systematically counter lingering short arguments over the course of the year.”




                                                 80
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 81 of 181 PageID #: 152



               Similarly, on June 1, 2017, National Securities Corporation issued a report (“June

1, 2017 National Securities Corporation Report”) after its site visit stating:

       •   We came away seeing the progress that the company has made in the ramp up
           of the facility and a clearer picture of the expansion plans. We believe that
           management plans to hold similar events in the coming months which we view
           as incrementally positive for transparency and for the sentiment on the shares.

       •   The Reno facility is ramping up, on track for 120 tonnes by year end On our
           facility tour we observed that 3 Aqua refining modules were up and running
           and producing recycled lead. There was work being done assembling the fourth
           module and also equipment ready for the next set of modules to be built.
           Improvements have already been made in the Aqua refining process that has
           been learned from the working of the first module and is being implemented in
           the fourth module from the start. We believe that the company is on track for
           all sixteen modules to be up and running by the end of 2017.

       •   Lead is being produced and revenues are being generated Given that Aqua
           Metals did not report any revenues in the March quarter, we view that fact that
           we observed trucks delivering used batteries for off-loading and recycling, and
           more importantly, finished recycled lead packaged and ready to be shipped out
           as highly encouraging. Given the amount of lead produced and our belief of
           what has already been sold, coupled with the throughput of the current modules
           for the month of June, we believe that our revenue estimate for the June quarter
           of $2 million is achievable.

               On June 1, 2017, before the market close, Bloomberg News issued an article titled

“Aqua Metals CEO Says New Plant May be Announced This Summer” (“June 1, 2017 Bloomberg

News Article”). According to the article, Clarke stated, during a phone interview, that the

Company was getting ready to announce its “next one, maybe two” facilities over the summer or

even sooner and that there was a “reasonable chance” that the Company would reach 120 metric

tons of capacity before the end of 2017.

               On June 5, 2017, Euro Pacific Capital issued a report (“June 5, 2017 Euro Pacific

Capital Report”) after visiting the Reno Plant stating:

       On May 31, 2017, we attended the Analyst Day hosted by Aqua Metals where we
       had an opportunity to see the facility and operations and meet with the management
       and operational team. During our visit, we saw the entire process of lead production



                                                 81
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 82 of 181 PageID #: 153



       starting from the feedstock/ lead acid batteries being loaded on the conveyor belt
       moving into the battery breaker system to the AquaRefining preparation process
       (desulphurization process) and to the AquaRefining modules, where the end
       product (AquaRefined lead) comes out at the end of the process. The key takeaway
       from the site visit was as the Company fixes the minor issues/modification to the
       equipment/process over the next few weeks, it should be able to produce guided
       quantities of lead by the end of this year…. We noted that the key bottleneck of the
       operation is the battery breaking system/equipment, which is having issues to
       appropriately separate/filter components from the bigger load of the feedstock. We
       believe with minor modifications that are expected to be implemented over the next
       few weeks, the Company should be able to resolve the issue and process targeted
       levels of feedstock.

               On June 1, 2017, before market close, Bloomberg First Word issued an article titled

“Aqua Metals CEO says New Plant May Be Announced this Summer,” which stated that “[p]lans

for additional facilities will be announced this summer as lead acid battery recycler looks to

expand.” The article quotes defendant Clarke as stating that the Company is “getting ready” to

announce “next one, maybe next two” facilities.

               Also in June 2017, defendants Clark, Murphy, Mould, DiVito, Slade and Stevenson

caused the Company to deliver a “Corporate Presentation” entitled “‘Lead Reinvented’ Facilitating

a revolution in the lead acid battery industry,” (“June 2017 Corporate Presentation”) which stated

that “[t]he World’s first AquaRefinery is now in commercial production” and that “[w]e are

ramping revenues, planning additional facilities of our own”:




                                               82
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 83 of 181 PageID #: 154




            On July 25, 2017, at the market open, Aqua Metals issued a press release titled

“Aqua Metals Announces Preliminary Q2 2017 Revenues” (“July 25, 2017 Press Release”)



                                           83
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 84 of 181 PageID #: 155



announcing that the Company “expects total revenues for the second quarter of 2017 to be

$603,000, which represents the commencement of commercial revenues.” Murphy was listed as a

“Company Contact.” Defendant Clarke remarked in the July 25, 2017 Press Release that “[m]oving

into revenue generation is another significant milestone of growth” and shows that “[w]hat we

have accomplished to-date is truly unprecedented and represents [a] level of progress not generally

seen in advanced materials technologies.” Clarke further explained that the Company had “worked

hard to bring the front-end of our process into consistent operation and are now working to install

the balance of our AquaRefining modules as we work towards our goal of achieving 120 metric

tonnes per day of capacity by year end.”

               Defendants Clark, Murphy, Mould, DiVito, Slade and Stevenson caused the

Company to tout that “[w]e are working to expand the reach and scope of our technology with

additional facilities of our own, the commencement of equipment licensing and the expansion of

our product offerings to include advanced materials and methods to advance the capabilities of

lead acid batteries.”

               On August 2, 2017, when the market opened, the Company issued a press release

titled “Aqua Metals Successfully Hosts First Investor Day” (“August 2, 2017 Press Release”),

announcing that it had hosted institutional and accredited investors at its Reno Plant led by Aqua

Metals’ executive management team. The August 2, 2017 Press Release stated that “[i]nvestors

were able to view the full production process at the AquaRefinery as it happened, including battery

breaking and separation, desulfurization, electrolyte production, and AquaRefining on four

simultaneously running AquaRefining modules.”




                                                84
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 85 of 181 PageID #: 156



               Defendants Clark, Murphy, Mould, DiVito, Slade and Stevenson also caused the

Company to adopt an institutional investor’s statement in its August 2, 2017 Press Release where

it quoted Brett Conrad of Longboard Capital Advisors:

       Our Aqua Metals plant tour was a real eye opener. The team has put in countless
       hours and expertise perfecting the first closed loop non-polluting lead refining
       process. This is my third time visiting the plant and I’m very impressed with the
       accelerating progress in the commissioning process.

               Defendant Clarke touted the Company’s purported belief in transparency:

       With the world’s first clean lead recycling facility now in commercial operation,
       we have continued to scale our operations. This investor day speaks to our belief in
       transparency while still protecting our IP, an important value for a company
       working with a technology as disruptive as AquaRefining.

               The August 2, 2017 Press Release also represented that the Company was working

on plans to build a second AquaRefinery and “integrating AquaRefining into a to-be-named

existing lead smelter with strategic partner, Johnson Controls.”

               On August 14, 2017, H.C. Wainwright & Co. issued a report (“August 14, 2017

H.C. Wainwright & Co. Report”) after its site visit stating:

       •   We visited AQMS’ TRIC facility on August 8, 2017, and were given a tour of
           the operations by the company’s COO, Selwyn Mould. We observed: 1)
           infrastructure to recycle lead batteries using the company’s proprietary process
           is in place; 2) four modules were operational, producing recycled lead paste; 3)
           room to deploy 12 additional modules has been carved out in the setup; 4) there
           is adjacent available space to add another line of 16 modules; 5) the operational
           crew appears to be scaling the learning curve; 6) facilities were quite clean for
           a place where lead is recycled; and 7) technology and infrastructure deployed
           were fairly straightforward and should be easy to bolt on to, or lined up with,
           licensee infrastructure.

       •   We believe volatility in the stock has been driven by high initial expectations
           set by management that have not been delivered in a timely manner.
           Management’s ambitions to put in place a larger facility than originally
           planned, fueled by investor interest, has caused a one year delay in achieving
           production goals, understandably creating skeptics. However, after our site
           visit, we believe the solvent based lead recycling process can be scaled up and
           the company should be closer to full utilization levels beginning in 1Q18.



                                                85
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 86 of 181 PageID #: 157




                After the market close on August 9, 2017, Aqua Metals issued a press release titled

“Aqua Metals Provides Second Quarter 2017 Corporate Update,” which was attached as Exhibit

99.1 to a Form 8-K filed with the SEC after the market close on the same day (“Q2 2017 Press

Release”), announcing the Company’s financial and operating result for the second quarter ended

June 30, 2017 (“Q2 2017”). The Q2 2017 Press Release stated:

         As of July, the Company had four AquaRefining modules commissioned and in
         operation. The Company is currently in the process of scaling up AquaRefining
         operations to include 16 modules by the end of 2017.… [Aqua Metals]
         [s]uccessfully hosted several invitational investor and analyst days at AquaRefinery
         1 in late May and early August. These events showcased the production process at
         the AquaRefinery, including battery feedstock deliveries, battery breaking and
         separation, desulfurization and pre-AquaRefining digestion processes and
         AquaRefining on four running AquaRefining modules.

                After the market close on August 9, 2017, Aqua Metals held the Q2 2017 earnings

conference call (“Q2 2017 Conference Call”) with defendants Clarke and Murphy. During that

call, although it had been nearly a year since the Company announced that the first module had

supposedly produced the first AquaRefined lead, Clarke disclosed that, in fact, the modules were

not operational, “Modules 1 to 4 are being used to validate operating parameters right now, and

we plan to have modules 5 to 16 installed during October and then operational by the end of the

year.”

                Defendants Clark, Murphy, Mould, DiVito, Slade and Stevenson further caused the

Company to reveal that the lead compounds that accounted for much of the Company’s small

$603,000 Q2 2017 revenue were derived from low value lead compounds and that its facility might

run at less than 120 tons per day:

         [T]he lead compounds have a low value in the less established market than lead
         alloys. And moving forward, our focus is really about the AquaRefined products
         and the licensing of AquaRefining equipment.




                                                 86
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 87 of 181 PageID #: 158



       So it’s all about AquaRefining but optimal product mix and profitability. We’re
       focused on running all of our AquaRefining modules to the maximum benefit. And
       that means that we may choose to operate the overall facility with an output of less
       than 120 tons a day, but with maximized AquaRefining. And we’re looking to
       change our product mix to a higher level of AquaRefining product.

               Defendant Clarke stated: “And we have the option of producing and selling lead

components from AquaRefining feedstock, and we’ve done this. And as Tom will say shortly,

that’s where much of our revenue for the second quarter came from.”

               Clarke further discussed the problems the Reno Plant was having and had been

having for quite some time, including issues with (a) breaking and separating, (b) commissioning

and scaling Aqua Preparation, and (c) commissioning modules 1-4.

               During the Q2 2017 Conference Call, defendant Clarke assured investors, once

again, that “AquaRefining works in capital letters with a lot of exclamation points. We are now

AquaRefining lead.” He stated that the Company had “four modules operating” and expected to

have 16 operating by the end of 2017 and that the facility was currently running “two shifts of ten

hours each.” Defendant Murphy elaborated that the shifts were running “for four days a week.”

               During the Q&A portion of the call, in response to a question about Q3 revenues,

Clarke stated “[o]ur expectation is quite modest for quarter three that will be largely flat in revenue

but we’re expecting to see a big growth in revenue until the backend of quarter four as we ramp

the final modules and we really start cranking on them.”

               On the call, Murphy stated:

       The additional licensees coming from battery companies and lead companies, we
       see it as – the level of interest on multiple site visits and observing processes in
       operation and thinking around how they would integrate into their existing facilities
       where they have their own in-house recycling, or whether they are – if they are lead
       company or how would they go about building a facility if they are currently
       outsourcing to a third-party for battery recycling, and discussions around do they
       want to start off with a standalone AquaRefining facility or do they we want to go
       a hybrid route.



                                                  87
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 88 of 181 PageID #: 159




                 Responding to a question about the short seller report, Clarke stated on the call:

          One of the other strands was that AquaRefining just doesn’t work. Well we had –
          it was about 90 people through the facility watching it work now at some point,
          some of those 90 people will start communicating to the guys who are holding []
          short positions and explaining actually it does work.

          We’ve shown videos of it working and I don’t know, maybe the shorts are so upside
          down and buried in their own bubble of misbelie[f] they just can’t get out now, I
          don’t know. It makes no sense to me at all. I would point out that there are probably
          one or two entities in this world who would be very upset if smelting was to go
          away and be replaced by something else.

                                                   ***

          And as Tom said earlier it worked the first time we turned it on. I mean you got to
          recognize that we actually – we put our second mortgages 401(k) and kids
          education for instance found in this business if this is a get rich quick scheme, please
          show me where I got rich. I haven’t monetized anything from this, I have not sold
          a single share.

          And the reason we were happy to look our spouses in the eye and say, I am going
          to write another $100,000 check tomorrow darling because when we turned
          AquaRefining modules on they worked and they still do.

                 Defendant Murphy also added to defendant Clarke’s statement regarding the short

seller report, “just summarizing what Steve words said, the reason the search will eventually go

away and it may not be overnight unfortunately as this works. And why I am comfort level and we

never leave because this works.”

                 Also, on August 9, 2017, the Company filed a Form 10-Q for Q2 2017 with the

SEC (“Q2 2017 Form 10-Q”) reporting the Company’s financial and operating result for the Q2

2017. The Q2 2017 Form 10-Q contained identical Sarbanes Oxley Section 302 and 906

certifications as those in the Q1 2016 Form 10-Q, Q2 2016 Form 10-Q, Q3 2016 Form 10-Q, and

Q1 2017 Form 10-Q, signed by defendants Clarke and Murphy. The Company reported in that

filing:




                                                    88
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 89 of 181 PageID #: 160



          We have implemented numerous process improvements and expect to be capable
          of producing significantly more than 120 metric tonnes of recycled lead per day by
          the end of 2017. This is more battery processing capacity than we can utilize with
          16 AquaRefining modules. As such, until we have increased our AquaRefining
          capacity, we will have the option of producing lead compounds from unused
          AquaRefining feedstock. The lead compounds have a less established market and
          some demand uncertainty. For this reason, following the commission of all 16
          modules, we may choose to run TRIC at less than 120 tonnes per day, should this
          provide for a more optimal product mix.

                  The Q2 2017 Form 10-Q continued to tout the Company’ strategic partnerships

and stated that the Company’s plan of operations remained largely unchanged from its prior 10-Q

filing:

          Our plan of operations for the 12-month period following the date of this report is
          to expand operations at our first recycling facility at TRIC to include 16
          AquaRefining modules by the end of 2017. In the longer term, our goal is to
          increase the number of AquaRefining modules and to move our product range to
          be more focused on AquaRefined lead. Our 12-month plan of operations also
          includes our collaboration with Johnson Controls for the development of a program
          for the installation of new greenfield builds and conversion of Johnson Controls
          and certain strategic partners of Johnson Controls’ existing lead smelters
          throughout North America, China and Europe to a lead recycling process utilizing
          our proprietary and patent-pending AquaRefining technology and equipment,
          know-how and services. Finally, our 12-month plan of operations includes our
          continued pursuit of the expansion of our business with additional recycling
          facilities and licensing of our recycling technology and equipment to third parties.
          Additional funding will be required to increase the production of AquaRefined lead
          at TRIC beyond that provided by the first 16 modules and to work with Johnson
          Controls on equipment integration and licensing to third parties.

                 On August 9, 2017, after market close, Seeking Alpha issued an online post entitled

“Aqua Metals misses by $.22, misses on revenue,” which explained that “Aqua Metals (NASDAQ:

AQMS) Q2 EPS of -$.42 misses by $.22” and that “Revenue of $0.6M misses by $0.63M.”

                 On the release of the news, Aqua Metals’ stock price declined $2.56 from a close

of $10.87 per share on August 9, 2017, to a close of $8.31 per share on August 10, 2017, a drop of

approximately 23.6%, on heavy volume of 658,303 shares traded.




                                                  89
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 90 of 181 PageID #: 161



               Before the market open on September 28, 2017, Aqua Metals filed a Form 8-K with

the SEC announcing that the Company was progressing in its agreement with Johnson Controls

(“September 28, 2017 Form 8-K”). The Form 8-K stated in relevant part:

       On September 15, 2017, Johnson Controls delivered to us written notice of the first
       Johnson Controls facility designated by it, on a preliminary basis, for conversion
       or retrofit. On September 25, 2017, we delivered to Johnson Controls written notice
       our readiness to commence discussions to convert or retrofit a Johnson Controls
       facility to be capable of using AquaRefining to produce lead.

       During the week of September 25, 2017, we commenced meetings with Johnson
       Controls for purposes of furthering the discussions concerning the conversion or
       retrofit of the initial Johnson Controls facility and the negotiation of the definitive
       Development Program Agreement pursuant to which we will provide to Johnson
       Controls, and certain strategic partners of Johnson Controls, by way of licensing or
       sale, AquaRefining technology and the related equipment, engineering and systems
       integration support sufficient to convert or retrofit existing smelter-based
       operations. Johnson Controls has reserved the right to definitively designate the
       initial facility upon the parties’ execution of the definitive Development Program
       Agreement.

               Also, on September 28, 2017, before market open, the website thefly.com

(“TheFly”) made an online post entitled “Aqua Metals commences talks with Johnson Controls

over retrofit of facility,” amplifying the statement Aqua Metals made in its 8-K from the following

day that in which it “commenced meetings with Johnson Controls (JCI) for purposes of furthering

the discussions concerning the conversion or retrofit of the initial Johnson Controls facility and

the negotiation of the definitive Development Program Agreement pursuant to which we will

provide to Johnson Controls, and certain strategic partners of Johnson Controls, by way of

licensing or sale, AquaRefining technology and the related equipment, engineering and systems

integration support sufficient to convert or retrofit existing smelter-based operations.” On

September 15, Johnson Controls gave “written notice to Aqua Metals of the first Johnson Controls’

facility designated by it, on a preliminary basis, for conversion or retrofit.” On September 25, Aqua

Metals delivered to Johnson Controls written notice of its “‘readiness to commence discussions to



                                                 90
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 91 of 181 PageID #: 162



convert or retrofit a Johnson Controls facility to be capable of using AquaRefining to produce

lead.’” TheFly reported that “[s]hares of Aqua Metals are up 29%, or $1.75, to $7.80.”

               Following this September 28, 2017 news, Aqua Metals per share price increased

$1.10, approximately 18%, from a close of $6.05 on September 27, 2017, to a close of $7.15 on

September 28, 2017, on 2,094,755 shares traded.

                            THE TRUTH BEGINS TO EMERGE

               On October 23, 2017, at the market open, Aqua Metals issued a press release titled

“Aqua Metals Provides Update On Plant’s Operations” (“October 23, 2017 Press Release”). In the

October 23, 2017 Press Release, the Individual Defendants admitted that the Company had only

“produced small quantities of AquaRefined lead.”

               The Individual Defendants further disclosed that Aqua Metals was still attempting

“to determine the optimal operating parameters, including electrolyte pH, lead concentration,

operating temperature, electrolyte flow rate and free acid levels” and contrary to statements made

starting in February 2017, it was still trying to commission AquaRefining:

       [A]n important part of the commissioning process is to operate the modules
       consistently at progressively higher electrical currents to determine the appropriate
       control parameters and operating procedures. Once completed these parameters and
       procedures can be replicated across all modules. During model commissioning, the
       Company also found that under certain conditions, the operators would need to
       periodically assist the lead removal. Several solutions have now been tested and the
       Company is evaluating which options are best for long term use.

               The Individual Defendants further revealed that Aqua Metals was still “in the

process of synchronizing all of the[] stages” of its production process and was far from selling

AquaRefined lead, despite the Individual Defendants repeated statements otherwise:

       For over six months, Aqua Metals has been breaking batteries and selling lead
       compounds. Aqua Metals is currently in the process of taking the next major step
       by transitioning to the production of lead ingots that are produced from battery grids
       and a small amount of AquaRefined lead. These lead ingots will be sold as lead



                                                91
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 92 of 181 PageID #: 163



       “bullion.” The next step will be to produce and sell ingots of lead alloy, and the last
       step will be to produce and sell ingots of AquaRefined lead.

                 On the release of the news, Aqua Metals’ stock price declined $.96 per share, or

17.9%, from a close of $5.37 per share on October 20, 2017, to a close of $4.41 per share on

October 23, 2017, on heavy trading of 647,901 shares. The stock fell another 9.07% the next

trading day on heavy trading of 735,301 shares.

                                    THE TRUTH EMERGES

                 On November 9, 2017, after the market closed, Aqua Metals issued a press release

titled “Aqua Metals Provides Third Quarter 2017 Corporate Update,” which was attached as

Exhibit 99.1 to a Form 8-K filed with the SEC after the market close on the same day (“Q3 2017

Press Release”), announcing the Company’s financial and operating result for the third quarter of

2017 (“Q3 2017”) ended September 30, 2017 and disclosing that it had only generated revenue of

$600,000 for Q3 2017 (the same amount that it had generated in Q2 2017).

                 Also, after the market closed on November 9, 2017, the Company filed a Form 10-

Q for Q3 2017 with the SEC (“Q3 2017 Form 10-Q”), in which the Individual Defendants admitted

that AquaRefining technology is “unproven technology.” Further, the Individual Defendants

admitted that:

       While we have been successful in producing AquaRefined lead in small volumes,
       there can be no assurance that we will be able to replicate the process, along with
       all of the expected economic advantages, on a commercial scale. As of the date of
       this report, our commercial operations have involved the production of lead
       compounds and plastics from recycled LABs and we have not commenced the
       commercial production of AquaRefined lead.”

                 Defendant Clarke stated, “we still anticipate having all 16 AquaRefinery modules

installed and operational by the end of the year and from there will transition them to continuous

operation. Ramp up of AquaRefined lead production is expected to continue through the fourth




                                                 92
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 93 of 181 PageID #: 164



quarter of 2017 and into 2018 as modules are brought on-line and shifts are added. We faced and

overcame multiple challenges during the quarter, and should expect more as we work to scale

production.”

               Moreover, the Q3 2017 Form 10-Q also disclosed that the Company did not have

any strategic alliances, contrary to the Individual Defendants repeatedly touting their “strategic

partnerships” with Interstate Batteries and Johnson Controls throughout the Relevant Period.

Specifically, a risk factor was revised to disclose the following underlined language which was not

present in the prior versions of the risk factor throughout the Relevant Period:

       Our business strategy includes licensing arrangements and entering into joint
       ventures and strategic alliances, however as of the date of this report we have no
       such agreements in place and there can be no assurance we will be able to do so.
       Failure to successfully integrate such licensing arrangements, joint ventures, or
       strategic alliances into our operations could adversely affect our business. We
       propose to commercially exploit our AquaRefining process, in part, by licensing
       our technology to third parties and entering into joint ventures and strategic
       relationships with parties involved in the manufacture and recycling of LABs,
       including Johnson Controls, among others. However, as of the date of this report,
       we have not entered into any such licensing, joint venture or strategic alliance
       agreements, apart from our equipment supply agreement with Johnson Controls,
       and there can be no assurance that we will be able to do so on terms that benefit us,
       if at all.

               To date, this remains true.

               After the market close on November 9, 2017, Aqua Metals also held its earnings

conference call for the Q3 2017 (“Q3 2017 Conference Call”) with defendant Clarke and then-

CFO Mark Weinswig (“Weinswig”). During the call, Clarke admitted that “one of the key

challenges we face” is a “sticky lead” issue, meaning that, in the AquaRefinery, the lead “plated

and was easily removed from the rotating discs, but it slid more slowly [in] the exit shoot, and in

some cases, needed manual assistance.” Clarke also admitted that a solution to the issue would

need to be applied to all of the modules. Further, in response to several analyst questions, the




                                                93
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 94 of 181 PageID #: 165



Company refused to provide information as to (a) “how many tons per day [Aqua Metals was]

currently running through the battery breaking system and through the entire process”; (b) the

“utilization rates with regards to those four modules” that were being used to test operational

parameters, and (c) “how much time … it will take to go … to full AquaRefined lead.”

                In response to the disclosures, the Company’s stock price fell $.08 per share, or

2.1%, to close at $3.71 per share on November 10, 2017. On Monday, November 13, the

Company’s stock fell $.13 per share, or 3.5%, to close at $3.58 per share. By Tuesday, November

14, the Company’s stock fell $.58 per share, or 16.2%, to close at $3.00 per share. Over the course

of these three trading days, the stock price declined $0.79 from a close of $3.79 per share on

November 9, 2017, to a close of $3.00 per share on November 14, 2017, a drop of approximately

20.8%.

THE INDIVIDUAL DEFENDANTS’ SUBSEQUENT STATEMENTS EFFECTIVELY CONFIRMED THAT
THE AQUAREFINING PROCESS HAD NOT BEEN FUNCTIONING PROPERLY

                After the end of the Relevant Period, the Company made a series of disclosures that

effectively admit that its AquaRefining process had not been operational, as previously touted. For

example:

                (a)     As previously noted, on November 9, 2017, the Company admitted that it

         was facing a “sticky lead issue.”

                (b)     In the Company’s December 1, 2017 press release titled “Aqua Metals

         Provides Business Update,” the Individual Defendants further admitted that the

         AquaRefining modules could not operate continuously and announced that it had

         investigated possible solutions to address the sticky lead issue and was going to test one

         which, if successful, would have to be applied to all 16 modules with the modules expected

         to continuously operate starting in January 2018.



                                                 94
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 95 of 181 PageID #: 166



              (c)    Two months later, the Company was still testing this proposed fix. On

       February 12, 2018, the Company issued a press release titled “Retro-Fit Package

       Successfully Installed on One Full Module; In Process of Implementing Retro-fit to

       Remaining Modules,” where the Individual Defendants announced the Company had

       completed testing of the solution on one module and had approved the fix for production

       which would then be applied to all 16 modules.

              (d)    Then, on March 5, 2018, the Individual Defendants advised that Aqua

       Metals had just completed the “first 24 hour run of continuous operation of an

       AquaRefining module,” thereby conceding that such a run had not been effectuated before.

       The Company was still in the process of retrofitting the other modules

              (e)    In the Company’s 2017 annual report on Form 10-K for the year ended

       December 31, 2017 filed with the SEC on March 15, 2018 (“2017 Form 10-K), the

       Individual Defendants stated that “we most recently had to develop special processes and

       equipment to deal with an unexpected development in the form of ‘sticky lead,’ whereby

       the AquaRefined lead produced by our electrolyzers sticks to the AquaRefining modules’

       exit chute and fails to exit without manual intervention. We believe we have developed a

       process that will allow for the exit of the AquaRefined lead without manual intervention,

       however, this additional process will require a certain amount of retrofitting of our

       modules that will delay our planned commercial operation of all 16 modules.” In other

       words, the Company was not yet commercializing its AquaRefining process. 5




5
 The 2017 Form 10-K was signed by defendants Clarke, Murphy, Mould, DiVito, Slade and
Stevenson and contained Sarbanes-Oxley Certifications signed by defendants Clarke and Murphy.


                                              95
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 96 of 181 PageID #: 167



             (f)   In the 2017 Form 10-K the Individual Defendants further stated that, “we

     have only recently completed, and have not put into operation, the processes that we

     believe will support the production of AquaRefined lead on a commercial scale….”

     Indeed, the 2017 Form 10-K confirmed that all revenue the Company reported was derived

     from the sale of lead compounds and plastics, not AquaRefined lead.

             (g)   Over a month later on April 24, 2018, the Company announced in a press

     release titled “Aqua Metals (AQMS) Reports Operational Progress” that three

     AquaRefining modules had been transferred into production, “where they are running

     consistently on a single shift.” Yet again confirming that these modules had neither been

     in production nor operating continuously prior to this announcement.

             (h)   During the first quarter of 2018 (“Q1 2018”) earnings conference call held

     on May 9, 2018 (“Q1 2018 Conference Call”), defendant Mould acknowledged that it

     wasn’t until April or May 2018 that “we brought our first four modules online and

     transferred them one by one from the control of the technical team into production” and

     they were “running on a single shift.” The Company had yet to achieve 24-hour operations

     with those four modules, let alone bringing all 16 modules online. Mould stated that the

     Company was “being realistic in knowing there will continue to be challenges in scaling

     up….”

             (i)   On June 11, 2018, the Company announced in a press release titled “High

     Grade AquaRefined Lead Now in Production” that, on June 7, 2018, Aqua Metals cast its

     first block of AquaRefined lead meeting the soft lead grade of 99.985%. This confirms the

     Individual Defendants’ prior statement that Aqua Metals had produced 99.99% pure

     AquaRefined lead, with images of lead ingots, beginning in November 2016 was false.




                                            96
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 97 of 181 PageID #: 168



            (j)     On August 8, 2018, the Company announced in a press release regarding its

     Q2 2018 results: “During the quarter, we took the first step to move beyond “proof of

     concept” and transitioned into commercialization of what we believe is truly a

     revolutionary and greener way to recycle lead…. We have also seen progress in the

     production of high purity AquaRefined lead and, during the quarter, we made initial

     shipments of this material to Johnson Controls.” This confirms the Individual Defendants’

     Relevant Period statements regarding the commercialization of the process were false.

            (k)     In an October 12, 2018 press release, the Company stated, “We have also

     made considerable progress increasing the daily utilization and hourly production rate of

     our AquaRefining process to near steady state levels while delivering what we believe to

     be the purest lead produced in America. We have achieved production levels of 100 kg per

     hour on individual modules operating 20+ hours per day, resulting in daily production of

     2+ metric tons of AquaRefined lead per day on those individual modules…. We are

     currently operating one module at a time.” This confirms the Individual Defendants’

     Relevant Period statements regarding the modules continually running and the production

     of AquaRefined lead were false.

            (l)     On April 29, 2019, the Company announced in a press release titled “Aqua

     Metals Achieves 24/7 Production on Modules One through Four and Weekly Production

     Records as Scaling Process Continues” that Aqua Metals completed an “electrical power

     upgrade that included installation of an additional transformer and electrical infrastructure

     to ensure all the equipment installed in both phases of the electrolyte recovery projects

     have the necessary power for operation,” thereby corroborating that Aqua Metals could not




                                              97
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 98 of 181 PageID #: 169



          calibrate the correct voltage necessary for the Reno Plant to operate during the Relevant

          Period.

INVESTORS EXPRESS SERIOUS DOUBTS ABOUT THE COMPANY’S STATEMENTS AND
LEADERSHIP

                    Following the Individual Defendants’ end of Relevant Period disclosures, investors

lost confidence in Aqua Metals’ management, with some even expressing concerns about being

misled.

                    On October 24, 2017, Tailwinds, which had been an early supporter of Aqua

Metals, noted, “I know several people who bought this on the IPO, and continually added to their

positions, who are now selling shares. They believe that they have been deceived (lied to?) by

management and don’t want to stick around any longer.” Tailwinds further stated, “[b]asically,

everything [Aqua Metals] ha[s] said has been erroneous for various reasons” and that “Clarke is

the ‘boy who cried wolf’, saying that things are on track for the umpteenth time, yet pushing back

guidance simultaneously and giving investors zero confidence that anything he says will come to

fruition.” The author further noted that “I can understand delays in building a facility. I can’t

however, understand how a facility can be built based upon a process that is still undetermined.

Wouldn’t you think that the optimal operational parameters would be discovered in a lab prior to

installation? And, how can you have ‘certain conditions’ in a controlled warehouse environment?

I see this and get very scared.”

                    On November 10, 2017, H.C. Wainwright & Co., who had previously reported

“after our site visit, we believe the solvent based lead recycling process can be scaled up and the

company should be closer to full utilization levels beginning in 1Q18,” issued a report “pushing

out our assumptions and all related expectations by a period of 12-18 months” and significantly

lowering their price target by 64%. The report noted delays in setting up and scaling operations, a



                                                    98
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 99 of 181 PageID #: 170



“lack of visibility on cadence of capacity utilization at the facility” and a “lack of clarity” about

when the Company would start selling AquaRefined lead ingots as no timeline was given. The

report further noted the “severe decline in the stock over the last 12 months due to heightened

expectations put in place around scaling and utilization levels at the outset.”

               On December 11, 2017, Tailwinds lamented that “the days of excitement around

AQMS are clearly over” and shared its skepticism “of the Company’s ability to execute in a timely

manner, as well as the veracity of the CEO ….” Tailwinds stated that the “questions now center

around whether or not the technology will ever work.”

KEY MANAGEMENT “RESIGNATIONS”

               Since the end of the Relevant Period, Aqua Metals has undergone substantial

changes to its management, including the abrupt “resignation” of its co-founder Clarke, the

replacement of Murphy as CFO, the resignation of Mould, and the expansion of the Board. Several

of these changes occurred after a series of efforts by Kanen Wealth Management, LLC (“Kanen”)

to obtain changes to Aqua Metals’ corporate governance practices, management and the Board. 6

               On March 5, 2018, the Company issued a press release titled, “Aqua Metals

Announces Change to Executive Management Team,” announcing that Weinswig had resigned as

CFO.

               According to an April 11, 2018 preliminary proxy statement, on March 6, 2018,

Kanen purportedly reached out to Aqua Metals’ CEO Clarke and CFO Murphy to discuss

transitioning CEO Clarke out of this role as CEO. It further states that “Mr. Kanen mentioned



6
        On February 22, 2018, Kanen filed an initial statement on Schedule 13D with the SEC
disclosing that Kanen and its affiliates had a beneficial ownership of approximately 6.5% of the
Company’s outstanding shares and that it intended to weigh in on Aqua Metals’ operations,
strategy, management and Board to maximize shareholder value. Since then, Kanen has filed
additional Schedule 13Ds regarding changes in its beneficial ownership.


                                                 99
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 100 of 181 PageID #: 171



Steve Cotton, the Company’s former Chief Commercial Officer, as a potential successor to Dr.

Clarke, and Dr. Clarke abruptly hung up on Mr. Kanen.”

              The preliminary proxy statement filed on April 3, 2018 (the “Proxy”) described

additional discussions Mr. Kanen had with Aqua Metals in March 2018 regarding the Company’s

Board and management:

       On March 7 and 8, 2018, Mr. Kanen telephoned Vincent L. DiVito, one of our
       independent directors, to introduce himself and describe his views regarding the
       composition of the Board and of the Company’s management team. Mr. Kanen
       offered his beliefs, among other things, (i) that Mr. Clarke should not continue in
       his current capacity as the Company’s President, Chief Executive Officer and
       Chairman, (ii) Mr. Kanen’s views concerning a successor Chief Executive Officer
       and Mr. Kanen should be involved in a formal search process to identify Mr.
       Clarke’s successor, and (iii) that the compensation of the Company’s directors
       should be reduced. Mr. Kanen also threatened that he was intending to nominate
       and seek the election of three insurgent directors to obtain control of the Board at
       the Annual Meeting.

       On March 22, 2018, Mr. DiVito and Mark Slade, another of our independent
       directors, had a telephone conversation with Mr. Kanen, during which they
       discussed matters related to Kanen’s threatened director nominations, including
       Kanen’s views regarding the composition and compensation of the Board and the
       Company’s management team. During that conversation, Messrs. DiVito and Slade
       discussed with Mr. Kanen the financial and operational challenges facing the
       Company and inquired whether Kanen had any specific views on how to accelerate
       the commercialization of the Company’s AquaRefining™ technology, achieve full-
       scale operation and maximize profitability. Mr. Kanen indicated that he was not
       prepared to discuss any specific business plan for the Company at that time, other
       than the plan to seek to take control of the Board and make changes to the senior
       management team.

       On March 23, 2018, Kanen delivered to the Company a formal notice nominating
       its four insurgent director candidates for election to the Board at the Annual
       Meeting in opposition to the Board’s director nominees. 7 The Company’s outside
       counsel acknowledged in a communication to Kanen’s outside counsel receipt of
       such notice of nomination on behalf of the Company. On the same day, Kanen filed
       with the SEC an amendment to its Schedule 13D, on behalf of Kanen, certain of its
       affiliates and its four insurgent director nominees as a “group” for the purposes of


7
      According to Kanen, “The Reporting Persons believe that substantial change is required to
the composition of the Issuer’s Board to ensure that the best interests of shareholders are
paramount in the board room.”


                                               100
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 101 of 181 PageID #: 172



       Section 13(d)(3) of the Securities Exchange Act of 1934, as amended (which we
       refer to as the “Exchange Act”), disclosing the delivery of its notice of nomination
       to the Company.

              On March 26, 2018, Kanen issued a press release titled, “Kanen Nominates Slate

of 4 Highly Qualified Director Candidates for Election at Aqua Metals’ 2018 Annual Meeting,”

explaining that “[w]e are incredibly disappointed by the prolonged and severe underperformance

that has plagued Aqua Metals. The Company’s stock price has precipitously declined by more than

85% in the past year alone.… Forty percent of the Company’s Board is composed of non-

independent, management co-founders. We have lost confidence in their ability to enhance or

maximize stockholder value.” Ultimately, a drawn out proxy fight was avoided when, on May 2,

2018, Kanen and Aqua Metals reached an agreement to expand the Board to six.

              On March 27, 2018, Aqua Metals issued a press release titled “Aqua Metals Inc.

Announces Plans for CEO Succession and Process for Board Refreshment,” announcing its plans

to transition CEO Clarke from his current position as President, CEO and Chairman of the Board.

According to the press release, these plans had been in the works since late 2017, unbeknownst to

investors. At that time, Aqua Metals purportedly engaged an “executive search firm and corporate

governance consultant for advice and assistance on Board compositional matters and corporate

governance best practices. In February 2018, Aqua Metals authorized such firm to conduct a

comprehensive search for a successor CEO ….” In a Form 8-K filed with the SEC on April 2,

2018, the Company announced that on March 27 and 28, 2018, Clarke and Mould, respectively,

informed the Company that they declined to stand for re-election as directors at the 2018 Annual

Meeting of stockholders.

              On April 12, 2018, the Company announced in a press release titled “Aqua Metals

Announces Changes to Executive Management Team” that interim-CFO Murphy would be




                                               101
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 102 of 181 PageID #: 173



replaced by Frank Knuettel II (“Knuettel”), which would take effect on April 16, 2018. Knuettel

would assume CFO responsibilities after the Form 10-Q for second quarter of 2018 (“Q2 2018)

with the SEC (“Q2 2018 Form 10-Q”) was filed. Knuettel would only serve as CFO for a few

months until leaving the Company in August 2018 and was eventually replaced by Judd Merrill

on November 6, 2018.

               On April 23, 2018, the Company announced in a press release titled “Aqua Metals

Announces Executive Management Succession and Board Enhancement” that enhancements to

the structure of its corporate governance and the resignation of CEO Clarke. On June 26, 2018,

the Company announced in a press release titled “Aqua Metals Issues Letter from Board” that it

had decided to defer the search for a new CEO and has asked Steve Cotton to lead the Company

for the time being. On January 7, 2019, the Company announced that Cotton was formally

appointed CEO.

               On June 28, 2018, the Company announced in a Form 8-K filed with the SEC that

Interstate Batteries had agreed to waive all payments under the key-man provisions in its prior

agreements with Aqua Metals with respect to the resignation of CEO Clarke.

               On December 6, 2018, the Company announced that COO Mould resigned from

the Company.

THE “STRATEGIC PARTNERSHIP” WITH JOHNSON CONTROLS IS STALLED PENDING
DEVELOPMENT OF THE AQUAREFINING PROCESS

               The Individual Defendants have also not been able deliver on any of the promises

they made to Johnson Controls because the Company’s AquaRefining modules and technology do

not work. During the Relevant Period, the Individual Defendants’ touted Aqua Metals’ relationship

with Johnson Controls as a “tremendous step forward,” which would allow Aqua Metals to license

its AquaRefining technology to a global leader in the industry and build additional AquaRefineries.



                                               102
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 103 of 181 PageID #: 174



In April 2017, the Individual Defendants announced that Aqua Metals, through its deal with

Johnson Controls, planned to install AquaRefining in a to-be-named smelter site in 2018. Several

months later, in September 2017, the Individual Defendants continued to make it appear that

progress was being made with Johnson Controls regarding retrofitting a Johnson Controls’ facility

with AquaRefining technology and entering into a licensing agreement.

               However, by April 2018, Aqua Metals and Johnson Controls were no closer to

rolling out a licensing program or retrofitting a facility with AquaRefining technology than they

had been seven months before. In an April 26, 2018 Press Release, the Company disclosed that

Aqua Metals and Johnson Controls needed to postpone the deadline to conclude discussions and

enter into a development program agreement regarding these agreements for another year, giving

the parties until 2019. In the April 26, 2018 Press Release, defendant Mould stated that “[w]e

appreciate Johnson Control’s flexibility in this matter,” indicating that it was Aqua Metals, and

not Johnson Controls, that needed the additional time.

               In June 2019, having still not entered into an agreement regarding these items, Aqua

Metals and Johnson Controls further pushed out the deadline to no later than the 90th day following

Aqua Metals’ “satisfaction of certain performance criteria.” The parties further agreed that the

equipment supply agreement (the “partnership” Aqua Metals highly touted that the parties

announced on February 7, 2017) may be terminated by either party upon 60 days’ prior written

notice if the parties have not entered into the development program agreement by June 30, 2021.

               To date, Aqua Metals and Johnson Controls have still not entered into a

development program agreement. Indeed, until Aqua Metals can commercially produce

AquaRefined lead, its purported partnership with Johnson Controls is meaningless.




                                               103
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 104 of 181 PageID #: 175



      THE INDIVIDUAL DEFENDANTS’ MATERIAL MISREPRESENTATIONS

                Throughout the Relevant Period, the Individual Defendants coupled their sham

“dog and pony” shows with false and misleading statements regarding purported milestones

achieved, and to be achieved, by the Company. Moreover, the Individual Defendants made false

and misleading statements regarding the significance of these dog and pony shows, the meaning

of certain “strategic partnerships” and the status of Aqua Metals’ licensing, expansion and lead

production rates.

                The Individual Defendants were prolific in terms of both the volume and the scope

of their misrepresentations during the Relevant Period, issuing false and misleading statements

about present facts as well as utterly unsupportable forecasts that were both embedded within

statements of fact and constituted projections that the Individuals Defendants knew were

unattainable.

THE INDIVIDUAL DEFENDANTS ISSUED FALSE AND MISLEADING STATEMENTS THAT AQUA
METALS HAD ACHIEVED CERTAIN SPECIFIC KEY MILESTONES

       The Individual Defendants Misled Investors with Affirmative Statements that
       AquaRefining had Been Successfully Tested and Proven

                Throughout the Relevant Period, the Individual Defendants touted that

AquaRefining had achieved certain milestones because it had been both successfully tested and

proven through all stages of the commissioning process and into commercial production.

                The following are a series of false and misleading statements that Aqua Metals had

successfully tested and proven that the technology worked at the California Testing Facilities and

during the commissioning stage at the Reno Plant and could produce 99.99% pure lead: 8


8
       Bolded quoted statements are alleged to be false and misleading, while other statements
are provided for context. Unsupportable projections of upcoming milestones were also interlaced
throughout the Individual Defendants’ statements.



                                               104
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 105 of 181 PageID #: 176



      •   Between May 19, 2016 and November 2016 (and beyond), defendants Clarke,
          Murphy, Mould, DiVito and Slade routinely reported that: “the testing of our
          AquaRefining process has been successful to date…. As of the date of this
          report, we have built and operated both a smallscale unit of our AquaRefining
          process and a full size production prototype.” 9

      •   With respect to the type of testing accomplished between May and August
          2016, defendants Clarke, Murphy, Mould, DiVito and Slade also stated that,
          “[t]hrough the operations of such units [the smallscale unit and the full size
          production type], we have successfully produced 99.99% pure lead on a
          limited scale…. [W]e believe that our development and testing to date has
          proven the concept of our AquaRefining process....” 10

      •   Then, in the Q3 2016 Form 10-Q and the Prospectus, defendants Clarke,
          Murphy, Mould, DiVito and Slade touted that the Company’s success stemmed
          from the additional milestone of having successfully tested a full-sized
          AquaRefining module at the Reno facility: “the testing of our AquaRefining
          process has been successful to date, ... As of the date of this report, we have
          built and operated both a small-scale unit of our AquaRefining process and a
          [full size/full-size] production prototype. In addition, on October 28, 2016,
          we commenced limited operations at our TRIC facility through the
          processing of recycled lead through a single AquaRefining module.….
          [W]e believe that our development, testing and limited production to date
          has proven the concept of our AquaRefining process….” 11

      •   In Aqua Metals’ Q3 2016 Form 10-Q, defendants Clarke, Murphy, Mould,
          DiVito and Slade confirmed: “On October 28, 2016, we commenced limited
          lead-producing operations at our TRIC facility through the processing of
          recycled lead through a single AquaRefining Module. Through our own
          on-site assay, the Company has verified that the lead produced in the
          AquaRefining module is over 99.99 percent pure.” 12


9
        May 19, 2016 Q1 2016 Form 10-Q; August 10, 2016 Q2 2016 Form 10-Q; March 2, 2017
Form 10-K. Each Form 10-Q was signed by defendants Clarke and Murphy and contained
Sarbanes-Oxley Certifications signed by Clarke and Murphy. The Form 10-K was signed by
defendants Clarke, Murphy, DiVito, Slade and Stevenson and contained Sarbanes-Oxley
Certifications signed by Clarke and Murphy.
10
      May 19, 2016 Q1 2016 Form 10-Q; August 10, 2016 Q2 2016 Form 10-Q.
11
       November 15, 2016 Prospectus; November 7, 2016 Q3 2016 Form 10-Q. The November
7, 2016 Q3 2016 Form 10-Q was signed by defendants Clarke and Murphy and contained
Sarbanes-Oxley Certifications signed by Clarke and Murphy.
12
      November 7, 2016 Q3 2016 Form 10-Q.



                                             105
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 106 of 181 PageID #: 177




          •      In the Prospectus, defendants Clarke, Murphy, Mould, DiVito and Slade also
                 repeated that: “We have tested our AquaRefining process on a small scale,
                 and on October 28, 2016 we commenced limited production of recycled
                 lead at our TRIC facility….” 13

                    The bolded statements in ¶ 291, that the Company had successfully tested and

proven that the AquaRefining process worked at these phases at the California Testing Facilities

and during the commissioning process at the Reno Plant and was commencing limited lead

production, were materially false and misleading when made because AquaRefining had not been

successfully tested or proven at any stage during the Relevant Period.

                    The truth that the Individual Defendants had never successfully tested or proven

that the AquaRefining process worked at these stages is demonstrated by the Company’s own later

admissions, which concede the very problems that existed prior to and throughout the Relevant

Period:

          (i)       the admission at the end of and after the Relevant Period that the
                    AquaRefining process was plagued with the on-going sticky lead problems
                    and that the Company needed to find a solution to such problems and then
                    test the solution. Indeed, in March 15, 2018, it announced that it needed to
                    retrofit its modules to solve the problems (¶¶ 259, 267, 269); and

          (ii)      the admissions at the end of and after the Relevant Period that the
                    AquaRefining process was “unproven technology” (¶¶ 263, 269).

                    Significantly, when questioned as to whether there were any problems that might

impede the success of AquaRefining as operations ramp up in May and August 2016, the

Individual Defendants denied the existence of any existing problems:

          •      Colin Rusch, Analyst from Oppenheimer: “Okay. And when do you expect the
                 first startup to happen in the first test runs?” Defendant Clarke: “Well, some of
                 them have already been completed. So, there isn’t a first test run. It’s a
                 continuing operation. So, in one sense, we’ve already done it. In the sense of



13
          November 15, 2016 Prospectus.


                                                     106
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 107 of 181 PageID #: 178



             when will the first modules be running in their base in Reno, we’re projecting
             late July, maybe early August. .... There’s little risk associated with the actual
             AquaRefinery themselves. The important point is just the scale of the
             operation.” 14

         •   Colin Rusch, Analyst from Oppenheimer: “Yeah. That sounds great. And then,
             just in terms of the [] – that’s to do as to get up and running, which piece are
             you guys most concerned about or pieces that, as you turn on, this equipment
             may have some hiccups along the way?” Defendant Clarke: “So, if I –
             everything that we think we might have a problem with, we’ve got contingency
             plans in place for. So, I don’t have a single thing that we’re worried about.
             It’s really about the commissioning process itself.” 15

         •   Defendant Clarke repeating Analyst Question: “Then, the final question, is
             there any concern that the modules will encounter problems when employed on
             a mass scale? Have you done any testing?” Defendant Clarke: “But we have
             been operating a single full scale electrolyzer for 12 months now. That was pre-
             production prototype. Then, nearly four months ago now, we took a single
             electrolyzer off the production line and installed in our full scale test facility
             and have been operating that ever since. And we don’t anticipate any issues
             operating at full scale. Full scale is just essentially 96 of the same thing.” 16

                The bolded statements in ¶ 294 representing that there were no existing problems

in Aqua Metals’ testing and operations and, thus, the Individual Defendants had no concerns about

scaling up were materially false and misleading when made because the AquaRefining process

was plagued with problems, including issues with chemical ratios, hard lead, sticky lead, the

routine breaking down of the breaker and the failure of the modules to operate for more than a few

hours at best before breaking down.

                The truth that these problems existed during this time period is corroborated by the

fact that the Company admitted to these same problems at the end of the Relevant Period:


14
        May 24, 2016 Q1 2016 Conference Call. Defendants Clarke and Murphy were participants
on this call.
15
        August 10, 2016 Q2 2016 Conference Call. Defendants Clarke and Murphy were
participants on this call.
16
     August 10, 2016 Q2 2016 Conference Call.


                                                  107
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 108 of 181 PageID #: 179



       (i)       the admission at the end of and after the Relevant Period that the
                 AquaRefining process was plagued with the on-going sticky lead problems
                 and that the Company needed to find a solution to such problems and then
                 test the solution, including its March 15, 2018 announcement that it needed
                 to retrofit its modules to solve the problems (¶¶ 259, 267, 269);

       (ii)      the end of Relevant Period admission that the Company had not yet solved
                 the problem that operators needed to assist the lead removal during the
                 commission process (¶¶ 259, 267); and

       (iii)     the admission at end of and after the Relevant Period that the AquaRefining
                 process was “unproven technology” (¶¶ 263, 269).

       Starting in November 2016, the Individual Defendants Made False and Misleading
       Statements that the Company’s AquaRefining Technology was Producing Ultra-Pure
       Lead at the Reno Plant that was “Flowing Like A Waterfall” and that the Company
       Had Completed the Commissioning Phase and was Commencing the Transition to
       Commercial Operations

                 In November 2016, Aqua Metals announced having achieved another key

milestone - its commissioning activities at the Reno Plant had transitioned into lead production

with its “first-ever AquaRefined Lead” that was “flowing like a waterfall” and being cast into

ingots. Aqua Metals provided photographs allegedly capturing this achievement, several of which

images the Individual Defendants continued to tout throughout the Relevant Period.

                 The following are Individual Defendants’ false and misleading statements as well

as visual misrepresentations that Aqua Metals had achieved the critical milestone of producing

99.99% pure lead through the AquaRefining process and that AquaRefined lead was “flowing like

a waterfall” at the Reno Plant, which Aqua Metals used for “its first casted ingot” during the

commissioning phase, and that Aqua Metals was transitioning to commercial production:

       •      In the Company’s November 1, 2016 Press Release, defendants Clarke,
              Murphy, Mould, DiVito and Slade touted: “Aqua Metals (NASDAQ:AQMS)




                                                108
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 109 of 181 PageID #: 180



           today announced that it has produced the first-ever AquaRefined lead at its
           flagship AquaRefinery in McCarran, Nevada.” 17

       •   Defendants Clarke, Murphy, Mould, DiVito and Slade provided photos
           purporting to capture this, including photos with the titles “AquaRefining
           module with six electrolyzer units continuously producing AquaRefined
           pure lead, flowing like a waterfall of lead infused electrolytes,” “first casted
           ingot” and “Close up of first casted ingot:” 18




17
       November 1, 2016 Press Release, Exhibit 99.1 to Form 8-K. The Form 8-K was signed by
defendant Clarke.
18
         November 1, 2016 Press Release, available at Aqua Metals’ website,
https://ir.aquametals.com /press-releases/detail/70/aqua-metals-produces-first-aquarefined-lead-
atworlds             and          Global             News              Wire’s           website,
https://www.globenewswire.com/newsrelease/2016/11/01/885160/0/en/Aqua-Metals-Produces-
First-AquaRefined-Lead-at-World-s-First-AquaRefinery.html. Some of these, and similar, images
also appeared in the November 7, 2016 Slide Presentation (Ex. 99.2 to Form 8-K, defendant Clarke
signed the Form 8-K) and the February 14, 2017 Slide Presentation (Ex. 99.2 to Form 8-K,
defendant Clarke signed the Form 8-K); the June 2017 Corporate Presentation. See also November
7, 2016 Q3 2016 Conference Call (defendants Clarke and Murphy participated on the call);
February 14, 2017 FY 2016 Conference Call (defendants Clarke and Murphy were participants on
the call).


                                               109
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 110 of 181 PageID #: 181




                                     110
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 111 of 181 PageID #: 182




      •   Defendant Clarke expressly described this achievement of “producing the first-
          ever AquaRefined lead at its flagship AquaRefinery” as: “This is a major
          milestone - not just for our company, but for the entire industry.”. . . I am
          extremely proud of our entire team for making this dream a reality.” 19

      •   The Press release continued: “AquaRefining uses an entirely reusable water-
          based technology to produce ingots of ultrapure lead. Through its own on-
          site assay, Aqua Metals has verified that the lead produced in the
          AquaRefining module is over 99.99 percent pure.” 20

      •   The Press release continued: “Aqua Metals previously demonstrated the
          effectiveness of its technology at bench scale, pilot scale and with a single,
          full-size electrolyzer. The Company has now produced high quality
          AquaRefined lead with a commercial-scale AquaRefining module at its
          facility in the Tahoe-Reno Industrial Center in Nevada.” 21

      •   Defendant Clarke described this as: “the most critical step in the
          commissioning process of the Nevada AquaRefinery … Over the coming
          weeks we plan to fully integrate the front-end battery-breaking portion of the
          facility.” 22



19
      November 1, 2016 Press Release.
20
      November 1, 2016 Press Release.
21
      November 1, 2016 Press Release.
22
      November 1, 2016 Press Release.



                                             111
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 112 of 181 PageID #: 183



         •   In the November 7, 2016 Press Release, defendant Clarke reiterated: “The
             primary focus throughout the third quarter has been on testing of essential
             systems and equipment to begin commercial lead production at the world’s first
             AquaRefinery. To that end, earlier this month we announced the first-ever
             AquaRefined lead produced at the facility after commissioning the first
             production module. This is a major milestone and the most critical step in
             the commissioning process. We are working to complete the integration of
             front-end battery-breaking and other supporting systems and are transitioning
             into commercial lead production. We expect to begin selling lead in the fourth
             quarter of 2016.” 23

         •   Aqua Metals: “Produced the first-ever AquaRefined lead at its
             AquaRefinery in McCarran, Nevada at the Tahoe Reno Industrial Center
             (TRIC) and confirmed more than 99.99% purity.” 24

         •   Aqua Metals: “Construction of the recycling facility, located on 11.7 acres in
             the [Reno Plant] TRIC in McCarran, Nevada, is now complete and
             transitioning into production.” 25

         •   Aqua Metals: “Commissioning activities at TRIC transitioning into lead
             production and first sales planned for Q4.” 26

         •   Aqua Metals: “In early November, the Company announced the successful
             production of AquaRefined lead at the TRIC facility that is over 99.99% pure.
             This confirms the Company’s ability to produce premium lead.” 27

         •   During the Company’s Q3 2016 Conference Call, held November 7, 2016,
             defendant Clarke reiterated: “And the headline is that we’ve now moved into
             or we’re transitioning into commercial operations now.” 28


23
  November 7, 2016 Q3 2016 Press Release. Defendant Murphy was identified as the “Company
Contact” in the press release.
24
     November 7, 2016 Q3 2016 Press Release.
25
     November 7, 2016 Q3 2016 Press Release.
26
     November 7, 2016 Q3 2016 Press Release.
27
     November 7, 2016 Q3 2016 Press Release.
28
 November 7, 2016 Q3 2016 Conference Call, Exhibit 99.2 to Form 8-K. Defendants Clarke and
Murphy were participants on the call. Defendant Clarke signed the Form 8-K.




                                                112
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 113 of 181 PageID #: 184




         •   Defendant Clarke also walked through a slide presentation (which was also
             attached to the November 7, 2016 Press Release) purportedly showing how
             AquaRefinining had accomplished this: “Commissioning Module 1… Self
             cleaning rotating cathodes… produce lead without heat… which is
             recovered continuously… and compressed into blocks... of ultra pure
             lead. 29




29
     November 7, 2016 Q3 2016 Conference Call; November 7, 2016 Slide Presentation.


                                              113
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 114 of 181 PageID #: 185




                                     114
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 115 of 181 PageID #: 186




                                     115
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 116 of 181 PageID #: 187




                                                                                               30




      •   Defendant Clarke: “And part of that is an update that the facility that we’ve
          built and are now transitioning into production has the capacity to produce 120
          tonnes of lead per day, not the 80 tonnes a day that we initially gave guidance
          on them, and I’ll say a little bit about that. Where we are right now is we have
          a single six electrolyzer module installed and commissioned, five more are
          being commissioned and, in total, we’ll have 16 AquaRefining modules on
          site.” 31

      •   Defendant Clarke: “It’s been a huge milestone for us to be able to make
          AquaRefined lead. For me personally, it’s been hugely exciting, and I think I
          speak for all of the management team.” 32

      •   Defendant Clarke: “So, I’m just going to wrap up now with key takeaways. So,
          the first one is that after 18 months, and I need to say that again, after just 18
          months and what was a 12-acre patch of dirt in the Nevada desert is now the
          world’s first recycling facility or AquaRefining facility and it’s transitioned



30
      November 7, 2016 Q3 2016 Conference Call.
31
      November 7, 2016 Q3 2016 Conference Call.
32
      November 7, 2016 Q3 2016 Conference Call.




                                               116
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 117 of 181 PageID #: 188



               into commercial operations. As I mentioned before, it’s got 120 tonnes a day
               of installed capacity.” 33

         •     Defendant Clarke: “We built our first lab scale AquaRefining test system nearly
               three years ago. More than two years ago, we had a large scale pilot and then a
               single electrolyzer operating. So we all knew it works, but it doesn’t mean
               anything until you put into a commercial operation and make some lead
               and sell it, and we’ve been able to get to that point and it’s hugely
               thrilling.” 34

         •     Later in the Relevant Period, Aqua Metals reiterated that they had hit these
               milestones: “In addition, in connection with the commissioning of our
               TRIC facility, we conducted limited operations at our TRIC facility
               through the processing of recycled lead through a single AquaRefining
               module, and through our own on-site assay, we verified that the lead
               produced in the AquaRefining module is over 99.99 percent pure.” 35

         •     Aqua Metals: “The [TRIC] building phase was completed by August 2016 at
               which time, we started commissioning activities. We produced our first
               AquaRefined lead in October 2016 and we verified that the lead produced
               by AquaRefining is over 99.99 percent pure.” 36

                  The bolded statements in ¶ 298 of key milestones achieved were materially false

and misleading when made because Aqua Metals (a) had not achieved the critical milestone of

“producing” ultra pure or 99.99% pure or AquaRefined lead “flowing like a waterfall” at the Reno

Plant; (b) had not produced ingots of pure AquaRefined lead at the Reno Plant; and (c) had not

commissioned AquaRefining such that it could transition to commercial production.

                  The truth regarding the fact that the Company had not achieved these critical

milestones are demonstrated by the Individual Defendants’ own later admissions:

         (i)      the admission at the end of and after the Relevant Period that the
                  AquaRefining process was plagued with the on-going sticky lead problems

33
         November 7, 2016 Q3 2016 Conference Call.
34
     November 7, 2016 Q3 2016 Conference Call.
35
     March 2, 2017 2016 Form 10-K.
36
     March 2, 2017 2016 Form 10-K.


                                                  117
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 118 of 181 PageID #: 189



              and that the Company need to find a solution to such problems and then test
              the solution, including its March 15, 2018 announcement that it needed to
              retrofit its modules to solve the problems (¶¶ 259, 267, 269).

      (ii)    the admissions at end of and after the Relevant Period that the AquaRefining
              process was “unproven technology” (¶¶ 263, 269);

      (iii)   the admission at end of the Relevant Period that the Company had only ever
              “produced small quantities of AquaRefined lead.” (¶ 258); and the
              Company had “not commenced the commercial production of AquaRefined
              lead” (¶ 263);

      (iv)    the admission at end of and after the Relevant Period that the Company had
              not started commercial production of AquaRefining during the Relevant
              Period, including (a) its October 2017 statement that it was still in the
              commissioning process even in Fall 2017 (¶¶ 259, 267); (b) its November
              9, 2017 admission that, “[a]s of the date of this report, our commercial
              operations have involved the production of lead compounds and plastics
              from recycled LABs and we have not commenced the commercial
              production of AquaRefined lead” (¶ 263); and (c) its statement in its 2017
              Form 10-K filed on March 15, 2018 that “we have only recently completed,
              and have not put into operation, the processes that we believe will support
              the production of AquaRefined lead on a commercial scale….” (¶269(f));

      (v)     the admission after the Relevant Period that the Company was still testing
              the modules (¶ 269);

      (vi)    the March 5, 2018 admission that the Company was only just then that Aqua
              Metals had ran its “first 24 hour run of continuous operation” (¶ 269(d));

      (vii)   the June 11, 2018 announcement that the Company had only just cast its
              first block of AquaRefined lead that month (¶ 269(i)); and

      (viii) the August 8, 2018 admission that the Company was only “[d]uring the
             quarter [Q2 2018], we took the first step to move beyond ‘proof of concept’
             and transitioned into commercialization” in Q2 2018” (¶ 269(j)).




                                              118
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 119 of 181 PageID #: 190



         In 2017, the Individual Defendants Misled Investors with Affirmative Statements that
         Aqua Metals had Transitioned Into Full Commercial Operations

                After announcing that the Reno Plant had produced AquaRefined lead “flowing

like a waterfall” in November 2016, the Individual Defendants represented that testing and

commissioning had been completed and Aqua Metals was now transitioning to commercial

operations, including the production of lead. Indeed, in February of 2017, defendants Clarke,

Murphy, Mould, DiVito, Slade and Stevenson represented that the transition was complete – that

AquaRefining was in commercial operations and that it was producing products. Then, in June of

2017, defendants Clarke, Murphy, Mould, DiVito, Slade and Stevenson represented the Reno Plant

was now in full commercial production, thereby confirming that Aqua Metals had achieved the

next important milestone.

                The following bolded statements are a series of false and misleading statements

between February 2017 and March 2017 all stating that the Company had achieved the key

milestone of completing the transition to commercial operations producing AquaRefined lead from

breaker to AquaRefinery:

         •   Company highlights in 2017 FY Press Release: “Successfully commissioned
             and in the process of scaling up production of AquaRefined lead at
             AquaRefinery 1 in McCarran, Nevada at the Tahoe Reno Industrial
             Center (TRIC).” 37

         •   Defendant Clarke stated: “2016 was a pivotal year for the company, as we
             successfully built, commissioned and began producing products at the
             world’s first AquaRefinery….” 38

         •   During the FY 2016 Conference Call, defendant Clarke highlighted the newest
             achievement: “One of the headlines today is that the first ever

37
  February 14, 2017 FY 2016 Press Release. Defendant Murphy was identified as the “Company
Contact” in the press release.
38
     February 14, 2017 FY 2016 Press Release.



                                                119
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 120 of 181 PageID #: 191



              AquaRefinery located at the Tahoe-Reno Industrial Center has moved
              from commissioning to operational. That means that we are breaking
              batteries and making lead from the batteries that we’ve broken both from
              – both metallic lead and AquaRefined lead.
                                                      ***
              So, moving on. So, let’s talk about the Tahoe-Reno facility. As I mentioned at
              the start, it’s now running. We’ve transitioned out of a mostly start-up
              phase into a – and commissioning phase, into an operational phase.” 39

          •   Defendant Murphy: “But now that we’re starting to – beginning commercial
              operations, that should go down. . . .” 40

          •   Defendant Clarke: “We’re producing validated 99.99% pure lead. By
              validated, that means [indiscernible] (17:18) the battery companies. We assay
              everything before it leaves our facility. We knew that we produced 99.99%,
              but that doesn’t count until the battery company says, wow, you really did,
              and that happened. And as I mentioned, we’re working on 99.999% pure
              which has a real interest in very high lifecycle lead-acid batteries and some of
              the higher value applications.” 41

          •   Aqua Metals’ slide presentation reprinting the same false image of the “AQMS”
              bar and image similar to the image above that was titled “six electrolyzers
              continuously producing AquaRefined pure lead, flowing like a waterfall”: “Our
              first facility is running from breaker to AquaRefining. . . .”42

          •   Aqua Metals: “We commenced initial battery breaking during December
              2016 and progressed to regular single shift operation of the battery breaker
              in January 2017.” 43

          •   Aqua Metals: 2016 Form 10-K reiterated the standard language about the
              successful testing of the AquaRefining process and added that this testing was
              based on the next step testing: “In addition, in connection with the
              commissioning of our TRIC facility, we conducted limited operations at
              our TRIC facility through the processing of recycled lead through a single
39
  February 14, 2017 FY 2016 Conference Call. Defendants Clarke and Murphy were participants
on the call.
40
     February 14, 2017 FY 2016 Conference Call.
41
     February 14, 2017 FY 2016 Conference Call.
42
     February 14, 2017 Slide Presentation.
43
     March 2, 2017 2016 Form 10-K.




                                                  120
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 121 of 181 PageID #: 192



           AquaRefining module, and through our own on-site assay, we verified that
           the lead produced in the AquaRefining module is over 99.99 percent pure.
           During January 2017, we commenced the commercial scale production of
           recycled lead at our TRIC facility…. [W]e believe that our development,
           testing and limited production to date has proven the concept of our
           AquaRefining process….” 44

              The following are false and misleading statements in Spring of 2017 confirming

that Aqua Metals had achieved the key milestone of having completed the transition to commercial

operations producing AquaRefined lead and specific steps purportedly taken:

       •   At the Q1 2017 Conference call, defendant Clarke reiterated: “the world’s first
           AquaRefining facility located in McCarran, Nevada is now operating and
           in revenue.” 45

       •   In the Q1 2017 Press Release, defendant Clarke reiterated: “With the world’s
           first AquaRefinery now in commercial operation and generating revenue,
           we are aggressively scaling up operations and ramping our capacity to reach
           120 metric tonnes per day by the end of 2017.” 46

       •   Defendant Clarke: “So the breaking and separation is commissioned and
           operating.” 47

       •   Defendant Clarke: “The Aqua Preparation is the next step…. So that
           process is now operating. We are adding capacity to it and streamlining
           operations. AquaRefining itself, module 1 is operating, modules 2 to 4 are
           on-site and in startup mode and modules 5 to 16 are being updated to latest
           specifications and will be installed over the coming weeks and months….”48

44
       March 2, 2017 2016 Form 10-K.
45
       May 9, 2017 Q1 2017 Press Release. Defendant Murphy was identified as the “Company
Contact.”
46
        May 9, 2017 Q1 2017 Conference Call. Defendants Clarke and Murphy were participants
on the call.
47
        May 9, 2017 Q1 2017 Conference Call. See also May 9, 2017 Slide Presentation (Exhibit
99.2 to Form 8-K). The Form 8-K was signed by defendant Clarke.
48
        May 9, 2017 Q1 2017 Conference Call. See also May 9, 2017 Slide Presentation (Exhibit
99.2 to Form 8-K). The Form 8-K was signed by defendant Clarke.




                                              121
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 122 of 181 PageID #: 193




      •   Defendant Clarke: “But essentially [ph] where we are at now (28:03) is modules
          5 to 16 are being assembled to the latest engineering standard, ingoting is being
          commissioned, samples of pure lead from AquaRefining are being delivered
          for acceptance testing to customers, ramp up and timing and retrofits of the
          delays and additional work have all been built into our cash flow planning, and
          we still contemplate to expand to 160 metric tonnes a day in 2018 and we’re
          evaluating methods for doing that.…” 49

      •   Aqua Metals’ Q1 2017 and Q2 Forms 10-Q highlighted: “We have completed
          the development of our [initial/first] LAB recycling facility at TRIC and
          commenced the commercial scale production of recycled lead during
          January 2017.” 50

      •   Then in June 2017, defendants Clarke, Murphy, Mould, DiVito, Slade and
          Stevenson highlighted that the Company is focused on commercial production
          as noted in its Company Presentation: “samples of pure lead delivered for
          testing.” 51

      •   Company Presentation reprinting the same false image of the “AQMS” bar and
          image similar to the image above showing “six electrolyzers continuously
          producing AquaRefined pure lead, flowing like a waterfall”: “The World’s
          first AquaRefinery is now in commercial production.” 52

      •   Aqua Metals: “As of July, the Company had four AquaRefining modules
          commissioned and in operation. The Company is currently in the process of
          scaling up AquaRefining operations to include 16 modules by the end of
          2017.” 53

             The bolded statements in ¶¶ 302-303, that the Company had completed the

transition to commercial operations and produced AquaRefined lead from breaker to


49
      May 9, 2017 Q1 2017 Conference Call.
50
       May 10, 2017 Q1 2017 Form 10-Q. See also August 9, 2017 Q2 2017 Form 10-Q. Both
the Q1 2017 Form 10-Q and Q2 2017 Form 10-Q were signed by defendants Clarke and Murphy
and contained Sarbanes-Oxley Certifications signed by Clarke and Murphy.
51
      June 2017 Corporate Presentation at 10.
52
      June 2017 Corporate Presentation at 4, 8, 20.
53
      August 9, 2017 Q2 2017 Press Release. See also August 9, 2017 Q2 Conference Call.
Defendants Clarke and Murphy were participants on the Q2 Conference Call.


                                              122
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 123 of 181 PageID #: 194



AquaRefinery, were materially false and misleading when made because Aqua Metals (a) had not

completed the commissioning of AquaRefining process; (b) had not started the commercialization

of AquaRefining; (c) had not commenced commercial production of AquaRefined lead; and (d)

was not producing pure lead from breaker to AquaRefining.

               The truth that the Company had not achieved these critical milestones is

demonstrated by the Individual Defendants’ own later admissions:

       (i)     the admission at the end of and after the Relevant Period that the
               AquaRefining process was plagued with the on-going sticky lead problems
               and that the Company needed to find a solution to such problems and then
               test the solution, including its March 15, 2018 announcement that it needed
               to retrofit its modules to solve the problems (¶¶ 259, 267, 269).

       (ii)    the admissions at the end of and after the Relevant Period that the
               AquaRefining process was “unproven technology” (¶¶ 263, 269);

       (iii)   the admissions at the end of and after the Relevant Period that the Company
               had only ever “produced small quantities of AquaRefined lead” (¶ 258); and
               the Company had “not commenced the commercial production of
               AquaRefined lead” (¶ 263);

       (iv)    the admission at the end of and after the Relevant Period that the Company
               had not started commercial production of AquaRefining during the
               Relevant Period, including (a) its October 2017 statement that it was still in
               the commissioning process even in Fall 2017 (¶¶ 259, 263); (b) the
               November 9, 2017 admission that, “[a]s of the date of this report, our
               commercial operations have involved the production of lead compounds
               and plastics from recycled LABs and we have not commenced the
               commercial production of AquaRefined lead” (¶ 263); and (c) the statement
               in the Company’s 2017 Form 10-K filed on March 15, 2018 that “we have
               only recently completed, and have not put into operation, the processes that
               we believe will support the production of AquaRefined lead on a
               commercial scale….” (¶269(f));

       (v)     the end of Relevant Period admission that the Company had not yet solved
               the problem that operators needed to assist the lead removal during the
               commission process (¶¶ 259, 267);

       (vi)    the admission after the Relevant Period that the Company was still testing
               the modules (¶ 269);




                                                123
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 124 of 181 PageID #: 195



         (vii)     the March 5, 2018 admission that it was only just then that Aqua Metals had
                   run its “first 24 hour run of continuous operation” (¶ 269(d));

         (viii) the June 11, 2018 announcement that the Company had only just cast its
                first block of AquaRefined lead that month (¶ 269(i)); and


         (ix)      the August 8, 2018 admission that it was only “[d]uring the quarter [Q2
                   2018], we took the first step to move beyond ‘proof of concept’ and
                   transitioned into commercialization” in Q2 2018” (¶ 269(j)).

         The Individual Defendants Issued False And Misleading Statements In May 2017 To
         Justify The Company’s Failure To Generate Revenues

                   As highlighted in ¶¶208-223 above, defendants Clarke, Murphy, Mould, DiVito,

Slade and Stevenson admitted to some past operational problems in May 2017, presumably to

justify why the Company had not produced or sold any AquaRefined Lead as projected that

quarter. However, they falsely stated that these problems were resolved and maintained that the

AquaRefining process was successful and proven to date. The following are the false and

misleading statements that the Company had resolved these problems:

         •      Defendant Clarke: “So I’m just going to up now with some key takeaways. So
                I think you’ve got the theme now that preparation for large scale rollout is our
                priority. We believe that we have broken the back of the commissioning
                process. We have got some kinks to iron out, but every single one of the
                processes that we need to operate is operating. Improvements that need to
                be in place are simple engineering improvements. We have proven that the
                process overall works.” 54

         •      Defendant Clarke: “The headline is its running and we are scaling output.
                We started production in Q1 and we have started actually moving those into
                sales in Q2…. [T]he breaking and separation is commissioned and
                operating. The Aqua Preparation is the next step … so that process is now
                operating. We are adding capacity to it and streamlining operations.
                AquaRefining itself, module 1 is operating, modules 2 to 4 are on-site and in
                startup mode and modules 5 to 16 are being updated to latest specifications and
                will be installed over the coming weeks and months.” 55

54
     May 9, 2017 Q1 2017 Conference Call.
55
     May 9, 2017 Q1 2017 Conference Call



                                                    124
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 125 of 181 PageID #: 196




         •   During the Q2 2017 Conference call, defendant Clarke responded to a question
             about the short seller report: “And as Tom said earlier it worked the first time
             we turn it on. I mean you got to recognize that we actually - we put our second
             mortgages 401(k) and kids education for instance found in this business if this
             is a get rich quick scheme, please show me where I got rich. I haven’t monetized
             anything from this, I have not sold a single share. And the reason we were happy
             to look our spouses in the eye and say, I am going to write another
             $100,000check tomorrow darling because when we turned AquaRefining
             modules on they worked and they still do.” 56

         •   Defendant Clarke: “Going back to that point I made earlier, AquaRefining
             works. We’ve got four modules operating now. We expect to have 16
             operating by the end of 2017. And before I go on, I want to just talk about that
             point that we are now AquaRefining lead….”57

         •   Defendant Clarke: “Then moving on last but certainly not least, we now have
             AquaRefineries or four AquaRefining modules in operation. And I think
             actually a better title for this slide would be AquaRefining works in capital
             letters with a lot of exclamation marks. We are now AquaRefining lead.
             It’s a first for our facility and it’s a first for the world.” 58

         •   Defendant Murphy [in response to question asking why the short seller article
             doubting AquaRefining was “wrong”]: “Adding on to that Ben is, and just
             summarizing what Steve words said, the reason the search will eventually go
             away and it may not be overnight unfortunately as this works. And why I
             am comfort level and we never leave because this works.” 59

                The bolded statements in ¶ 308 that, despite some issues disclosed in May 2017,

they had resolved the issues and the AquaRefining process works and had worked from the time

they turned the modules on, and that the breaking and separation process is operating, were

materially false and misleading because neither the AquaRefining process nor the breaking and

separation process worked and the problems identified above were not resolved.



56
     August 9, 2017 Q2 2017 Conference Call.
57
     August 9, 2017 Q2 2017 Conference Call.
58
     August 9, 2017 Q2 2017 Conference Call.
59
     August 9, 2017 Q2 2017 Conference Call.


                                                 125
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 126 of 181 PageID #: 197



               In truth, these problems persisted, which is further demonstrated by the Individual

Defendants’ own later admissions:

       (i)     the admission at the end of and after the Relevant Period that the
               AquaRefining process was plagued with the on-going sticky lead problems
               and that the Company needed to find a solution to such problems and then
               test the solution, including its March 15, 2018 announcement that it needed
               to retrofit its modules to solve the problems (¶¶ 259, 267, 269);

       (ii)    the admissions at the end of and after the Relevant Period that the
               AquaRefining process was “unproven technology” (¶¶ 263, 269);

       (iii)   the admissions at the end of and after the Relevant Period that the Company
               had only ever “produced small quantities of AquaRefined lead” (¶ 258); and
               the Company had “not commenced the commercial production of
               AquaRefined lead” (¶ 263);

       (iv)    the admission at the end of and after the Relevant Period that the Company
               had not started commercial production of AquaRefining during the
               Relevant Period, including (a) its October 2017 statement that it was still in
               the commissioning process even in Fall 2017 (¶¶ 259, 263); (b) its
               November 9, 2017 admission that, “[a]s of the date of this report, our
               commercial operations have involved the production of lead compounds
               and plastics from recycled LABs and we have not commenced the
               commercial production of AquaRefined lead” (¶ 263); and (c) its statement
               in its 2017 Form 10-K filed on March 15, 2018 that “we have only recently
               completed, and have not put into operation, the processes that we believe
               will support the production of AquaRefined lead on a commercial scale….”
               (¶269(f));

       (v)     the end of Relevant Period admission that the Company had not yet solved
               the problem that operators needed to assist the lead removal during the
               commission process (¶¶ 259, 267);

       (vi)    the admission after the Relevant Period that the Company was still testing
               the modules. ¶269);

       (vii)   the March 5, 2018 admission that it was only just then that Aqua Metals had
               run its “first 24 hour run of continuous operation” (¶ 269(d));

       (viii) the June 11, 2018 announcement that the Company had only just cast its
              first block of AquaRefined lead that month (¶ 269(i)); and




                                                126
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 127 of 181 PageID #: 198



          (ix)      the August 8, 2018 admission that it was only “[d]uring the quarter [Q2
                    2018], we took the first step to move beyond ‘proof of concept’ and
                    transitioned into commercialization” in Q2 2018” (¶ 269(j)).

THE INDIVIDUAL DEFENDANTS ISSUED FALSE AND MISLEADING STATEMENTS REGARDING
SITE VISITS

          The Individual Defendants Made False and Misleading Statements Regarding
          Analyst and Investor Visits

                    As noted above, after the April 20, 2017 short seller report, defendants Clarke,

Murphy, Mould, DiVito, Slade and Stevenson denounced the report and publicly invited investors

and analysts to the Reno Plant to purportedly show them a behind-the-scenes look at the full

production process of AquaRefining and thereby dispel the concerns raised in the short seller

report. Defendants Clarke, Murphy, Mould, DiVito, Slade and Stevenson also encouraged analysts

and investors to report on their site visits. Defendants Clarke, Murphy, Mould, DiVito, Slade and

Stevenson also issued numerous false and misleading statements stating that they were providing

transparent and open visits to allow analysts and investors to view the AquaRefining process and

the Reno Plant in operation:

          •      Defendant Clarke: “We believe the best way to address this misinformation is
                 to openly show analysts and investors our facility in operation as we
                 continue to scale it up.” 60

          •      Aqua Metals: “The analysts were given a tour of AquaRefinery 1, located in the
                 Tahoe-Reno Industrial Complex (TRIC), led by Aqua Metals’ executive
                 management team. Analysts were able to view the critical processes at the
                 AquaRefinery as they happened, including: battery feedstock deliveries;
                 battery breaking and separation; desulfurization and pre-AquaRefining
                 digestion processes; AquaRefining on simultaneously running
                 AquaRefining modules; and shipments of lead products to customers.” 61



60
     April 24, 2017 Press Release.
61
     May 31, 2017 Press Release.




                                                    127
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 128 of 181 PageID #: 199



       •   Defendant Clarke: “We aim to be as transparent as possible while protecting
           our IP, as we expand our operations and collaborate with new partners. This
           was a valuable opportunity to open our doors to the analyst community,
           providing a behind-the-scenes look at our process.” 62

       •   Aqua Metals: “The investors in attendance were given a tour of AquaRefinery
           1, located in the Tahoe Reno Industrial Complex (TRIC), led by Aqua Metals’
           executive management team. Investors were able to view the full production
           process at the AquaRefinery as it happened, including battery breaking
           and separation, desulfurization, electrolyte production, and AquaRefining
           on four simultaneously running AquaRefining modules.” 63

       •   Defendant Clarke: “This investor day speaks to our belief in
           transparency….” 64

       •   Aqua Metals: “[Aqua Metals] [s]uccessfully hosted several invitational
           investor and analyst days at AquaRefinery 1 in late May and early August.
           These events showcased the production process at the AquaRefinery,
           including battery feedstock deliveries, battery breaking and separation,
           desulfurization and pre-AquaRefining digestion processes and
           AquaRefining on four running AquaRefining modules.” 65

       •   Defendant Clarke (in response to a question regarding the short-seller article):
           “One of the other strands was that AquaRefining just doesn’t work. Well
           we had – it was about 90 people through the facility watching it work now
           at some point, some of those 90 people will start communicating to the guys
           who are holding [] short positions and explaining actually it does work.
           We’ve shown videos of it working and I don’t know, maybe the shorts are
           so upside down and buried in their own bubble of misbelieve they just can’t
           get out now, I don’t know. It makes no sense to me at all.” 66

              The bolded statements in ¶ 309 were materially false and misleading when made

because the Individual Defendants were not showing visitors what was actually going on with



62
       May 31, 2017 Press Release.
63
       August 2, 2017 Press Release.
64
       August 2, 2017 Press Release.
65
       August 9, 2017 Q2 2017 Press Release.
66
        August 9, 2017 Q2 2017 Conference Call. Defendants Clarke and Murphy participated on
the call.


                                               128
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 129 of 181 PageID #: 200



AquaRefining or at the Reno Plant because the AquaRefining process was malfunctioning and not

operational and the site visits were carefully orchestrated demonstrations to conceal these

pervasive problems.

               The truth regarding the operations of AquaRefining and what was actually

occurring at the Reno Plant is demonstrated by:

       (i)     The Individual Defendants’ end of and post-Relevant Period admissions
               regarding the sticky lead problems and the need to find a solution to such
               problems and then test the solution (¶¶ 259, 267, 269); and

       (ii)    The Individual Defendants’ end of and post-Relevant Period admissions
               that the AquaRefining process was “unproven technology” (¶¶ 263, 269).

               In fact, rather than what defendants Clarke, Murphy, Mould, DiVito, Slade and

Stevenson deceptively portrayed during the sham site visits, Aqua Metals had barely produced any

pure lead. This fact is evidenced by:

       (i)     the disclosures beginning on May 9, 2017, including that the Company had
               only “produced small quantities of AquaRefined lead” (¶ 258); and the
               Company had “not commenced the commercial production of AquaRefined
               lead” (¶ 263); and

       (ii)    the admissions that, as of October 2017, the Company was still in the
               commissioning process (¶¶ 259, 263); as of March, 2017, the Company had
               “not put into operation, the processes that we believe will support the
               production of AquaRefined lead on a commercial scale” (¶¶ 269(f)); that it
               was not until June 11, 2018, well after the end of the Relevant Period, that
               the Company cast its first block of AquaRefined lead (¶ 269(i)); and it was
               not until August 8, 2018 that the Individual Defendants admitted they “took
               the first step to move beyond (i) ‘proof of concept’ and transitioned into
               commercialization” (¶269(j)).

        The Individual Defendants Endorsed and Adopted Affirmative Material
        Misrepresentations by Analysts and Investors

               After attending the sham site visits and being encouraged by defendants Clarke,

Murphy, Mould, DiVito, Slade and Stevenson to publicly report on them, analysts and investors

issued the following affirmative statements which, because they were based on the sham dog and



                                               129
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 130 of 181 PageID #: 201



pony shows orchestrated by defendants Clarke, Murphy, Mould, DiVito, Slade and Stevenson,

were false and misleading:

         •   Aqua Metals, quoting Brett Conrad of Longboard Capital Advisors LLC: “Our
             Aqua Metals plant tour was a real eye opener. The team has put in
             countless hours and expertise perfecting the first closed loop non-polluting
             leadrefining process. This is my third time visiting the plant and I’m very
             impressed with the accelerating progress in the commissioning process.” 67

         •   Oppenheimer: “We visited AQMS’s Reno facility yesterday, seeing the
             battery breaker, the separation process, sulfurization engaged, and the
             AquaRefining process all up and operational….We observed six semi
             truckloads of material delivered and taken away during our four-hour
             visit. We saw spent batteries loaded into the recycling line and being
             processed with fully recycled lead coming out of the end of the process flow.
             There appeared to be a week or more of spent batteries as inputs and
             finished goods inventory.” 68

         •   National Securities Corporation: “We came away seeing the progress that the
             company has made in the ramp up of the facility and a clearer picture of the
             expansion plans. We believe that management plans to hold similar events in
             the coming months which we view as incrementally positive for
             transparency and for the sentiment on the shares.
             The Reno facility is ramping up, on track for 120 tonnes by year end.

             On our facility tour we observed that 3 Aqua refining modules were up and
             running and producing recycled lead. There was work being done
             assembling the fourth module and also equipment ready for the next set of
             modules to be built. Improvements have already been made in the Aqua
             refining process that has been learned from the working of the first module and
             is being implemented in the fourth module from the start. We believe that the
             company is on track for all sixteen modules to be up and running by the
             end of 2017.

             Lead is being produced and revenues are being generated

             Given that Aqua Metals did not report any revenues in the March quarter, we
             view that fact that we observed trucks delivering used batteries for
             offloading and recycling, and more importantly, finished recycled lead
             packaged and ready to be shipped out as highly encouraging. Given the


67
     August 2, 2017 Press Release.
68
     June 1, 2017 Oppenheimer Report.




                                                130
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 131 of 181 PageID #: 202



           amount of lead produced and our belief of what has already been sold,
           coupled with the throughput of the current modules for the month of June,
           we believe that our revenue estimate for the June quarter of $2 million is
           achievable.” 69

       •   Euro Pacific Capital: “On May 31, 2017, we attended the Analyst Day hosted
           by Aqua Metals where we had an opportunity to see the facility and operations
           and meet with the management and operational team. During our visit, we saw
           the entire process of lead production starting from the feedstock/lead acid
           batteries being loaded on the conveyor belt moving into the battery
           breaker system to the AquaRefining preparation process
           (desulphurization process) and to the AquaRefining modules, where the
           end product (AquaRefined lead) comes out at the end of the process. The
           key takeaway from the site visit was as the Company fixes the minor
           issues/modification to the equipment/process over the next few weeks, it
           should be able to produce guided quantities of lead by the end of this
           year.” 70

       •   H.C. Wainwright & Co.: “We visited AQMS’ TRIC facility on August 8, 2017,
           and were given a tour of the operations by the company’s COO, Selwyn Mould.
           We observed: 1) infrastructure to recycle lead batteries using the
           company’s proprietary process is in place; 2) four modules were
           operational, producing recycled lead paste; 3) room to deploy 12 additional
           modules has been carved out in the setup; 4) there is adjacent available
           space to add another line of 16 modules; 5) the operational crew appears
           to be scaling the learning curve; 6) facilities were quite clean for a place
           where lead is recycled; and 7) technology and infrastructure deployed were
           fairly straightforward and should be easy to bolt on to, or lined up with,
           licensee infrastructure….after our site visit, we believe the solvent based
           lead recycling process can be scaled up and the company should be closer
           to full utilization levels beginning in 1Q18.”71

               The Individual Defendants are liable for these materially false and misleading

statements because they endorsed and adopted these misrepresentations. As to the statement by

Longboard Capital Advisors LLC, this is demonstrated by their express incorporation of the

statement into the Aqua Metals press release. Further, as to that statement and all of the analyst



69
       June 1, 2017 National Securities Corporation Report.
70
       June 5, 2017 Euro Pacific Capital Report.
71
       August 14, 2017 H.C. Wainwright & Co. Report.


                                               131
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 132 of 181 PageID #: 203



statements above, the Individual Defendants’ endorsement and adoption are demonstrated by (a)

the public invitation to analysts and investors to the site visits made by defendants Clarke, Murphy,

Mould, DiVito, Slade and Stevenson, see, e.g., ¶¶ 206, 309 (“We believe the best way to address

this misinformation is to openly show analysts and investors our facility in operation”); ¶¶ 219,

309 (“[W]e announced earlier on that we actually are doing some invitational site visits. So we

have arranged an invitational for sell-side analysts in May that will take place in May… . We are

arranging invitationals of buy-side analysts and investors which will occur in June and beyond”);

(b) the orchestration of sham demonstrations by defendants Clarke, Murphy, Mould, DiVito, Slade

and Stevenson that misled the visitors as alleged above; (c) the Individual Defendants’

misrepresentations about the site visits detailed above; (d) the Individual Defendants’ request and

encouragement of analysts and others to publish reports on what they saw, see, e.g., ¶¶ 219, 309

(“I believe the analysts want some time to prepare and publish”); ¶ 226 (“The Company expects

all the analysts who attended the visitor day to update their coverage reports to reflect findings

from the site visit in the coming days”); ¶¶ 219, 309 (“Well we had – it was about 90 people

through the facility watching it work now at some point, some of those 90 people will start

communicating to the guys who are holding [] short positions and explaining actually it does

work”); and (e) the Individual Defendants’ failure to correct any of the false and misleading

statements.

               The bolded adopted and endorsed statements in ¶ 313 were materially false and

misleading when made because defendants Clarke, Murphy, Mould, DiVito, Slade and Stevenson

were not showing visitors what was actually going on with AquaRefining or at the Reno Plant as

the AquaRefining process was malfunctioning and not operational, and the site visits were sham

demonstrations carefully orchestrated to conceal these pervasive problems.




                                                132
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 133 of 181 PageID #: 204



               The truth regarding the operations of AquaRefining and what was actually

occurring at the Reno Plant is demonstrated by:

       (i)     the end of and post-Relevant Period admissions regarding the sticky lead
               problems and the need to find a solution to such problems and then test the
               solution (¶¶ 259, 267, 269); and

       (ii)    the end of and post-Relevant Period admissions that the AquaRefining
               process was “unproven technology” (¶¶ 263, 269).

               In fact, rather than what defendants Clarke, Murphy, Mould, DiVito, Slade and

Stevenson deceptively portrayed during the sham site visits, Aqua Metals had barely produced any

pure lead. This fact is evidenced by:

       (i)     the disclosures beginning on May 9, 2017, including that the Company had
               only “produced small quantities of AquaRefined lead” (¶ 258); and the
               Company had “not commenced the commercial production of AquaRefined
               lead” (¶ 263); and

       (ii)    the admissions that, as of October 2017, the Company was still in the
               commissioning process (¶¶ 269, 263); as of March, 2017, the Company had
               “not put into operation, the processes that we believe will support the
               production of AquaRefined lead on a commercial scale” (¶¶ 269(f)); that it
               was not until June 11, 2018, well after the end of the Relevant Period, that
               the Company cast its first block of AquaRefined lead (¶ 269(i)); and it was
               not until August 8, 2018 that the Individual Defendants admitted they “took
               the first step to move beyond ‘proof of concept’ and transitioned into
               commercialization” (¶ 269(j)).

       Defendants Clarke, Murphy, Mould, DiVito, Slade and Stevenson Issue Additional
       False and Misleading Statements Regarding Site Visits

               Moreover, even beginning prior to the statements issued above, from the start of

the Relevant Period through August 2017, defendants Clarke, Murphy, Mould, DiVito, Slade and

Stevenson issued additional false and misleading statements regarding site visits to both the

California Testing Facilities and the Reno Plant as a way to show the AquaRefining process to

industry participants, third-party licensees, investors and strategic partners:




                                                 133
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 134 of 181 PageID #: 205



      •   Defendant Clarke: “What we’ve added to that is a new full-sized electrolyzed
          test facility, which allows us to demonstrate our process to third-party
          licenses without having to take into Reno [sic] to show the process there.” 72

      •   Defendant Clarke: “So, the last couple of points, the battery industry, I
          mentioned earlier a vast majority of the North American lead-acid battery
          industry has been on site now. It seemed what we’ve got the overwhelming
          response is wow, you guys really thought this through. Yet, yet – and we
          ticked all the boxes and even some companies have visited the site, wanting
          to find a problem and went away smiling and shaking our hands. So,
          basically, there is a real alternative to smelting.” 73

      •   Aqua Metals: “A substantial majority of U.S. battery producers have visited
          our facility and expressed interest in AquaRefining. … In July, the
          Company held a successful grand opening ceremony at its TRIC
          AquaRefinery which was attended by over 200 people, including investors,
          strategic partners, industry participants, key employees and government
          officials. The tour highlighted the installed equipment and processing lines,
          while enabling discussions with key personnel about how the production
          facility and the supply chain will proceed.” 74

      •   Defendant Clarke: “We have also accelerated discussions with U.S. based
          leadacid battery manufacturers and distributors, who collectively represent a
          substantial majority of the U.S. battery industry. Most have already visited
          our acility and expressed interest in our products and technology. We are
          now sending our initial production samples to these companies, to allow them
          to conduct their own assays.” 75

      •   Defendant Murphy: The additional licensees coming from battery companies
          and lead companies, we see it as – the level of interest on multiple site visits
          and observing processes in operation…. 76



72
        May 24, 2016 Q1 2016 Conference Call. Defendants Clarke and Murphy participated on
the call.
73
        August 10, 2016 Q2 2016 Conference Call. Defendants Clarke and Murphy participated
on the call.
74
     August 10, 2016 Q2 2016 Press Release. Defendant Murphy was identified as the
“Company Contact.”
75
     November 7, 2016 Q3 2016 Press Release. Defendant Murphy was identified as the
“Company Contact.”
76
      August 9, 2017 Q2 2017 Conference Call.


                                              134
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 135 of 181 PageID #: 206



               The bolded statements in ¶ 318 were materially false and misleading when made

because defendants Clarke, Murphy, Mould, DiVito, Slade and Stevenson were not showing

visitors what was actually going on with AquaRefining, at the California Testing Facilities or at

the Reno Plant, and that the AquaRefining process was malfunctioning and not operational and

the issues at the test sites were expected to and did persist and worsen at the Reno Plant. These

statements were also materially false and misleading when made because the site visits were sham

demonstrations carefully orchestrated to conceal these pervasive problems.

               The truth regarding the operations of AquaRefining and what was actually

occurring at the Reno Plant is demonstrated by:

       (i)     The Individual Defendants’ end of and post-Relevant Period admissions
               regarding the sticky lead problems and the need to find a solution to such
               problems and then test the solution (¶¶ 259, 267, 269); and

       (ii)    The Individual Defendants’ end of and post-Relevant Period admissions
               that the AquaRefining process was “unproven technology” (¶¶ 263, 269).

               In fact, rather than what defendants Clarke, Murphy, Mould, DiVito, Slade and

Stevenson deceptively portrayed during the sham site visits, Aqua Metals had barely produced any

pure lead. This fact is evidenced by:

       (i)     the disclosures beginning on May 9, 2017, including that the Company had
               only “produced small quantities of AquaRefined lead” (¶ 258) and the
               Company had “not commenced the commercial production of AquaRefined
               lead” (¶ 263); and

       (ii)    the admissions that, as of October 2017, the Company was still in the
               commissioning process (¶¶ 259, 263); as of March, 2017, the Company had
               “not put into operation, the processes that we believe will support the
               production of AquaRefined lead on a commercial scale” (¶¶ 269(f)); that it
               was not until June 11, 2018, well after the end of the Relevant Period, that
               the Company cast its first block of AquaRefined lead (¶ 269(i)) and it was
               not until August 8, 2018 that the Individual Defendants admitted they “took
               the first step to move beyond ‘proof of concept’ and transitioned into
               commercialization” (¶ 269(j)).




                                               135
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 136 of 181 PageID #: 207



THE INDIVIDUAL DEFENDANTS’ FALSE AND MISLEADING STATEMENTS CONCERNING THE
“STRATEGIC PARTNERSHIPS” WITH INTERSTATE BATTERIES AND JOHNSON CONTROLS

               Throughout the Relevant Period, the Individual Defendants issued materially false

and misleading statements 77 announcing and touting “strategic partnerships” with Interstate

Batteries and Johnson Controls, key players in the lead battery industry, and that these strategic

partnerships validated that AquaRefining works and provided the Company what it needs to

expand and to scale up.

       The Statements of Defendants Clarke, Murphy, Mould, DiVito, Slade and Stevenson
       Touting That the Partnerships with Interstate Batteries and Johnson Controls
       Validate the AquaRefining Technology were Materially False and Misleading

               Throughout the Relevant Period, defendants Clarke, Murphy, Mould, DiVito, Slade

and Stevenson issued materially false and misleading statements that the Interstate Batteries and

Johnson Controls partnerships validated the AquaRefining technology:

       •   Defendant Clarke: “We believe this [Interstate Batteries Partnership] serves
           as a strong validation of our technology….” 78

       •   Aqua Metals: “Aqua Metals, which is commercializing a non-polluting
           electrochemical lead recycling technology called AquaRefining™, today
           announced the signing of definitive agreements with Interstate Batteries….
           ‘Interstate Batteries seeks out innovation, pursues opportunities and invests in
           the technology we need to succeed not just today, but also tomorrow,’ said Scott
           Miller, president and CEO of Interstate Batteries. ‘Our focus is on the future of
           our industry and continued growth. Aqua Metals’ breakthrough technology
           is a promising new way for recycling lead-acid batteries.’ Aqua Metals’ patent-
           pending AquaRefining process is an environmentally friendly electrochemical
           process for recycling lead-acid batteries. AquaRefining is a closed-loop, room
           temperature, water-based recycling method that is fundamentally non-
           polluting, yet able to yield nearly 100 percent lead recovery. ‘With its forward-
77
       Bolded statements are alleged to be false and misleading, while other statements are
provided for context. To the extent the other statements are also alleged to be false and misleading,
they will be included in the relevant falsity section herein.
78
       May 24, 2016 Q1 2016 Press Release. Defendant Murphy was identified as the “Company
Contact.”




                                                136
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 137 of 181 PageID #: 208



           thinking environmental goals, broad distribution network and strong brand
           name, Interstate Batteries is an ideal partner for us as we scale our business,’
           said Dr. Stephen Clarke, chairman and CEO of Aqua Metals.” 79

       •   Defendant Clarke: “And as you’ll be aware, we made an announcement last
           week covering the strategic relationship with Interstate Batteries. . . . . we
           see that as a pretty significant event and a pretty good endorsement of our
           business and what we’re trying to achieve here.” 80

       •   Defendant Clarke: “So Interstate have agreed to supply more than a million
           automotive another lead-acid batteries as feedstock for our AquaRefining. They
           are making a strategic investment of approximately $10 million into the
           company and the details of that have been provided in the press release and in
           our filings.... And we believe it also brings a huge amount [sic] of credibility
           to what we’re trying to build.” 81
       •   Defendant Clarke: “What I can say is that what’s happened since then is that – and I
           think down to the commitment of Battery Systems and, in particular, Interstate
           Batteries has driven a phenomenal level of credibility and interest in our
           technology. So, we’re now in pretty significant discussions with multiple additional
           strategic partners.” 82
       •    “Aqua Metals Inc. CEO and co-founder Stephen Clarke sees a new partnership
           with Johnson Controls International Plc as a ‘massive vote of credibility’
           in his company’s technology.... Clarke said ‘he expects to see a ‘dramatic
           transformation’ in revenue in the next two or three years.’” 83

       •   Defendant Mould: “I think Johnson Controls backing us is a great statement
           to the industry and to the world that aqua refining [sic] is the future.” 84

              The bolded statements in ¶ 323 were materially false and misleading when made

because the partnerships were not a strong validation of Aqua Metals’ technology or endorsement


79
       May 19, 2016 Press Release. Defendant Murphy was identified as the “Company Contact.”
80
        May 24, 2016 Q1 2016 Conference Call. Defendants Clarke and Murphy participated on
the call.
81
       May 24, 2016 Q1 2016 Conference Call.
82
        August 10, 2016 Q2 2016 Conference Call. Defendants Clarke and Murphy participated
on the call.
83
       February 9, 2017 Bloomberg News Article.
84
       February 10, 2017 KOLO News Article.


                                               137
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 138 of 181 PageID #: 209



of Aqua Metals’ business and did not did bring credibility to AquaRefining because the

“partnerships” were based on the Individual Defendants’ sham demonstrations that made the

technology appear to be working, when in fact the technology was malfunctioning.

               The fact that Interstate Batteries and Johnson Controls were subjected to sham

demonstrations is demonstrated by:

               Defendant Clarke’s May 24, 2016 statement that, “What we’ve added to
               that is a new fullsized electrolyzed test facility, which allows us to
               demonstrate our process to third-party licenses without having to take into
               Reno [sic] to show the process there” (¶ 116).

               Further, despite repeatedly touting the relationships as a “strategic partnership,” on

the last day of the Relevant Period, the Individual Defendants admitted that the Company had not

entered into any licensing, joint venture or strategic alliance agreements. ¶ 265. To date, the

Company still has not entered into any licensing, joint venture or strategic alliance agreements. ¶

266.

               All of the above statements were also misleading by omission as they failed to

disclose that the “partnerships” were the result of representatives from Interstate Batteries and

Johnson Controls being subjected to the sham dog and pony shows orchestrated by defendants

Clarke, Murphy, Mould, DiVito, Slade and Stevenson at both the California Testing Facility and

the Reno Plant that concealed the pervasive issues with the AquaRefining technology and further

failed to disclose that AquaRefining was not operational. Without a working technology, the

partnerships were meaningless.

       The Statements of Defendants Clarke, Murphy, Mould, DiVito, Slade and Stevenson
       Touting that the Partnerships with Interstate Batteries and Johnson Controls De-
       Risking Aqua Metals Ramp Up and Providing It What It Needs to Scale and Grow
       were Materially False and Misleading

               In addition to touting the strategic partnerships as validating the AquaRefining
technology, throughout the Relevant Period, defendants Clarke, Murphy, Mould, DiVito, Slade



                                                138
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 139 of 181 PageID #: 210



and Stevenson also issued materially false and misleading statements that the strategic partnerships
de-risked Aqua Metals’ ramp up and provided Aqua Metals with what they need to expand and
scale up:
        • Aqua Metals: “‘With its forward-thinking environmental goals, broad
           distribution network and strong brand name, Interstate Batteries is an ideal
           partner for us as we scale our business,’ said Dr. Stephen Clarke, chairman
           and CEO of Aqua Metals.” 85

          •   Aqua Metals: “Johnson Controls and Aqua Metals Sign Break-through
              Battery Recycling Technology Partnership… ‘Our partnership with
              Johnson Controls is a tremendous step forward and is an opportunity for
              us to work with the global leader in automotive battery manufacturing and
              responsible recycling,’ said Dr. Stephen Clarke, Chairman and CEO of Aqua
              Metals. ‘We will build on this exciting relationship in order to enable clean and
              efficient battery recycling around the world.’” 86

          •   Defendant Clarke: “our focus right now is that we have a strategic partner
              [Interstate Batteries] who is essentially looking towards to expand rapidly so
              that they can take advantage of lead produced that isn’t subject to a smelter. So
              that’s our entire focus and what it gives us is surety of not only supply of
              batteries, but of locations, so it allows us to accelerate. And as I said earlier,
              we talked a lot about our desire to build 10 facilities a year, which is a great
              statement, but how do you validate and move towards the end, and this
              relationship provides us the pathway to do that.” 87

          •    Defendant Clarke: “So now I’ll talk to – address some of our first strategic
              relationships and I’m going to talk to the recently announced strategic
              partnership with Interstate Batteries, and the whole point of this
              relationship is to accelerate growth.” 88

          •   Defendant Clarke: “With the strategic relationships we have in place, we now
              believe we can expand quickly with relatively low risk whilst we control IP
              and quality....” 89


85
     May 19, 2016 Press Release.
86
     February 9, 2017 Press Release.
87
     May 24, 2016 Q1 2016 Conference Call.
88
     May 24, 2016 Q1 2016 Conference Call.
89
     May 24, 2016 Q1 2016 Conference Call.




                                                   139
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 140 of 181 PageID #: 211




         •   Defendant Clarke: “We’re generating strong positive interest that’s an
             understatement, we are generating massive interest in the market with
             supplies and customers as evidenced by our recent announcement
             [referring to the Interstate Batteries partnership],...” 90

         •   Defendant Clarke: “[Interstate Batteries] initial [audio gap] to provide a
             million batteries a year to help with our scale up….” 91

         •   Defendant Mould: “Johnson Controls...is major for this facility. It allows us
             to build out the facility to its full capacity.” 92

         •   Defendant Clarke: “Our partnerships, most recently with Johnson Controls
             – the global leader in automotive battery manufacturing and responsible
             recycling – and Interstate Batteries – the largest independent battery
             distribution system in North America and the country’s leading battery recycler.
             – and Battery Systems Inc. – one of the largest independent battery distributors
             in the U.S. effectively rounds out a sustainable ecosystem for the
             automotive lead acid battery industry and provides a level of supply and
             off-take to support our expansion of AquaRefinery 1 and the construction
             of additional facilities.” 93

         •   Defendant Clarke: “If you take what we’ve got with Interstate Batteries and
             Battery Systems, Inc., and then layer on top the demand and supply and off-
             takewith JCI, it gives us everything that we need scale from 160 tonnes to
             800 tonnes a day.” 94

         •   Defendant Clarke: “Well, we have been working on this agreement with JCI for
             a number of months now. And looking at the tolling/lead purchase agreement,
             I alluded to this a moment ago, it pretty much gives us all the supply. Together
             with our relationships with Interstate Batteries and Battery Systems Inc.,


90
     May 24, 2016 Q1 2016 Conference Call.
91
     August 10, 2016 Q2 2016 Conference Call.
92
     February 10, 2017 KOLO News Article.
93
  February 14, 2017 FY 2016 Press Release. Defendant Murphy was identified as the “Company
Contact.”
94
  February 14, 2017 FY 2016 Conference Call. Defendants Clarke and Murphy participated on
the call.




                                                 140
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 141 of 181 PageID #: 212



             we believe we have secured sufficient supply and off-take to underpin our
             growth from 160 to 800T/day in North America.” 95

         •   Defendant Clarke: “But more importantly, [the JCI partnership] it
             transitions us to the start of a really exciting new phase of the company,
             which is licensing….”96

         •   Defendant Clarke: “Another headline that I’m going to talk about is obviously
             our agreement with Johnson Control. And that really has two key aspects for us
             that we want to talk about. The first one is that it provides the feed and off
             take for the additional facilities that we’ve been talking about for the past
             two years. It fills AquaRefinery long-term capacity and it moves us
             forward in the additional AquaRefineries that we want to build on and
             upgrade ourselves.” 97

         •   Aqua Metals: “Through our relationships with Battery Systems Inc., Interstate
             Battery System International, Inc., and Johnson Controls, we believe we are
             now able to pursue our expansion of our directly-owned recycling U.S.
             subject to our receipt of necessary funding.”98

         •   Defendant Clarke: “Strategic partners [Interstate Batteries and Johnson
             Controls] brought scale and urgency. They de-risked our ramp up, they
             provided stability for efficient scale up and the planning of efficient scale
             up, and allowed for a more aggressive build-out.” 99

         •   Aqua Metals: “Strategic relationships helped de-risk our start-up…” 100

95
     February 14, 2017 FY 2016 Conference Call.
96
     February 14, 2017 FY 2016 Conference Call.
97
     February 14, 2017 FY 2016 Conference Call.
98
  March 2, 2017 2016 Form 10-K. The 2016 Form 10-K was signed by defendants Clarke,
Murphy, DiVito, Slade and Stevenson and contained Sarbanes-Oxley Certifications signed by
Clarke and Murphy.
99
     May 9, 2017 Q1 2017 Conference Call. Defendants Clarke and Murphy participated on the call.
100
   May 9, 2017 Slide Presentation, attached as Exhibit 99.2 to the Company’s May 9, 2017 Form
8-K. The Form 8-K was signed by defendant Clarke.




                                                141
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 142 of 181 PageID #: 213




          •      Aqua Metals: “Strategic partners brought scale and urgency:

                       o De-risked our ramp-up
                       o Provided stability for efficient scale-up
                       o Allows for more aggressive build out” 101

                    The bolded affirmative statements in ¶ 328 were materially false and misleading

when made because neither “partnership” had the ability to accelerate or support Aqua Metals’

growth, scale up, build out or expansion, allow Aqua Metals to build out to full capacity; transition

the Company to licensing; or de-risk its ramp-up because the technology was malfunctioning and

not operational. Without a working technology none of this could happen.

                    The truth of the fact that the technology was malfunctioning is demonstrated by the

Individual Defendants’ end of and post-Relevant Period admissions:

          (i)       regarding the sticky lead problems and the need to find a solution to such
                    problems and then test the solution (¶¶ 259, 267, 269);

          (ii)      that the AquaRefining process was “unproven technology” (¶¶ 263, 269);
                    and

          (iii)     even as of March 15, 2018, the Company had “not put into operation, the
                    processes that we believe will support the production of AquaRefined lead
                    on a commercial scale” (¶¶ 269(f)); and (iv) not until August 8, 2018 had
                    they “t[aken] the first step to move beyond ‘proof of concept’ and
                    transitioned into commercialization” (¶ 269(j)).

                    All of the above statements were also misleading by omission as they failed to

disclose that the “partnerships” were the result of representatives from Interstate Batteries and

Johnson Controls being subjected to the sham dog and pony shows orchestrated by defendants

Clarke, Murphy, Mould, DiVito, Slade and Stevenson at both the California Testing Facility and

the Reno Plant that concealed the pervasive issues with the AquaRefining technology and further



101
      June 2017 Corporate Presentation.


                                                    142
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 143 of 181 PageID #: 214



failed to disclose that AquaRefining was not operational. Without a working technology, the

partnerships were meaningless.

                 The fact that Interstate Batteries and Johnson Controls were subjected to sham

demonstrations is demonstrated by:

          Clarke’s May 24, 2016 statement that, “What we’ve added to that is a new fullsized
          electrolyzed test facility, which allows us to demonstrate our process to third-party
          licenses without having to take into Reno [sic] to show the process there” (¶ 116),
          suggesting that the demonstrations at the California Testing Facilities before the
          Reno Plant opened were also shams.

          The Individual Defendants’ Statements Regarding the Retrofitting of a Johnson
          Controls Facility were Materially False and Misleading

                 The Individual Defendants also issued materially false and misleading statements

concerning the development program agreement with Johnson Controls and retrofitting of a

Johnson Controls’ facility:

          •   Aqua Metals: “Equipment licensing has started: Working with JCI to plan
              the retrofit of an existing facility, as the blueprint for others.” 102

          •   Defendant Clarke: “…securing non-dilutive financing to accommodate our
              growth and finalizing our plan to retrofit a to-be-named recycling facility
              with our strategic partner in 2018.” 103

          •   Aqua Metals: “AquaRefinery 1 is ramping towards a total production output of
              120 metric tonnes of lead products per day by the end of 2017. Aqua Metals is
              currently also working on… integrating AquaRefining into a to-be-named
              existing lead smelter with its strategic partner, Johnson Controls.” 104



102
      May 9, 2017 Slide Presentation.
103
   May 9, 2017 Q1 2017 Press Release. Defendant Murphy was identified as the “Company
Contact.”
104
      May 31, 2017 Press Release.




                                                  143
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 144 of 181 PageID #: 215



          •      Aqua Metals: “Aqua Metals is currently also working on plans to . . . integrat[e]
                 AquaRefining into a ‘to-be-named’ existing lead smelter with its strategic
                 partner, Johnson Controls.” 105

          •      Aqua Metals: “[W]e delivered to Johnson Controls written notice our
                 readiness to commence discussions to convert or retrofit a Johnson
                 Controls facility to be capable of using AquaRefining to produce lead.” 106

                    The bolded statements in ¶ 333 were materially false and misleading when made

because the AquaRefining technology was malfunctioning and Aqua Metals could not get

AquaRefining or the Reno Plant to function; thus, Aqua Metals was not in a position to retrofit or

convert third-party facilities throughout the Relevant Period.

                    The truth of the fact that the technology was malfunctioning is demonstrated by the

Individual Defendants’ end of and post-Relevant Period admissions:

          (i)       regarding the sticky lead problems and the need to find a solution to such
                    problems and then test the solution (¶¶ 259, 267, 279);

          (ii)      that the AquaRefining process was “unproven technology” (¶¶ 263, 269);
                    and

          (iii)     even as of March 15, 2018, the Company had “not put into operation, the
                    processes that we believe will support the production of AquaRefined lead
                    on a commercial scale” (¶¶ 269(f)); and (iv) not until August 8, 2018 had
                    they “t[aken] the first step to move beyond ‘proof of concept’ and
                    transitioned into commercialization” (¶ 269(j)).

                    All of the above statements were also misleading by omission as they failed to

disclose that the “partnership” was the result of representatives from Johnson Controls being

subjected to the sham dog and pony shows orchestrated by defendants Clarke, Murphy, Mould,

DiVito, Slade and Stevenson at both the California Testing Facility and the Reno Plant that

concealed the pervasive issues with the AquaRefining technology and further failed to disclose


105
      August 2, 2017 Press Release.
106
      September 28, 2017 Form 8-K. The Form 8-K was signed by defendant Clarke.


                                                     144
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 145 of 181 PageID #: 216



that AquaRefining was not operational. Without a working technology, the partnership was

meaningless.

                  The fact that Johnson Controls were subjected to sham demonstrations is

demonstrated by:

                  Defendant Clarke’s May 24, 2016 statement that, “What we’ve added to
                  that is a new fullsized electrolyzed test facility, which allows us to
                  demonstrate our process to third-party licenses without having to take into
                  Reno [sic] to show the process there” (¶ 116), suggesting that the
                  demonstrations at the California Testing Facilities before the Reno Plant
                  opened were also shams

THE INDIVIDUAL DEFENDANTS ISSUED MATERIALLY FALSE AND MISLEADING STATEMENTS
CONCERNING LICENSING

                  Throughout the Relevant Period, the Individual Defendants issued materially false

and misleading statements 107 representing that they were working on the licensing of

AquaRefining technology to third parties despite the fact that the Company was not in a position

to do so as the technology did not work:

                  As outlined below, defendants Clarke, Murphy, Mould, DiVito, Slade and

Stevenson issued materially false and misleading statements concerning the Company’s licensing

efforts:

           •   Defendant Clarke: “So, on that basis, with both the U.S. and non-U.S. licensing
               rollout, what we said to the interested parties is that we’re not going to – we
               don’t plan to ship any modules until quarter three of 2017 not because we
               can’t, but we just think it’s prudent to have got six to seven months of
               operating experience under our belt before we do that.” 108


107
   Bolded statements are alleged to be false and misleading, while other statements are provided
for context.
108
   August 10, 2016 Q2 2016 Conference Call. Defendants Clarke and Murphy participated on
the call.




                                                  145
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 146 of 181 PageID #: 217



          •   Aqua Metals: “Providing AquaRefining technology and equipment on a
              fully serviced licensing model is the next stage of the Company’s business
              strategy. The first module deliveries to third parties are expected in
              2017.” 109

          •   Defendant Clarke: “we expect to start shipping licensed AquaRefining
              equipment during 2017.” 110

          •   Tailwinds Question: “[S]ince in 2017 you only have the one facility up and
              running. Now you have the opportunity to revolutionize a whole industry that
              is $22 billion in size. Now that you’ve got one facility running I’m guessing
              your licensing partners must be highly interested in what’s going on. Can you
              give us a little update on where you stand on the licensing side right now?”

          •   Defendant Clarke’s Response: “So looking forward, one of the things that we
              expected was that we’d need to be running for six months to maybe even
              twelve months before we moved ahead . . . broke out into licensing our
              equipment to third parties. You know we’re confident that we’ll be
              announcing some licensing deals within quarter 1 of next year and
              planning a very accelerated roll out.” 111

                 The bolded statements in ¶ 339 contained the following misstatements: (a) that

Aqua Metals did not plan to ship until Q3 2017 “not because we can’t”; (b) Tailwind’s uncorrected

statement that Aqua Metals has “got one facility running;” and (c) that defendant Clarke was

“confident that we’ll be announcing some licensing deals within quarter 1 of next year.” It was

also false and misleading for the Individual Defendants to represent that Aqua Metals plans and

expects to begin licensing and shipping licensed equipment in 2017.




109
  November 7, 2016 Q3 2016 Press Release. Defendant Murphy was identified as the
“Company Contact.”
110
   November 7, 2016 Q3 2016 Conference Call. Defendants Clarke and Murphy participated on
the call.
111
      December 22, 2016 Clarke Interview with Tailwinds.


                                                146
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 147 of 181 PageID #: 218



                 These statements were materially false and misleading when made because Aqua

Metals was never in a position to license AquaRefining to third parties during the Relevant Period

because AquaRefining was malfunctioning and not operational throughout the Relevant Period

and the interest from potential licensees was generated through the dog and pony shows

orchestrated by defendants Clarke, Murphy, Mould, DiVito, Slade and Stevenson.

                 The following statements regarding the Company’s licensing efforts were also false

and misleading:

          •   Aqua Metals: “Providing AquaRefining technology and equipment on a fully
              serviced licensing model is the next stage of the Company’s duel business
              model, and the first module deliveries to third parties are expected in the
              third quarter of 2017.” 112

          •   Aqua Metals: “Company Highlights: ….

                     o Providing AquaRefining technology and equipment on a
                       serviced licensing model, which is expected to commence in
                       2017” 113

          •   Aqua Metals issued nearly identical statements between November 7, 2016
              through August 9, 2017: “Our plan of operations for the 12-month period
              following the date of this report is to . . . [begin to expand/expansion of] our
              business with . . . licensing of our recycling technology and equipment to
              third parties.” 114




112
  August 10, 2016 Q2 2016 Press Release. Defendant Murphy was identified as the “Company
Contact.”
113
      November 7, 2016 Q3 2016 Press Release.
114
   November 7, 2016 Q3 2016 Form 10-Q; March 2, 2017 2016 Form 10-K; August 9, 2017 Q2
2017 Form 10-Q. The Form 10-Qs were signed by defendants Clarke and Murphy and contained
Sarbanes-Oxley Certifications signed by Clarke and Murphy. The 2016 Form 10-K was signed by
defendants Clarke, Murphy, DiVito, Slade and Stevenson and contained Sarbanes-Oxley
Certifications signed by Clarke and Murphy.



                                                  147
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 148 of 181 PageID #: 219



                These statements were materially false and misleading when made because Aqua

Metals was never in a position to license AquaRefining to third parties throughout the Relevant

Period, because AquaRefining was malfunctioning and not operational throughout the Relevant

Period and the interest from potential licensees was generated through the dog and pony shows

orchestrated by defendants Clarke, Murphy, Mould, DiVito, Slade and Stevenson.

THE INDIVIDUAL DEFENDANTS ISSUED MATERIALLY FALSE AND MISLEADING STATEMENTS
CONCERNING LEAD PRODUCTION RATES

                Throughout the Relevant Period, the Individual Defendants made numerous false

and misleading statements touting Aqua Metals’ recycled lead production capacity and projected

production rates. 115

                Beginning in November 2016, defendants Clarke, Murphy, Mould, DiVito, Slade

and Stevenson repeatedly issued affirmative false and misleading statements that they had the

current capacity to produce at least 120 tons of AquaRefined lead per day:

        •   Defendant Clarke: “The second bullet point here is that and I’ve mentioned
            before, we want to build up to 800 tonnes a day of our own lead recycling
            capacity and with 120 under our belt, we’re looking to expand into the
            remainder. . . . To put that in perspective, the AquaRefinery that we’ve built
            at Tahoe Reno Industrial Complex has currently got a capacity of 120
            tonnes a day…” 116




115
    Bolded statements are alleged to be false and misleading, while other statements are provided
for context. To the extent the other statements are also alleged to be false and misleading, they will
be included in the relevant section herein.
116
   November 7, 2016 Q3 2016 Conference Call. Defendants Clarke and Murphy participated on
the call.




                                                 148
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 149 of 181 PageID #: 220



         •   Aqua Metals: “Additionally, we have implemented process and other
             improvements which have increased the capacity of the TRIC facility to
             120 tonnes per day.” 117

         •   Defendant Clarke [responding to analyst question about increase from 80 tons
             to 120 tons]: “So, first question. Yes, it’s something that we considered might
             be possible early on. We wanted to make sure we could do it, before we told
             anybody. It is a theme here of make sure you can do it before you tell
             anybody is kind of key within the company. So, we thought we might be able
             do it. As we built the facility, as we bought staff on with expertise in operating
             the various systems, we started to test that idea and found out we could, then
             we validated it and then we did. So, it was kind of a gradual process, but there
             is a thought that we might be able to do it from the beginning.” 118

         •   Aqua Metals: “During late 2016, we implemented upgrades to the facility that
             have resulted in an initial production capacity of 120 metric tons per day
             of lead based products.” 119

         •   Defendant Clarke: “So, the – in it – what we’re saying is, and we mentioned
             this at the last earnings call, the original four-shift capacity of the plant was 80
             tonnes a day, and we figured out how to expand that to 120 tonnes a day
             with the equipment we had onsite. 120 tonnes a day is our four-shift
             capacity.” 120




117
   November 7, 2016 Q3 2016 Form 10-Q. The November 7, 2016 Q3 2016 Form 10-Q was
signed by defendants Clarke and Murphy and contained Sarbanes-Oxley Certifications signed by
Clarke and Murphy.
118
      November 7, 2016 Q3 Conference Call.
119
   March 2, 2017, 2016 Form 10-K. The 2016 Form 10-K was signed by defendants Clarke,
Murphy, DiVito, Slade and Stevenson and contained Sarbanes-Oxley Certifications signed by
Clarke and Murphy.
120
   February 14, 2017 FY 2016 Conference Call. Defendants Clarke and Murphy were participants
on the call.




                                                  149
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 150 of 181 PageID #: 221



          •   Defendant Clarke: “So, AquaRefinery, number one at Tahoe-Reno
              Industrial Complex is starting out with a plant capacity of 120 tonnes of
              lead per day.” 121

          •   Aqua Metals: “We have implemented numerous process improvements and
              expect to be capable of producing significantly more than 120 metric tonnes of
              recycled lead per day by the end of 2017. This is more battery processing
              capacity than we can utilize with 16 AquaRefining modules. As such, until we
              have increased our AquaRefining capacity, we will have the option of
              producing lead compounds from un-used AquaRefining feedstock. The lead
              compounds have a less established market and some demand uncertainty. For
              this reason, following the commission of all 16 modules, we may choose to
              run TRIC at less than 120 tonnes per day, should this provide for a more
              optimal product mix.” 122

          •   Defendant Clarke: “So it’s all about AquaRefining but optimal product mix
              and profitability. We’re focused on running all of our AquaRefining
              modules to the maximum benefit. And that means that we may choose to
              operate the overall facility with an output of less than 120 tons a day, but
              with maximized AquaRefining. And we’re looking to change our product
              mix to a higher level of AquaRefining product.” 123


                 The bolded statements in ¶ 345 were materially false and misleading when made

because at no point during the Relevant Period did Aqua Metals have the capacity to produce “120

tons a day” of AquaRefined lead as the AquaRefining process was malfunctioning and not

operational and these problems remained unresolved throughout the Relevant Period and

AquaRefining could barely produce any AquaRefined lead during the Relevant Period. Thus, the

Company did not have 120 tons of production per day “under [its] belt” or the capacity to produce


121
      February 14, 2017 FY 2016 Conference Call.
122
   August 9, 2017 Q2 2017 Form 10-Q. The Q2 2017 Form 10-Q was signed by defendants Clarke
and Murphy and contained Sarbanes-Oxley Certifications signed by Clarke and Murphy.
123
   August 9, 2017 Q2 2017 Conference Call. Defendants Clarke and Murphy participated on the
call.


                                                 150
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 151 of 181 PageID #: 222



120 tons, nor did the Individual Defendants ever “choose” to operate the Reno Plant at less than

120 tons of lead production per day.

                 The truth regarding the operations of AquaRefining and what was actually

occurring at the Reno Plant is demonstrated by:

       (i)       the end of and post-Relevant Period admissions regarding the sticky lead
                 problems and the need to find a solution to such problems and then test the
                 solution (¶¶ 259, 267, 269);

       (ii)      the end of and post-Relevant Period admissions that the AquaRefining
                 process was “unproven technology” (¶¶ 263); and

       (iii)     the end of and post-Relevant Period admissions that the Company was still
                 in the commissioning process even in Fall 2017 (¶¶ 259-260); as of March
                 15, 2018, the Company had “not put into operation, the processes that we
                 believe will support the production of AquaRefined lead on a commercial
                 scale” (¶¶ 269(f)); and that it was not until August 8, 2018 that the
                 Individual Defendants admitted they “took the first step to move beyond
                 ‘proof of concept’ and transitioned into commercialization” (¶ 269(j)).

                 The truth that Aqua Metals had not met the touted capacity and barely produced

any AquaRefined lead throughout the Relevant Period is also demonstrated by:

       (i)       the disclosure at the end of the Relevant Period that the Company had only
                 “produced small quantities of AquaRefined lead” (¶ 258); and

       (ii)      the end of and post-Relevant Period admissions that it was not until June
                 11, 2018, well after the end of the Relevant Period, that the Company cast
                 its first block of AquaRefined lead (¶ 269(i)) and that as of October 12,
                 2018, Aqua Metals was only generating “daily production of 2+ metric tons
                 of AquaRefined lead per day on those individual modules” (¶ 269(k))

                 Before the Reno Plant opened, defendants Clarke, Murphy, Mould, DiVito and

Slade made the following similar statements regarding production rates of 80 tons per day by the

end of 2016 and expanding to 160 tons per day thereafter:

       •      Aqua Metals: “Consequently, we have implemented a plan to achieve
              production at the rate of 80 tons of recycled lead per day by the fourth
              quarter of 2016 and, over time, expand to 160 tons per day. Our TRIC
              facility is designed and is being constructed in order to accommodate a



                                                151
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 152 of 181 PageID #: 223



             total of 32 AquaRefining modules and additional battery breaking and
             component separations equipment sufficient to support expansion to 160
             tons of recycled lead per day.” 124

         •   Aqua Metals: “[Aqua Metals expected to install modules at the Reno Plant] to
             support an initial lead production capacity of 80 tons per day by the close
             of the third quarter of 2016.” 125

         •   Defendant Clarke: “Our plan remains to increase production to 80 metric
             tons of lead per day by the end of 2016.” 126

         •   Defendant Clarke: “So we still remain on track to achieve 80 metric tons of
             lead per day output by the end of 2016 and on track to expand that to 160
             metric tons per day by 2018.” 127

                These bolded statements in ¶ 349 contained misstatements of present fact. The

present facts contained in the statements include that they “have implemented a plan,” “have a

plan,” and were “on track” to achieve 80 tons and 160 tons of production and that the equipment

is “sufficient to support” such production levels. These were statements of current existing

conditions and focus of the Company. The forward-looking portion of these bolded statements

above are those that refer to producing 80 tons of lead by fourth quarter/end of 2016 and to

expanding production to 160 tons.

                Both the statements of actual fact and the forward looking portions were materially

false and misleading when made because no number of modules would support these production



124
   May 19, 2016 Q1 2016 Form 10-Q. The Q1 2016 Form 10-Q was signed by Defendants Clarke
and Murphy and contained Sarbanes-Oxley Certifications signed by Clarke and Murphy.
125
      May 19, 2016 Q1 2016 Form 10-Q.
126
  May 24, 2016 Q1 2016 Press Release. Defendant Murphy was identified as the “Company
Contact.”
127
    May 24, 2016 Q1 2016 Conference Call. Defendants Clarke and Murphy participated on the
call.


                                                152
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 153 of 181 PageID #: 224



numbers and there was no plan or reasonable basis for production of 80 tons, let alone 160 tons,

because AquaRefining could not produce such levels of AquaRefined lead and, in fact,

AquaRefining was malfunctioning throughout the Relevant Period and could barely produce any

AquaRefined lead during the Relevant Period.

                 The truth that the AquaRefining technology was malfunctioning and never proven

is demonstrated by:

       (i)       the end of and post-Relevant Period admissions regarding the sticky lead
                 problems and the need to find a solution to such problems and then test the
                 solution (¶¶ 259, 267, 269);

       (ii)      the end of and post-Relevant Period admissions that the AquaRefining
                 process was “unproven technology” (¶¶ 263); and

       (iii)     the end of and post-Relevant Period admissions that it was still in the
                 commissioning process even in Fall 2017 (¶¶ 259-260); as of March 15,
                 2018, the Company had “not put into operation, the processes that we
                 believe will support the production of AquaRefined lead on a commercial
                 scale” (¶¶ 269(f)); and that it was not until August 8, 2018 that the
                 Individual Defendants admitted they “took the first step to move beyond
                 ‘proof of concept’ and transitioned into commercialization” ( ¶ 269(j)).

                 After the Reno Plant opened, defendants Clarke, Murphy, Mould, DiVito and Slade

continued to make statements regarding production rates of 80 tons per day by the end of 2016 and

expanding to 160 tons per day:

       •      Defendant Clarke: “So, basically, the world’s first AquaRefinery is now
              opening for business. As we’ve said before, it’s planned to be 160 tons of
              lead produced per day. It’s going to start with 80 tons a day of lead output
              by Q4 2016 and then have a 160 tons of lead output by 2018.” 128




128
   August 10, 2016 Q2 2016 Conference Call. Defendants Clarke and Murphy participated on the
call.




                                                153
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 154 of 181 PageID #: 225



          •   Aqua Metals: “Lead production projected to scale quickly during the fourth
              quarter, reaching 80 metric tons per day by the end of 2016.” 129

          •   Defendant Clarke: “We’re quickly approaching a meaningful inflection as we
              bring our first facility online and begin producing lead early in the fourth
              quarter of 2016. Most importantly, we remain on track to reach full scale
              capacity of 80 metric tons of lead output per day by the end of 2016.” 130

          •   Aqua Metals: “[W]e have implemented a plan to achieve production at the
              rate of 80 tons of recycled lead per day by the fourth quarter of 2016 and,
              over time, expand to 160 tons per day.” 131

          •   Aqua Metals: “We began installing our first AquaRefining modules in June
              2016 and expect to install a total of 16 AquaRefining modules to support an
              initial lead production capacity of 80 tons per day by the close of the fourth
              quarter of 2016.” 132

          •   Defendant Clarke [referring to presentation slide below]: “And so, in terms of
              the time line, we broke it out to August, September, October through the end of
              the year…. But that’s our plan, and we’re on schedule for it. We are – we’ve
              got most of – well, we’ve got all of it. . . . .So, by the beginning of November,
              we’re targeting to be at somewhere around 20 tons a day of lead
              production, while the beginning of December to be at 40 tons a day of lead
              production and by the end of the year at 80 tons of lead production.” 133




129
  August 10, 2016 Q2 2016 Press Release. Defendant Murphy was identified as the “Company
Contact.”
130
      August 10, 2016 Q2 2016 Press Release.
131
   August 10, 2016 Q2 2016 Form 10-Q. The Q2 2016 Form 10-Q was signed by defendants
Clarke and Murphy and contained Sarbanes-Oxley Certifications signed by Clarke and Murphy.
132
      August 10, 2016 Q2 2016 Form 10-Q.
133
      August 10, 2016 Q2 2016 Conference Call.




                                                  154
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 155 of 181 PageID #: 226




         •   Defendant Clarke: “In that, we plan to expand the Tahoe Reno facility to 160
             tons a day by 2018.” 134

         •   Aqua Metals: “The Company has built and delivered a total of five modules to
             its Nevada AquaRefinery thus far and currently plans to install and commission
             a total of 16 modules for initial production capacity of 80 metric tons of lead
             per day. The Company anticipates that the Nevada AquaRefinery will
             reach its initial production capacity within the coming months.” 135

                The bolded statements in ¶ 353 contained affirmative statements of present fact.

The present facts contained in this statement are that they “have implemented a plan,” are “on

schedule” for their plan, were currently “on track,” to reach full scale capacity of 80 tons and then

160 tons, and that the modules can “support” those levels of production and “expect to scale

quickly.” These were statements of current existing conditions and focus of the Company. The

forward-looking portion of this statement refers to producing 20 tons in November, 40 tons by the

end of the year, 80 tons of lead per day by the end of 2016, and expanding to 120 tons, and then

160 tons.


134
      August 10, 2016 Q2 2016 Conference Call.
135
   November 1, 2016 Press Release. Exhibit 99.1 to Form 8-K. The Form 8-K was signed by
defendant Clarke.


                                                 155
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 156 of 181 PageID #: 227



               Both the statements of actual fact and the forward looking statements were

materially false and misleading when made because there was no plan or basis for production of

even 20 tons, let alone an expansion of production, because AquaRefining could not produce such

levels of AquaRefined lead and, in fact, AquaRefining was malfunctioning throughout the

Relevant Period and could barely produce any AquaRefined lead during the Relevant Period.

               The truth regarding the operations of AquaRefining and what was actually

occurring at the Reno Plant is demonstrated by:

       (i)     the end of and post-Relevant Period admissions regarding the sticky lead
               problems and the need to find a solution to such problems and then test the
               solution (¶¶ 259, 267, 269);

       (ii)    the end of -Relevant Period admissions that the AquaRefining process was
               “unproven technology” (¶¶ 263); and

       (iii)   the end of and post-Relevant Period admissions that it was still in the
               commissioning process even in Fall 2017 (¶¶ 259-260); as of March 15,
               2018, the Company had “not put into operation, the processes that we
               believe will support the production of AquaRefined lead on a commercial
               scale” (¶ 269(f)); and that it was not until August 8, 2018 that Defendants
               admitted they “took the first step to move beyond ‘proof of concept’ and
               transitioned into commercialization” (¶ 269(j)).

               The truth that Aqua Metals barely produced any AquaRefined lead throughout the

Relevant Period is demonstrated by:

       (i)     the disclosure at the end of the Relevant Period that the Company had only
               “produced small quantities of AquaRefined lead” (¶ 258); and

       (ii)    the end of and post-Relevant Period admissions that it was not until June
               11, 2018, well after the end of the Relevant Period that the Company cast
               its first block of AquaRefined lead (¶ 269(i)) and as of October 12, 2018,
               Aqua Metals was only generating “daily production of 2+ metric tons of
               AquaRefined lead per day on those individual modules” (¶ 269(k)).




                                              156
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 157 of 181 PageID #: 228



                Additionally, none of Aqua Metals’ risk disclosures mention production rates nor

do they warn against or disclose the known and pervasive issues with the AquaRefining technology

that rendered it incapable of the touted production rates.

                At the end of 2016 and early 2017, having not achieved 1 ton of AquaRefined lead,

much less the 80 tons, per day of AquaRefined lead that had been touted would be produced by

the end of 2016, defendants Clarke, Murphy, Mould, DiVito, Slade and Stevenson increased the

Company’s production rates to 120 tons per day in early 2017 and 160 tons per day in 2018. In

addition to their affirmative statements above that they had the capacity for 120 tons per day,

defendants Clarke, Murphy, Mould, DiVito, Slade and Stevenson also stated:

         •   Aqua Metals: “Additionally, we have implemented process and other
             improvements which have increased the capacity of the TRIC facility to 120
             tonnes per day. We expect to achieve a production rate of 120 tonnes per
             day early in 2017.” 136

         •   Aqua Metals: “Our plan of operations for the 12-month period following
             the date of this report is to expand operations at our first recycling facility
             at TRIC to 120 tonnes of lead production per day. . . .” 137

         •   Aqua Metals: “Our TRIC facility is designed to accommodate additional
             AquaRefining modules and has battery breaking and component separations
             equipment sufficient to support expansion to 160 tonnes of recycled lead per
             day.” 138

         •   Aqua Metals: “Our goal is to increase our production of lead at our TRIC
             facility to 160 tonnes per day by 2018.” 139

136
      November 7, 2016 Q3 2016 Form 10-Q.
137
      November 7, 2016 Q3 2016 Form 10-Q.
138
      November 7, 2016 Q3 2016 Form 10-Q.
139
      November 7, 2016 Q3 2016 Form 10-Q.




                                                157
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 158 of 181 PageID #: 229




         •   Aqua Metals: “While working to bring the AquaRefinery online, we
             incorporated several process and other improvements, and consequently, we
             now expect to ramp to a capacity of 120 T/day in early 2017, which will
             provide greater revenue and earnings potential.” 140

         •   Aqua Metals: “Due to process and other improvements, the Company expects
             to reach initial capacity of 120 T/day in early 2017, representing a 50%
             increase to the previously announced capacity of 80 T/day of lead output.
             Aqua Metals plans to expand to 160 metric tons of lead per day at the TRIC
             AquaRefinery in 2018. The facility was specifically designed to enable this
             expansion.” 141

         •   Aqua Metals: “Determined that when fully commissioned, the TRIC facility
             will have the capacity to produce 120 metric tons per day (T/day) of lead;
             a 50% improvement over the previously announced 80 T/day
             capacity…” 142

         •   Defendant Clarke: “And we expect to expand our capacity to 120 tonnes a
             day in early 2017.” 143

         •   Defendant Clarke: “[W]e’re going to expand [production] to 160 tonnes a
             day.” 144

         •   Defendant Clarke: “And what we’d been able to do is actually achieve the
             ability to de-link those processes. That’s given us a large degree of flexibility
             in how we operate the plant. And it allows us to actually release additional
             capacity that gets us to that 120 tonnes a day.” 145

140
      November 7, 2016 Q3 2016 Press Release.
141
      November 7, 2016 Q3 2016 Press Release.
142
      November 7, 2016 Q3 2016 Press Release.
143
      November 7, 2016 Q3 2016 Conference Call.
144
      November 7, 2016 Q3 2016 Conference Call.
145
      November 7, 2016 Q3 2016 Conference Call.




                                                 158
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 159 of 181 PageID #: 230




          •   Defendant Clarke [responding to analyst question about increase from 80 tons
              to 120 tons]: “Is there an opportunity to expand beyond that, never say
              never, but we think 120 tonne to 160 tonne is optimal for that particular
              site.” 146

          •   Danial Carlson of Tailwinds: “So it appears your on pace to be running at full
              volume in the not too distant future and you’ve recently announced that
              volumes from your Tahoe facility will be greater than originally anticipated.
              Can you provide us with a little more details around the volumes here?”
              Defendant Clarke: We announced the earnings call that we are able to get
              better use out of the equipment on site so that we are not starting at 80 tons
              a day. We are starting actually starting at 120 tons and we are expecting to
              be able to quickly take that to 160 tons a day in the second half of next
              year. 147

          •   Aqua Metals: “Expanded potential capacity to 120T/day.” 148

          •   Defendant Clarke: “We’ve mentioned in the last earnings call that we have
              expanded that potential capacity from 80 tonnes to 120 tonnes a day. And
              we’re now looking at expanding from 120 tonnes to 160 tonnes a day.” 149

          •   Defendant Clarke: “And we’re expecting to expand that to 160 tonnes a day. To do
              that will require 32 AquaRefining modules.” 150

          •   Aqua Metals: “Our plan of operations for the 12-month period following the date
              of this report is to expand operations at our first recycling facility at TRIC to


146
      November 7, 2016 Q3 2016 Conference Call.
147
    Interview by Daniel Carlson with Stephen Clarke, Chairman and CEO of Aqua Metals,
Tailwinds Research Group (Dec. 22, 2016), https://tailwindsresearch.com/2016/12/aqua-metals-
ceo-interview/.
148
   February 14, 2017 Slide Presentation (Ex. 99.2 to Form 8-K). Defendant Clarke signed the
Form 8-K.
149
      February 14, 2017 FY 2016 Conference Call.
150
      February 14, 2017 FY 2016 Conference Call.




                                                 159
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 160 of 181 PageID #: 231



                120 tonnes of lead production per day. In the longer term, our goal is to increase
                our production of lead at our TRIC facility to 160 tonnes per day.” 151

         •      Aqua Metals: “Our facility is designed to accommodate additional AquaRefining
                modules to support expansion to 160 tonnes of lead products per day.” 152

                   The bolded mixed statements in ¶ 359 contained affirmative statements of present

fact. The present facts contained in this statement are that they have a “plan” and a “goal,” are “on

track,” can “expand” their capacity and that the modules are sufficient to “support” production of

120 tons per day and then 160 tons, and were able to “ramp[] production.” These were statements

of current existing conditions and focus of the Company. The forward-looking portion of these

statements refers to producing 20 tons in November, 40 tons by the end of the year, 80 tons of lead

per day by the end of 2016, and expanding to 120 tons in early 2017, and then 160 tons.

                   Both the statements of actual fact and the forward looking statements were

materially false and misleading when made because there was no plan or basis for production of

even 20 tons, let alone an expansion of production because AquaRefining could not produce such

levels of AquaRefined lead, and, in fact, AquaRefining was malfunctioning throughout the

Relevant Period and could barely produce any AquaRefined lead during the Relevant Period.

                   The truth regarding the operations of AquaRefining and what was actually

occurring at the Reno Plant is demonstrated by:

         (i)       the end of and post-Relevant Period admissions regarding the sticky lead
                   problems and the need to find a solution to such problems and then test the
                   solution (¶¶ 259, 267, 269);

         (ii)      the end of -Relevant Period admissions that the AquaRefining process was
                   “unproven technology” (¶¶ 263); and



151
      March 2, 2017 Form 10-K.
152
      March 2, 2017 Form 10-K.


                                                  160
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 161 of 181 PageID #: 232



          (iii)     the end of and post-Relevant Period admissions that the Company was still
                    in the commissioning process even in Fall 2017 (¶¶ 259-260); as of March
                    15, 2018, the Company had “not put into operation, the processes that we
                    believe will support the production of AquaRefined lead on a commercial
                    scale” (¶ 269(f)); and that it was not until August 8, 2018 that the Individual
                    Defendants admitted they “took the first step to move beyond ‘proof of
                    concept’ and transitioned into commercialization” (¶ 269(j)).

                    The truth that Aqua Metals barely produced any AquaRefined lead throughout the

Relevant Period is demonstrated by:

          (i)       the disclosure at the end of the Relevant Period that the Company had only
                    “produced small quantities of AquaRefined lead” (¶ 258); and

          (ii)      the end of and post-Relevant Period admissions that it was not until June
                    11, 2018, well after the end of the Relevant Period that the Company cast
                    its first block of AquaRefined lead (¶ 269(i)) and October 12, 2018,
                    Defendants were only generating “daily production of 2+ metric tons of
                    AquaRefined lead per day on those individual modules.” (¶ 269(k)).

                    In mid-2017, having not achieved 1 ton of AquaRefined lead, much less the touted

120 tons per day of AquaRefined lead that had been touted would be produced by early 2017,

defendants Clarke, Murphy, Mould, DiVito, Slade and Stevenson then pushed the projection of

120 tons per day to be achieved by the end of 2017 and 160 tons per day thereafter:

          •      Defendant Clarke: “In the meantime, the entire Aqua Metals team remains
                 focused on our primary goal – to scale commercial operations at the first
                 AquaRefinery to 120 metric tons per day by the end of the year.” 153

          •      Defendant Clarke: “For remainder of this year, we’re going to do ramping
                 production to 120 metric tonnes a day of lead which we aim to achieve by
                 the end of 2017 or sooner. And we’ll be going through how that’s validating
                 our economic projections and incorporating lessons learned into the
                 operation of our first AquaRefinery….” 154

153
      April 24, 2017 Press Release.
154
   May 9, 2017 Q1 2017 Conference Call. Defendants Clarke and Murphy were participants on
the call.




                                                     161
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 162 of 181 PageID #: 233




          •   Defendant Clarke: “So moving on, the AquaRefinery that we are working
              towards and we are on track to be at 120 metric tonnes a day by the end of
              the year, I want to say by the end of the year, we are hoping to be there
              sooner than that.” 155

          •   Defendant Clarke: “And then on looking at potential annual revenue and then
              looking at the timing of that. So, if we look at AquaRefinery 1, we’re
              planning on having a production capacity of 120 metric tonnes a day by
              the end of the year, and then expanding it to 160 metric tonnes a day in
              2018. And that essentially means that we will have 16 AquaRefining
              modules on-site and operational at 120 tonnes a day and 32 modules on-
              site and operational 160 tonnes a day.” 156

          •   Aqua Metals: “We expect TRIC to achieve a production rate of 120 metric
              tons of recycled lead per day by the end of 2017.” 157

          •   Aqua Metals: “Our plan of operations for the 12-month period following
              the date of this report is to expand operations at our first recycling facility
              at TRIC to 120 tonnes of lead production per day by the end of 2017. In
              the longer term, our goal is to increase our production of lead at our TRIC
              facility to 160 tonnes per day.” 158

          •   Aqua Metals: “AquaRefinery 1 is ramping towards a total production
              output of 120 metric tonnes of lead products per day by the end of 2017.”159

          •   Defendant Clarke: “[T]here’s a ‘reasonable chance’ company will reach 120
              tons of capacity before end of year….” 160

155
      May 9, 2017 Q1 2017 Conference Call.
156
      May 9, 2017 Q1 2017 Conference Call.
157
   May 10, 2017 Q1 2017 Form 10-Q. The Q1 2017 Form 10-Q was signed by defendants Clarke
and Murphy and contained Sarbanes-Oxley Certifications signed by Clarke and Murphy.
158
      May 10, 2017 Q1 2017 Form 10-Q.
159
      May 31, 2017 Press Release.
160
      June 1, 2017 Bloomberg News Article. Not accompanied by any cautionary language.



                                                 162
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 163 of 181 PageID #: 234




          •      Aqua Metals: “AquaRefinery 1: On Track for 120mT/Day by Dec 2017 . . . .
                 Expansion to 160mT/day in 2018 being evaluated.” 161

          •      Defendant Clarke: “[We] are now working to install the balance of our
                 AquaRefining modules as we work towards our goal of achieving 120 metric
                 tonnes per day of capacity by year end.” 162

                    The bolded statements in ¶ 364 contained present affirmative statements of fact.

The present facts contained in this statement are that they have a “plan,” a “goal” and “expect”

and were currently “on track” to reach and “ramp up production” to capacity of 120 tons and then

160 tons, and were able produce “significantly more” lead. These were statements of current

existing conditions and focus of the Company. The forward-looking portion of these statements

refers to producing 120 tons per day by the end of 2017, and then expanding to 160 tons per day.

                    Both the statements of actual fact and the forward looking statements were

materially false and misleading when made because there was no plan or basis for production of

even 20 tons, let alone an expansion of production because AquaRefining could not produce such

levels of AquaRefined lead and, in fact, AquaRefining was malfunctioning and could barely

produce any AquaRefined lead throughout the Relevant Period.

                    The truth regarding the operations of AquaRefining and what was actually

occurring at the Reno Plant is demonstrated by:

          (i)       the end of and post-Relevant Period admissions regarding the sticky lead
                    problems and the need to find a solution to such problems and then test the
                    solution (¶¶ 259, 267, 269);

          (ii)      the end of Relevant Period admissions that the AquaRefining process was
                    “unproven technology” (¶¶ 263); and



161
      June 2017 Corporate Presentation.
162
      July 25, 2017 Press Release. Defendant Murphy was identified as the “Company Contact.”


                                                   163
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 164 of 181 PageID #: 235



       (iii)   the end of and post-Relevant Period admissions that the Company was still
               in the commissioning process even in Fall 2017 (¶¶ 259-260); as of March
               15, 2018, the Company had “not put into operation, the processes that we
               believe will support the production of AquaRefined lead on a commercial
               scale” (¶ 288(f)); and that it was not until August 8, 2018 that Defendants
               admitted they “took the first step to move beyond ‘proof of concept’ and
               transitioned into commercialization” (¶ 267(j)).

               The truth that Aqua Metals barely produced any AquaRefined lead throughout the

Relevant Period is demonstrated by:

       (i)     the disclosure at the end of the Relevant Period that the Company had only
               “produced small quantities of AquaRefined lead” (¶ 258); and

       (ii)    the end of and post-Relevant Period admissions that it was not until June
               11, 2018, well after the end of the Relevant Period that the Company cast
               its first block of AquaRefined lead (¶ 269(i)) and as of October 12, 2018,
               AquaMetals was only generating “daily production of 2+ metric tons of
               AquaRefined lead per day on those individual modules” (¶ 240(k)).

MATERIALLY FALSE AND MISLEADING PROXY STATEMENT ISSUED BY THE INDIVIDUAL
DEFENDANTS

               In addition to the above false and misleading statements issued and/or caused to be

issued by the Individual Defendants, the Individual Defendants likewise caused the Company to

issue a false and misleading proxy statement, which sought shareholder votes for, inter alia,

director re-election and the Company’s Amended and Restated 2014 Stock Incentive Plan (the

“Plan”).

               On April 24, 2017, Defendants Clarke, Murphy, Mould, DiVito, Slade and

Stevenson caused the Company to file with the SEC on Form DEF 14A and disseminated to

shareholders the 2017 Proxy in connection with the Company’s annual shareholder meeting.

Defendants Clarke, Murphy, Mould, DiVito, Slade and Stevenson drafted, approved, reviewed,

and/or signed the 2017 Proxy before it was filed with the SEC and disseminated to Aqua Metals’

shareholders. Defendants Clarke, Murphy, Mould, DiVito, Slade and Stevenson knew or were




                                               164
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 165 of 181 PageID #: 236



deliberately conscious in not knowing, that the 2017 Proxy was likewise materially false and

misleading.

               Among other things, the 2017 Proxy provided information about the director

nominees up for election, defendants Clarke, Murphy, DiVito, Slade and Stevenson. In addition,

the 2017 Proxy described director responsibilities, the duties of each committee, Board risk

assessment and management, and explicitly referenced the Code, which includes special ethical

obligations regarding financial reporting such that all SEC filings are to be accurate.

               The 2017 Proxy was false and misleading because it solicited Aqua Metals

shareholder votes for director reelection even though Defendants Clarke, Murphy, Mould, DiVito,

Slade and Stevenson were aware, but had failed to disclose: (1) that Aqua Metals’ breaking and

separating process was facing substantial obstacles due to AquaRefining’s need for a much higher

degree of separation than is normal in the industry; (2) that the Company’s breaking and separating

process was not operating reliably or efficiently; (3) that the breaking and separating obstacles and

issues were negatively impacting the Company’s output; (4) that, as a result of the foregoing, the

ramp up of the Company’s recycling process was being significantly hindered and delayed; and

(5) that, as a result of the foregoing, Defendants Clarke, Murphy, Mould, DiVito, Slade and

Stevenson statements about Aqua Metals’ business, operations, and prospects were materially false

and/or misleading and/or lacked a reasonable basis.

               In addition to the election of directors, the 2017 Proxy sought shareholder approval

of the Plan, which dealt with compensation of the Individual Defendants.

               As to the Plan, Defendants Clarke, Murphy, Mould, DiVito, Slade and Stevenson

stated:

               Our 2014 Stock Incentive Plan was originally adopted by our stockholders
               on September 24, 2014 and amended on May 1, 2015 (the “Current Plan”).



                                                165
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 166 of 181 PageID #: 237



            We may issue incentive awards pursuant to the Current Plan to acquire up
            to 1,363,637 shares of our common stock. As of March 31, 2017, we have
            issued options to purchase 915,402 shares of common stock under the
            Current Plan.

            Our Board has reviewed the Current Plan and the lack of available shares
            thereunder and determined that the Current Plan requires additional shares
            to provide the flexibility with respect to stock-based compensation that our
            Board believes is necessary to establish appropriate long-term incentives to
            achieve our objectives. Our Board believes that it is advisable to increase
            the 1,363,637 share limit in the Current Plan to 2,113,637 shares in order to
            attract and compensate employees, officers and directors upon whose
            judgment, initiative and effort we depend. The issuance of common shares
            and stock options to eligible participants is designed to align the interests of
            such participants with those of our stockholders. Our Board has also
            recommended that the Current Plan be amended to provide for performance
            cash awards intended to qualify as performance-based compensation so as
            not to be subject to the $1,000,000 limitation on the income tax deductibility
            imposed by Section 162(m) of the Internal Revenue Code of 1986 (“Code”).

            The Plan increases the number of shares of common stock that may be
            issued under the Current Plan by 750,000 shares, or approximately 3.8% of
            the 19,960,356 shares of common stock outstanding on March 31, 2017. As
            amended, the Plan will also provide for performance cash awards….

            The Plan itself states that the purpose of the Plan is:

            The purpose of this Aqua Metals, Inc. Amended and Restated 2014 Stock
            Incentive Plan (the “Plan”) is to advance the interests of Aqua Metals, Inc.
            (“Company”) and its stockholders by enabling the Company and its
            Subsidiaries to attract and retain qualified individuals through opportunities
            for equity participation in the Company, and to reward those individuals
            who contribute to the Company’s achievement of its economic
            objectives….

            The Plan goes on to state:

            Performance Awards.
            8.1. Grant. An Eligible Recipient may be granted one or more Performance
            Awards under the Plan, and such Performance Awards will be subject to
            such terms and conditions, if any, consistent with the other provisions of the
            Plan, as may be determined by the Committee in its sole discretion. The
            Committee may impose such restrictions or conditions, not inconsistent
            with the provisions of the Plan, to the vesting of such Performance Awards
            as it deems appropriate, including, without limitation, (i) the achievement
            of one or more of the Performance Criteria and/or (ii) that the Participant



                                             166
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 167 of 181 PageID #: 238



               remain in the continuous employ or service of the Company or a Subsidiary
               for a certain period.

               8.2 Performance Periods. The Performance Period with respect to each
               Performance Award will be such period of time commencing with the date
               of grant as is determined by the Committee on the date of grant.

               8.3 Specification of Performance Criteria. Any grant of Performance
               Awards will specify Performance Criteria that, if achieved, will result in
               payment or early payment of the Award, and each grant may specify in
               respect of such specified Performance Criteria a minimum acceptable level
               of achievement and shall set forth a formula for determining the amount of
               the Performance Award that will be earned if performance is at or above the
               minimum level, but falls short of full achievement of the specified
               Performance Criteria. The grant of Performance Awards will specify that,
               before the Performance Awards will be earned and paid, the Compensation
               Committee of the Board must certify that the Performance Criteria have
               been satisfied.

               The 2017 Proxy was false and misleading because it solicited Aqua Metals’

shareholder votes for the Plan even though Defendants Clarke, Murphy, Mould, DiVito, Slade and

Stevenson were aware, but had failed to disclose: (1) that Aqua Metals’ breaking and separating

process was facing substantial obstacles due to AquaRefining’s need for a much higher degree of

separation than is normal in the industry; (2) that the Company’s breaking and separating process

was not operating reliably or efficiently; (3) that the breaking and separating obstacles and issues

were negatively impacting the Company’s output; (4) that, as a result of the foregoing, the ramp

up of the Company’s recycling process was being significantly hindered and delayed; and (5) that,

as a result of the foregoing, Defendants Clarke, Murphy, Mould, DiVito, Slade and Stevenson

statements about Aqua Metals’ business, operations, and prospects were materially false and/or

misleading and/or lacked a reasonable basis.

                               DAMAGES TO AQUA METALS

               As a result of the Individual Defendants’ wrongful conduct, Aqua Metals

disseminated false and misleading statements and omitted material information to make such



                                                167
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 168 of 181 PageID #: 239



statements not false and misleading when made. The improper statements have devastated Aqua

Metals’s credibility. Aqua Metals has been, and will continue to be, severely damaged and injured

by the Individual Defendants’ misconduct.

               Indeed, the Individual Defendants’ false and misleading statements as alleged

above, have subjected Aqua Metals to costs and expenses incurred in connection with the defense

and/or settlement of the Securities Class Action. On August 14, 2019, the Court entered an order

granting in part and denying in part defendants’ motion to dismiss and plaintiffs’ motion to strike

(“Securities Order”). The Securities Order, inter alia, concluded:

       Plaintiff has sufficiently alleged that Defendants intentionally engaged in a
       fraudulent scheme to conceal material facts, thereby leading to the dissemination
       of untrue statements about the commercial viability of the [AquaRefining] process.
       This alleged scheme went beyond the making of any alleged misrepresentations
       and statements.

               Plaintiffs filed an amended complaint on September 20, 2019. Regardless, given

the Court’s original ruling, the Securities Class Action will move forward.

               As a direct and proximate result of the Individual Defendants’ actions as alleged

above, Aqua Metals’ market capitalization has been substantially damaged, losing millions of

dollars in value as a result of the conduct described herein.

               Moreover, these actions have irreparably damaged Aqua Metals’ corporate image

and goodwill. For at least the foreseeable future, Aqua Metals will suffer from what is known as

the “liar’s discount,” a term applied to the stocks of companies who have been implicated in illegal

behavior and have misled the investing public, such that Aqua Metals’ ability to raise equity capital

or debt on favorable terms in the future is now impaired.




                                                168
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 169 of 181 PageID #: 240



              PLAINTIFFS’ DEMAND AND DERIVATIVE ALLEGATIONS

               Plaintiffs incorporate by reference and reallege each and every allegation set forth

above, as though fully set forth herein.

               Plaintiffs bring this action derivatively in the right and for the benefit of the

Company to redress the Individual Defendants’ breaches of fiduciary duties.

               Plaintiffs are owners of Aqua Metals common stock and were owners of Aqua

Metals common stock at all times relevant hereto.

               Plaintiffs will adequately and fairly represent the interests of the Company and its

stockholders in enforcing and prosecuting its rights.

               As a result of the facts set forth herein, Plaintiffs have not made any demand on the

Aqua Metals Board to institute this action against the Individual Defendants. Such a demand would

be a futile and useless act because the Board is incapable of making an independent and

disinterested decision to institute and vigorously prosecute this action.

AT THE TIME THIS ACTION WAS COMMENCED, THE BOARD CONSISTED OF FIVE DIRECTORS:
DEFENDANTS CLARKE, MOULD, DIVITO, SLADE AND STEVENSON. ALL FIVE MEMBERS OF THE
BOARD ARE INCAPABLE OF MAKING AN INDEPENDENT AND DISINTERESTED DECISION TO
INSTITUTE AND VIGOROUSLY PROSECUTE THIS ACTION. DEMAND IS FUTILE AS TO DEFENDANTS
CLARKE, MOULD, DIVITO, SLADE AND STEVENSON BECAUSE THEY EACH FACE A SUBSTANTIAL
LIKELIHOOD OF LIABILITY

               Defendants Clarke, DiVito, Slade, Mould and Stevenson all face a substantial

likelihood of liability for their individual misconduct. Defendants Clarke, DiVito, Slade, Mould

and Stevenson were directors throughout the time of the false and misleading statements, and as

such had a fiduciary duty to ensure that the Company’s SEC filings, press releases, and other public

statements and presentations on behalf of the Company concerning its business, operations,

prospects, internal controls, and financial statements were accurate.




                                                169
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 170 of 181 PageID #: 241



                   Moreover, defendants Clarke, DiVito, Slade, Mould and Stevenson as directors

owed a duty to, in good faith and with due diligence, exercise reasonable inquiry, oversight, and

supervision to ensure that the Company’s internal controls were sufficiently robust and effective

(and were being implemented effectively), and to ensure that the Board’s duties were being

discharged in good faith and with the required diligence and due care. Instead, they knowingly and

consciously reviewed, authorized and/or caused the publication of the materially false and

misleading statements discussed above that caused the Company’s stock to trade at artificially

inflated prices.

                   Demand is futile as to defendants Clarke, DiVito, Slade, Mould, and Stevenson

because they signed many of the SEC filings in question. Defendant Clarke signed every Form 10-

Q in question filed with the SEC. Moreover, defendants Clarke, DiVito, Slade and Stevenson

signed both the 2016 Form 10-K and 2017 Form 10-K filed with the SEC, and defendant Mould

signed the 2017 Form 10-K.

                   By reason of their positions as officers and directors of Aqua Metals and because

of their ability to control and oversee the business and corporate affairs of Aqua Metals, it is not

possible that Defendants Clarke, DiVito, Slade, Mould and Stevenson were unaware of the truth

regarding the AquaRefining process. Defendants Clarke, DiVito, Slade, Mould and Stevenson’s

conscious and knowing making or authorization of false and misleading statements, failure to

timely correct such statements, failure to take necessary and appropriate steps to ensure that the

Company’s internal controls were sufficiently robust and effective (and were being implemented

effectively), failure to take necessary and appropriate steps to ensure that the Board’s duties were

being discharged in good faith and with the required diligence constitute breaches of the fiduciary

duties of loyalty and good faith, for which the defendants Clarke, DiVito, Slade, Mould and




                                                  170
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 171 of 181 PageID #: 242



Stevenson face a substantial likelihood of liability. If defendants Clarke, DiVito, Slade, Mould and

Stevenson were to bring a suit on behalf of Aqua Metals to recover damages sustained as a result

of this misconduct, they would expose themselves to significant liability. This is something they

will not do. For this reason demand is futile as to defendants Clarke, DiVito, Slade, Mould and

Stevenson.

DEFENDANT CLARKE LACKS INDEPENDENCE

               As an initial matter, Aqua Metals has conceded in its SEC filings that Clarke was

not an independent director of the Company. In its 2017 Proxy, Aqua Metals states that:

       Our Board has determined that, other than Mr. Clarke and Mr. Murphy, by virtue
       of their executive officer positions, none of our director nominees has a relationship
       that would interfere with the exercise of independent judgment in carrying out the
       responsibilities of a director and that each is “independent” as that term is defined
       under the applicable rules and regulations of the SEC and the listing requirements
       and rules of the Nasdaq Stock Market.

               In addition to this lack of independence, Clarke is not disinterested for purposes of

demand futility because his principal occupation was CEO and Chairman of the Board of Aqua

Metals. According to the Company’s SEC filings, in 2015 and 2016, Clarke received total

compensation of $420,000 and $549,000, respectively. These amounts are material to him.

               Defendant Clarke is incapable of considering a demand to commence and

vigorously prosecute this action because he faces additional substantial likelihood of liability as

he is a named defendant in the Securities Class Action.

DEFENDANT MOULD LACKS INDEPENDENCE

               As with defendants Clarke and Murphy, defendant Mould was an executive officer

and one of the founders of Aqua Metals. Thus, as noted in the 2017 Proxy for Defendants Clarke

and Murphy, defendant Mould’s executive officer position means he lacks independence.




                                                171
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 172 of 181 PageID #: 243



               In addition to this lack of independence, Mould is not disinterested for purposes of

demand futility because his principal occupation was COO of Aqua Metals. According to the

Company’s SEC filings, in 2015 and 2016, Mould received total compensation of $375,000 and

$525,000, respectively. These amounts are material to him.

DEMAND IS EXCUSED AS TO DEFENDANTS DIVITO, SLADE AND STEVENSON BECAUSE AS
MEMBERS OF THE AUDIT COMMITTEE THEY FACE A SUBSTANTIAL LIKELIHOOD OF LIABILITY

               Defendants DiVito, Slade and Stevenson, as members of the Audit Committee

during the Relevant Period, participated in and knowingly approved the filing of false financial

statements and allowed the Individual Defendants to cause the Company to make other false and

misleading statements to the investing public. More specifically, as members of the Audit

Committee, defendants DiVito, Slade and Stevenson were obligated to review the Company’s

annual and quarterly reports to ensure their accuracy. Instead, defendants DiVito, Slade and

Stevenson, as members of the Audit Committee, failed to ensure the integrity of the Company’s

financial statements and financial reporting process, the Company’s systems of internal accounting

and financial controls and other financial information provided by the Company, as required by

the Audit Committee Charter. For this reason, demand is futile as to defendants DiVito, Slade and

Stevenson.

DEFENDANTS CLARKE AND MOULD ARE UNABLE               TO INDEPENDENTLY      CONSIDER    A   DEMAND
DUE TO THEIR BUSINESS AFFILIATIONS

               Defendants Clarke and Mould lack the independence required to impartially

consider a demand by Plaintiffs due to their longstanding business relationship. Defendants Clarke,

Mould and Murphy all worked together in executive positions at Applied Intellectual Capital, Ltd.,

and when that venture fell apart, they together founded Aqua Metals and once again placed

themselves in executive positions.




                                               172
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 173 of 181 PageID #: 244



DEMAND IS FUTILE AS TO DEFENDANT MOULD BECAUSE HE FINANCIALLY BENEFITED FROM
THE ABOVE-REFERENCED FALSE AND MISLEADING STATEMENTS

                As noted above, Defendant Mould personally benefited from the Individual

Defendants false and misleading statements by having the opportunity to sell shares of Aqua

Metals stock at artificially inflated prices, a benefit not shared by the rest of Aqua Metals’

stockholders.

DEMAND IS FUTILE AS TO DEFENDANTS CLARKE, MOULD, DIVITO, SLADE AND STEVENSON
FOR THE FOLLOWING ADDITIONAL REASONS

                If Aqua Metals’ current officers and directors are protected against personal

liability for their breaches of fiduciary duties alleged in this complaint by Directors & Officers

Liability Insurance (“D&O Insurance”), they caused the Company to purchase that insurance for

their protection with corporate funds, i.e., monies belonging to the stockholders. However,

Plaintiffs are informed and believe that the D&O Insurance policies covering the Individual

Defendants in this case contain provisions that eliminate coverage for any action brought directly

by Aqua Metals against the Individual Defendants, known as the “insured versus insured

exclusion.”

                As a result, if defendants Clarke, Mould, DiVito, Slade and Stevenson were to sue

themselves or certain of the officers of Aqua Metals, there would be no D&O Insurance protection,

and thus, this is a further reason why they will not bring such a suit. On the other hand, if the suit

is brought derivatively, as this action is brought, such insurance coverage exists and will provide

a basis for the Company to effectuate recovery. Therefore, defendants Clarke, Mould, DiVito,

Slade and Stevenson cannot be expected to file the claims asserted in this derivative lawsuit

because such claims would not be covered under the Company’s D&O Insurance policy.




                                                 173
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 174 of 181 PageID #: 245



                Under the factual circumstances described herein, the Individual Defendants are

more interested in protecting themselves than they are in protecting Aqua Metals by prosecuting

this action. Therefore, demand on Aqua Metals and its Board is futile and is excused. Aqua Metals

has been and will continue to be exposed to significant losses due to the Individual Defendants’

wrongdoing. Yet, defendants Clarke, Mould, DiVito, Slade and Stevenson have not filed any

lawsuits against themselves or others who were responsible for the wrongful conduct. Thus,

defendants Clarke, Mould, DiVito, Slade and Stevenson face a sufficiently substantial likelihood

of liability for their breaches, rendering any demand upon them futile.

                                           COUNT I
                               BREACH OF FIDUCIARY DUTY
                               Against the Individual Defendants

                Plaintiffs incorporate by reference all preceding and subsequent paragraphs as if

fully set forth herein.

                The Individual Defendants owed and owe Aqua Metals fiduciary obligations. By

reason of their fiduciary relationships, the Individual Defendants owed and owe Aqua Metals the

highest obligation of loyalty, good faith, due care, oversight, and candor.

                 All of the Individual Defendants violated and breached their fiduciary duties of

loyalty, good faith, due care, oversight, and candor.

                Each of the Individual Defendants had actual or constructive knowledge of and

failed to disclose: (1) that Aqua Metals’ breaking and separating process was facing substantial

obstacles due to AquaRefining’s need for a much higher degree of separation than is normal in the

industry; (2) that the Company’s breaking and separating process was not operating reliably or

efficiently; (3) that the breaking and separating obstacles and issues were negatively impacting the

Company’s output; (4) that, as a result of the foregoing, the ramp up of the Company’s recycling




                                                174
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 175 of 181 PageID #: 246



process was being significantly hindered and delayed; and (5) that, as a result of the foregoing, the

Individual Defendants’ statements about Aqua Metals’ business, operations, and prospects, were

materially false and/or misleading and/or lacked a reasonable basis. These actions caused severe

risks to the Company financial viability and were causing harm to the Company by subjecting the

Company to the Securities Class Action. The Individual Defendants’ actions (and inactions) could

not have been a good faith exercise of prudent business judgment to protect and promote the

Company’s corporate interests.

               The Individual Defendants consciously caused or allowed Aqua Metals to lack

requisite internal controls, and, as a result, the Company regularly made false and misleading

statements regarding its AquaRefining capabilities.

               The Individual Defendants consciously failed to supervise, and to exert internal

controls over, and consciously disregarded their responsibilities involving the Company.

               As a direct and proximate result of the Individual Defendants’ conscious failure to

perform their fiduciary obligations, Aqua Metals has sustained significant damages. As a result of

the misconduct alleged herein, the Individual Defendants are liable to the Company. The

Individual Defendants breached their fiduciary duties owed to Aqua Metals and its shareholders

by willfully, consciously, and/or intentionally failing to perform their fiduciary duties. They caused

the Company to waste valuable assets and unnecessarily expend corporate funds. They also failed

to properly oversee Aqua Metals’ business, rendering them personally liable to the Company.

                                          COUNT II
                BREACH OF FIDUCIARY DUTY FOR INSIDER SELLING
                    AND MISAPPROPRIATION OF INFORMATION
                Against the Insider Selling Defendants (Murphy and Mould)

               Plaintiffs incorporate by reference and reallege each and every allegation set forth

above, as though fully set forth herein.



                                                 175
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 176 of 181 PageID #: 247



               At the time of the stock sales set forth herein, defendants Murphy and Mould knew

of the information described above, and sold Aqua Metals common stock on the basis of such

information.

               The information described above was proprietary non-public information

concerning the Company. It was a proprietary asset belonging to the Company, which Murphy and

Mould used for their own benefit when they sold Aqua Metals common stock.

               Defendants Murphy’s and Mould’s sales of Company common stock while in

possession and control of this material adverse non-public information was a breach of their

fiduciary duties of loyalty and good faith.

               Since the use of the Company’s proprietary information for their own gain

constitutes a breach of defendants Murphy’s and Mould’s fiduciary duties, the Company is entitled

to the imposition of a constructive trust on any profits defendants Murphy and Mould obtained

thereby.

                                          COUNT III
                                  UNJUST ENRICHMENT
                 Against the Insider Selling Defendants (Murphy and Mould)

               Plaintiffs incorporate by reference and re-allege each and every allegation set forth

above, as though fully set forth herein.

               The Insider Selling Defendants were unjustly enriched by their receipt of proceeds

from their illegal sales of Aqua Metals common stock, as alleged herein, and it would be

unconscionable to allow them to retain the benefits of their illegal conduct.

               Plaintiffs, as shareholders and representatives of Aqua Metals, seeks restitution

from each of the Insider Selling Defendants, and seeks an order of this Court disgorging all




                                                176
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 177 of 181 PageID #: 248



proceeds derived from their illegal sales of Aqua Metals common stock from the Insider Selling

Defendants.

                                     COUNT IV
      VIOLATIONS OF § 14(A) OF THE EXCHANGE ACT AND SEC RULE 14A-9
        Against Defendants Clarke, Murphy, Mould, DiVito, Slade and Stevenson

               Plaintiffs incorporate by reference and reallege each and every allegation set forth

above, as though fully set forth herein.

               Rule 14a-9, promulgated pursuant to Section 14(a) of the Exchange Act, provides

that no proxy statement shall contain “any statement which, at the time and in the light of the

circumstances under which it is made, is false or misleading with respect to any material fact, or

which omits to state any material fact necessary in order to make the statements therein not false

or misleading.” 17 C.F.R. § 240.14a-9.

               The 2017 Proxy violated Section 14(a) and Rule 14a-9 because it solicited Aqua

Metals shareholder votes for, inter alia, director reelection, while simultaneously misrepresenting

and/or failing to disclose the Company’s shortcomings in connection with its AquaRefining

system.

               As alleged herein, in the 2017 Proxy, defendants Clarke, Murphy, Mould, DiVito,

Slade and Stevenson specifically referenced the Code, which includes special ethical obligations

regarding financial reporting such that all SEC filings are to be accurate. Because the Company,

under defendants Clarke, Murphy, Mould, DiVito, Slade and Stevenson direction and on their

watch, was issuing false and misleading statements, defendants Clarke, Murphy, Mould, DiVito,

Slade and Stevenson affirmatively violated the Code. The 2017 Proxy failed to disclose that

express terms of the Code were being violated.




                                               177
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 178 of 181 PageID #: 249



               Defendants Clarke, Murphy, Mould, DiVito, Slade and Stevenson made untrue

statements of material facts and omitted to state material facts necessary to make the statements

that were made not misleading in violation of Section 14(a) of the Exchange Act and SEC Rule

14a-9. By virtue of their positions within the Company and/or roles in the process and in the

preparation of the 2017 Proxy, defendants Clarke, Murphy, Mould, DiVito, Slade and Stevenson

were aware of this information and of their duty to disclose this information in the 2017 Proxy.

               Defendants Clarke, Murphy, Mould, DiVito, Slade and Stevenson knew that the

statements contained in the 2017 Proxy were materially false and misleading.

               The omissions and false and misleading statements in the 2017 Proxy are material

in that a reasonable shareholder would consider them important in deciding how to vote on the re-

election of directors. In addition, a reasonable investor would view a full and accurate disclosure

as significantly altering the “total mix” of information made available in the 2017 Proxy and in

other information reasonably available to shareholders.

               As a direct and proximate result of the dissemination of the false and/or misleading

2017 Proxy, defendants Clarke, Murphy, Mould, DiVito, Slade and Stevenson used to obtain

shareholder approval of and thereby re-elect directors, nominal defendant Aqua Metals suffered

damage and actual economic losses (i.e., wrongful re-election of directors) in an amount to be

determined at trial.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs demand judgment as follows:

       A.      Declaring that Plaintiffs may maintain this derivative action on behalf of Aqua

Metals and that Plaintiffs are proper and adequate representatives of the Company;




                                               178
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 179 of 181 PageID #: 250



       B.      Awarding the amount of damages sustained by the Company as a result of the

Individual Defendants’ breaches of fiduciary duties and violations of the federal securities laws;

       C.      Ordering defendants Murphy and Mould to disgorge the profits obtained as a result

of their sale of Aqua Metals stock while in possession of insider information as described herein;

       D.      Granting appropriate equitable relief to remedy Individual Defendants’ breaches of

fiduciary duties and other violations of law;

       E.      Awarding to Plaintiffs the costs and disbursements of the action, including

reasonable attorneys’ fees, accountants’ and experts’ fees and costs and expenses; and

       F.      Granting such other and further relief as the Court deems just and proper.

                                  JURY TRIAL DEMANDED

       Plaintiffs hereby demand a trial by jury.




 Dated: January 24, 2020                           Respectfully submitted,

                                                   RIGRODSKY & LONG, P.A.

                                                   By:_Brian D. Long__________________

                                                   Seth D. Rigrodsky (#3147)
                                                   Brian D. Long (#4347)
                                                   Gina M. Serra (#5387)
                                                   300 Delaware Avenue, Suite 1220
                                                   Wilmington, DE 19801
                                                   Telephone: (302) 295-5310
                                                   Facsimile: (302) 654-7530

                                                   Liaison Counsel for Plaintiffs Al Lutzker,
                                                   Albert Stafford, and Jerry Davis and Co-
                                                   Liaison Counsel for Plaintiffs

                                                   HYNES & HERNANDEZ, LLC



                                                179
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 180 of 181 PageID #: 251



                                       Michael J. Hynes
                                       Ligaya T. Hernandez
                                       101 Lindenwood Drive, Suite 225
                                       Malvern, PA 19355
                                       Telephone: (484) 875-3116

                                       Counsel for Plaintiff Al Lutzker and Co-
                                       Lead Counsel for Plaintiffs

                                       BRAGAR EAGEL & SQUIRE, P.C.
                                       Melissa A. Fortunato
                                       885 Third Avenue, Suite 3040
                                       New York, NY 10022
                                       Telephone: (212) 308-5858

                                       Counsel for Plaintiffs Albert Stafford
                                       and Jerry Davis

                                       FARNAN LLP
                                       Brian E. Farnan (# 4089)
                                       Michael J. Farnan (# 5165)
                                       919 North Market Street, 12th Floor
                                       Wilmington, DE 19801
                                       Telephone: (302) 777-0300

                                       Liaison Counsel for Plaintiffs Chau Nguyen
                                       and Shelly Lu and Co-Liaison Counsel for
                                       Plaintiffs

                                       THE BROWN LAW FIRM, P.C.
                                       Timothy W. Brown
                                       240 Townsend Square
                                       Oyster Bay, NY 11771
                                       Telephone: (516) 922-5427

                                       Counsel for Plaintiff Chau Nguyen and
                                       Co-Lead Counsel for Plaintiffs

                                       THE ROSEN LAW FIRM, P.A.
                                       Phillip Kim
                                       275 Madison Avenue, 34th Floor
                                       New York, NY 10016
                                       Telephone: (212) 686-1060
                                       Counsel for Plaintiff Sherry Lu

                                       O’KELLY ERNST & JOYCE, LLC



                                     180
Case 1:18-cv-00201-LPS Document 7 Filed 01/24/20 Page 181 of 181 PageID #: 252



                                       Ryan M. Ernst (#4788)
                                       Daniel P. Murray (#5785)
                                       901 N. Market St., Suite 1000
                                       Wilmington, DE 19801
                                       Telephone: (302) 778-4000
                                       Delaware Counsel for Plaintiffs Richard
                                       Byrne and Christopher Ballentine

                                       GAINEY McKENNA & EGLESTON
                                       Thomas J. McKenna
                                       Gregory M. Egleston
                                       440 Park Avenue South
                                       New York, NY 10016
                                       Telephone: (212) 983-1300
                                       Counsel for Plaintiffs Richard Byrne and
                                       Christopher Ballentine




                                     181
